EXHIBIT 10

 

CREDIT AGREEMENT

 

dated as of
July 29, 2003

 

Among

 

GENLYTE THOMAS GROUP LLC

 

and

 

GENLYTE THOMAS GROUP NOVA SCOTIA ULC

as the Borrowers

 

and

 

THE LENDING INSTITUTIONS NAMED THEREIN

as the Lenders

 

NATIONAL CITY BANK OF KENTUCKY

as a Lender, a Letter of Credit Issuer,
the Swing Line Lender, a Co-Lead Arranger and
the Domestic Administrative Agent

 

BANK ONE, NA, CANADA BRANCH
as a Lender, a Letter of Credit Issuer and the
Canadian Administrative Agent

 

BANK ONE, N.A.

as a Lender and a Letter of Credit Issuer

 

BANK OF AMERICA, N.A.

as a Lender and a Letter of Credit Issuer

 

BANC ONE CAPITAL MARKETS, INC.

as a Co-Lead Arranger

 

PNC BANK, NATIONAL ASSOCIATION
as a Lender and a Co-Documentation Agent
and
SUNTRUST BANK
as a Lender and a Co-Documentation Agent

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS AND TERMS

 

 

 

 

1.1.

Certain Defined Terms

2

1.2.

Computation of Time Periods

29

1.3.

Accounting Terms

29

1.4.

Terms Generally

29

1.5.

Additional Borrowers

30

1.6.

Appointment of Genlyte Thomas as Representative

30

 

 

 

SECTION 2.

AMOUNT AND TERMS OF LOANS

30

 

 

 

2.1.

Commitments for Loans

30

2.2.

Minimum Borrowing Amounts, etc.; Pro Rata Borrowings

33

2.3.

Procedures for Borrowing

34

2.4.

Disbursement of Funds

35

2.5.

Refunding of, or Participation in, Swing Line Revolving Loans

36

2.6.

Notes and Loan Accounts

38

2.7.

Conversions of Domestic Revolving Loans and Canadian Revolving Loans

40

2.8.

Interest

41

2.9.

Selection and Continuation of Interest Periods

44

2.10.

Increased Costs, Illegality, etc.

46

2.11.

Breakage Compensation

48

 

 

 

SECTION 2A.

DOMESTIC FACILITY LETTERS OF CREDIT

49

 

 

 

2A.1.

Domestic Facility Letters of Credit

49

2A.2.

Domestic Facility Letter of Credit Requests: Notices of Issuance

50

2A.3.

Agreement to Repay Letter of Credit Drawings

51

2A.4.

Domestic Facility Letter of Credit Participations

51

2A.5.

Increased Costs

54

 

 

 

SECTION 2B.

CANADIAN FACILITY LETTERS OF CREDIT

55

 

 

 

2B.1.

Canadian Facility Letters of Credit

55

2B.2.

Canadian Facility Letter of Credit Requests: Notices of Issuance

56

2B.3.

Agreement to Repay Canadian Facility Letter of Credit Drawings

56

2B.4.

Canadian Facility Letter of Credit Participations

57

2B.5.

Increased Costs

60

 

 

 

SECTION 3.

FEES

60

 

 

 

3.1.

Facility Fee

60

 

ii

--------------------------------------------------------------------------------


 

3.2.

Closing , Letter of Credit and Other Fees

61

3.3.

Computations of Fees

62

 

 

 

SECTION 4.

REDUCTIONS AND TERMINATION OF COMMITMENTS

62

 

 

 

4.1.

Voluntary Termination/Reduction of Commitments

62

4.2.

Mandatory Termination/Adjustments of Commitments, etc.

65

 

 

 

SECTION 5.

PAYMENTS

66

 

 

 

5.1.

Voluntary Prepayments

66

5.2.

Mandatory Prepayments

67

5.3.

Method and Place of Payment

70

5.4.

Net Payments

70

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

72

 

 

 

6.1.

Conditions Precedent at Closing Date

72

6.2.

Conditions Precedent to All Loans

75

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES

76

 

 

 

7.1.

Corporate Status, etc.

76

7.2.

Subsidiaries

76

7.3.

Corporate Power and Authority, etc.

76

7.4.

No Violation

77

7.5.

Governmental Approvals

77

7.6.

Litigation

77

7.7.

Use of Proceeds; Margin Regulations

77

7.8.

Financial Statements, etc.

77

7.9.

No Material Adverse Change

78

7.10.

Tax Returns and Payments

78

7.11.

Title to Properties, etc.

79

7.12.

Lawful Operations, etc.

79

7.13.

Environmental Matters

79

7.14.

Compliance with ERISA and Canadian Benefit Plans

80

7.15.

Intellectual Property, etc.

81

7.16.

Investment Company

82

7.17.

Burdensome Contracts; Labor Relations

82

7.18.

Existing Indebtedness

82

7.19.

True and Complete Disclosure

83

7.20.

Solvency

83

7.21.

Material Agreements

83

7.22

Insurance

83

7.23.

Security Interests

83

 

iii

--------------------------------------------------------------------------------


 

SECTION 8.

AFFIRMATIVE COVENANTS

84

 

 

 

8.1.

Reporting Requirements

84

8.2.

Books, Records and Inspections

87

8.3.

Insurance

87

8.4.

Payment of Taxes and Claims

87

8.5.

Corporate Franchises

88

8.6.

Good Repair

88

8.7.

Compliance with Statutes, etc.

88

8.8.

Compliance with Environmental Laws

89

8.9.

Fiscal Years, Fiscal Quarters

90

8.10.

Hedge Agreements, etc.

90

8.11.

Senior Debt

90

8.12.

Security Documents

90

8.13.

Use of Proceeds

91

 

 

 

SECTION 9.

NEGATIVE COVENANTS

91

 

 

 

9.1.

Changes in Business

91

9.2.

Consolidation, Merger, Acquisitions, Asset Sales, etc.

92

9.3.

Liens

94

9.4.

Indebtedness

95

9.5.

Advances, Investments, Loans and Guaranty Obligations

97

9.6.

Restricted Payments

99

9.7.

Ratio of Combined Total Debt to Combined EBITDA

99

9.8.

Combined Interest Coverage Ratio

99

9.9.

Transactions with Affiliates

99

9.10.

Plan Terminations, Minimum Funding, etc.

100

9.11.

Certain Leases

100

9.12.

Limitation on Certain Restrictive Agreements

101

9.13.

Accounting Changes

101

 

 

 

SECTION 10.

EVENTS OF DEFAULT

101

 

 

 

10.1.

Events of Default

101

10.2.

Acceleration, etc.

104

10.3.

Application of Liquidation Proceeds

104

 

 

 

SECTION 11.

THE ADMINISTRATIVE AGENTS

105

 

 

 

11.1.

Appointment

105

11.2.

Delegation of Duties

106

11.3.

Exculpatory Provisions

106

11.4.

Reliance by Administrative Agents

106

11.5.

Notice of Default

107

11.6.

Non-Reliance

107

 

iv

--------------------------------------------------------------------------------


 

11.7.

Indemnification

108

11.8.

The Administrative Agents in Individual Capacity

108

11.9.

Successor Administrative Agent

108

11.10.

Other Agents

109

 

 

 

SECTION 12.

GUARANTY BY GENLYTE THOMAS

109

 

 

 

12.1.

Guaranty of Subsidiary Borrowings

109

12.2.

Additional Undertaking

109

12.3.

Guaranty Unconditional, etc.

110

12.4.

Genlyte Thomas Obligations to Remain in Effect; Restoration

110

12.5.

Waiver of Acceptance, etc.

111

12.6.

Subrogation

111

12.7.

Effect of Stay

111

 

 

 

SECTION 13.

MISCELLANEOUS

111

 

 

 

13.1.

Payment of Expenses etc.

111

13.2.

Right of Setoff

113

13.3.

Notices

113

13.4.

Benefit of Agreement

113

13.5.

No Waiver: Remedies Cumulative

117

13.6.

Payments Pro Rata

117

13.7.

Calculations: Computations

118

13.8.

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

118

13.9.

Counterparts

119

13.10.

Effectiveness; Integration

119

13.11.

Headings Descriptive

120

13.12.

Amendment or Waiver

120

13.13.

Survival

121

13.14.

Domicile of Loans

121

13.15.

Judgment Currency

121

13.16.

Lender Register

121

13.17.

General Limitation of Liability

122

13.18.

No Duty

122

13.19.

Lenders and Agents Not Fiduciary to Borrower, etc.

122

13.20.

Survival of Representations and Warranties

123

13.21.

Independence of Covenants

123

13.22.

Obligations of Borrowers

123

13.23.

Separate Obligations of Foreign Borrowers and Canadian Facility Guarantors

123

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 29, 2003 (herein, as amended, supplemented or
otherwise modified from time to time, “this Agreement”), among the following:

 

(i)                                     GENLYTE THOMAS GROUP LLC, a Delaware
limited liability company (“Genlyte Thomas”), and GENLYTE THOMAS GROUP NOVA
SCOTIA ULC, a Nova Scotia unlimited liability company and wholly-owned
subsidiary of Genlyte Thomas (“Genlyte Nova Scotia”) (Genlyte Thomas and Genlyte
Nova Scotia are herein, each a “Borrower” and collectively, together with each
of their respective successors and assigns, the “Borrowers”);

 

(ii)                                  the lending institutions listed in Annex I
hereto (herein, together with its or their successors and assigns, each a
“Lender” and collectively, the “Lenders”);

 

(iii)                               NATIONAL CITY BANK OF KENTUCKY, a national
banking association, as one of the Lenders, as the Lender under the Swing Line
Revolving Facility referred to herein (herein, together with its successors and
assigns, the “Swing Line Lender”), as a Letter of Credit Issuer (herein,
together with its successors and assigns, a “Letter of Credit Issuer”), as a
Co-Lead Arranger (a “Co-Lead Arranger”), and as the administrative agent for the
Domestic Revolving Facility referred to herein (the “Domestic Administrative
Agent” or an “Administrative Agent”);

 

(iv)                              BANK ONE, NA, CANADA BRANCH a national banking
association, as one of the Lenders, as a Letter of Credit Issuer (herein,
together with its successors and assigns, a “Letter of Credit Issuer”) and as
the administrative agent for the Canadian Revolving Facility referred to herein
(the “Canadian Administrative Agent” or an “Administrative Agent” and
collectively with the Domestic Administrative Agent, the “Administrative
Agents”);

 

(v)                                 BANK ONE, NA, a national banking
association, as one of the Lenders and as a Letter of Credit Issuer (herein,
together with its successors and assigns, a “Letter of Credit Issuer”);

 

(vi)                              BANK OF AMERICA, N.A., a national banking
association, as one of the Lenders and as a Letter of Credit Issuer (herein,
together with its successors and assigns, a “Letter of Credit Issuer”);

 

(vii)                           BANC ONE CAPITAL MARKETS, INC., a Delaware
corporation, as one of the co-lead arrangers (a “Co-Lead Arranger” and together
with National City Bank of Kentucky, the “Co-Lead Arrangers”);

 

(viii)                        PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as one of the Lenders and as a co-documentation agent (a
“Co-Documentation Agent”); and

 

--------------------------------------------------------------------------------


 

(ix)                                SUNTRUST BANK, a Georgia corporation, as a
Lender and as a co-documentation agent (a “Co-Documentation Agent”, and together
with PNC Bank, National Association, the “Co-Documentation Agents”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  Unless otherwise defined herein, all
capitalized terms used herein and defined in section 1 are used herein as so
defined.

 

(2)                                  The Borrowers have applied to the Lenders
for credit facilities in order to refinance certain indebtedness of the
Borrowers and in order to provide working capital and funds for capital
expenditures and other lawful general corporate purposes.

 

(3)                                  Subject to and upon the terms and
conditions set forth herein, the Lenders are willing to make available to the
Borrowers the credit facilities provided for herein.

 

NOW, THEREFORE, it is agreed:

 

SECTION 1.                            DEFINITIONS AND TERMS.

 

1.1.                            Certain Defined Terms.  As used herein, the
following terms shall have the meanings herein specified unless the context
otherwise requires:

 

“Acquisition” shall mean and include (i) any acquisition on a going concern
basis (whether by purchase, lease or otherwise) of any facility and/or business
operated by any person who is not a Subsidiary of a Borrower or GTG Intangible,
and (ii) acquisitions of a majority of the outstanding equity or other similar
interests in any such person (whether by merger, stock purchase or otherwise).

 

“Additional Borrower Joinder” shall mean an Additional Borrower Joinder in the
Form of Exhibit H to this Agreement pursuant to which the signatory thereto
becomes a Borrower hereunder pursuant to section 1.5.

 

“Administrative Agent(s)”, “Domestic Administrative Agent” and “Canadian
Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to either Administrative Agent
appointed pursuant to section 11.9.

 

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person. A person shall be deemed to control a second person if
such first person possesses, directly or indirectly, the power (i) to vote 10%
or more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by reason of such status or the exercise of authority pursuant to such status,

 

2

--------------------------------------------------------------------------------


 

be considered an Affiliate of such person; and (y) none of the Administrative
Agents, the Co-Lead Arrangers, the Co-Documentation Agents or any Lender shall
in any event be considered an Affiliate of any Borrower, GTG Intangible or any
of their Subsidiaries.

 

“Agreement” shall have the meaning provided in the introductory paragraph of
this Agreement.

 

“Applicable Eurodollar Margin” shall have the meaning provided in section
2.8(j).

 

“Applicable Facility Fee Rate” shall have the meaning provided in section
3.1(b).

 

“Applicable Lending Office” shall mean, with respect to each Lender, (i) such
Lender’s Domestic Lending Office in the case of Borrowings consisting of
Domestic Prime Rate Loans, (ii) such Lender’s Eurodollar Lending Office in the
case of Borrowings consisting of Eurodollar Loans and  (iii) the Domestic
Lending Office of the Swing Line Lender in the case of Borrowings of Swing Line
Revolving Loans from the Swing Line Lender, and (iv) such Lender’s Canadian
Lending Office in the case of Borrowings consisting of Canadian Revolving Loans.

 

“Asset Sale” shall mean the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of a Borrower, GTG Intangible or any
of their respective Subsidiaries) by a Borrower, GTG Intangible or any of their
respective Subsidiaries to any person of any of their respective assets, other
than (i) the sale of inventory in the ordinary course of business of such Credit
Party and (ii) the sale of accounts receivable pursuant to an accounts
receivable securitization facility that is permitted under to section 9.4(h).

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit E hereto.

 

“Authorized Officer” shall mean any officer or employee of the Borrowers
designated as such in writing to the Administrative Agents by the Borrowers.

 

“Bank One” shall mean Bank One, N.A., a national banking association, together
with its successors and assigns.

 

“Bank One Canada” shall mean Bank One, NA, Canada Branch, a national banking
association, together with its successors and assigns.

 

“Bankruptcy Code” shall have the meaning provided in section 10.1(g).

 

“Basis Point” shall mean one one-hundredth of one percent (0.01%).

 

“Borrower” shall mean any of the Domestic Facility Borrowers and the Canadian
Facility Borrower, as applicable, and “Borrowers” shall mean, collectively, the
Domestic Facility Borrowers and the Canadian Facility Borrower.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” shall mean (i) the incurrence of Domestic Revolving Loans consisting
of one Type of Loan, by a Borrower from all of the Domestic Facility Lenders on
a pro rata basis on a given date (or resulting from Conversions or Continuations
on a given date), having in the case of Eurodollar Loans the same Interest
Period and in the same currency, (ii) the incurrence of a Swing Line Revolving
Loan by a Borrower from the Swing Line Lender, or (iii) the incurrence of
Canadian Revolving Loans consisting of one Type of Loan, by a Borrower from all
of the Canadian Facility Lenders on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date), having in the case
of CDOR Loans the same Interest Period and in the same currency.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
city in which the Payment Office is located a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close, (ii) with respect to all notices and determinations in connection with,
and payments of principal and interest on Eurodollar Loans or Flex Eurodollar
Loans, any day which is a Business Day described in clause (i) and which is also
a day for trading by and between banks in U.S. dollar deposits in the interbank
Eurodollar market and (iii) with respect to all notices and determinations in
connection with, and payments of principal and interest on Canadian Revolving
Loans, any day which is a Business Day described in clause (i) and which is also
a day for trading by and between banks in Canadian Dollar deposits in Canada.

 

“Canadian Deposit Offered Rate” shall mean on any day the annual rate of
interest which is the rate determined as being the arithmetic average of the
quotations of all institutions listed in respect of the “BA 1 Month” Rate for
Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time)
as of 10:00 am Toronto, Ontario local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Administrative Agent after 10:00 am Toronto, Ontario local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); and if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the Canadian Dollar Offered Rate on that
day shall be calculated as the cost of funds quoted by the Canadian
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 A.M. Toronto, Ontario local time on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Canadian Administrative
Agent on the immediately preceding Business Day.

 

“Canadian Dollar” and the sign “CDN$” each shall mean lawful money of Canada.

 

“Canadian Facility Borrower” shall mean Genlyte Nova Scotia, together with its
successors and assigns.

 

“Canadian Facility Guarantors” shall mean any Material Subsidiary of GTG
Intangible that in accordance with section 8.12(a) executes and delivers to the
Canadian Administrative Agent a Guaranty Agreement in substantially the form
attached as Exhibit G-1 for the benefit of each of the Administrative Agents and
each of the Canadian Facility Lenders.

 

4

--------------------------------------------------------------------------------


 

“Canadian Facility Lender” shall mean a Lender having a Canadian Revolving
Commitment.

 

“Canadian Facility Letter of Credit” shall have the meaning provided in section
2B.1.

 

“Canadian Facility Letter of Credit Obligor” shall have the meaning provided in
section 2B.1.

 

“Canadian Facility Letter of Credit Outstandings” shall mean, at any time, the
sum, without duplication, of (i) the aggregate Stated Amount of all outstanding
Canadian Facility Letters of Credit and (ii) the aggregate amount of all Unpaid
Canadian Facility Drawings.

 

“Canadian Facility Letter of Credit Request” shall have the meaning provided in
section 2B.2.

 

“Canadian Facility Participant” shall have the meaning provided in section
2B.4(a).

 

“Canadian Lending Office” shall mean, with respect to any Canadian Facility
Lender, the office of such Lender specified as its Canadian Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Canadian Facility Lender, or such other office or offices for Canadian
Revolving Loans of such Lender as such Lender may from time to time specify to
the Borrowers and the Canadian Administrative Agent.

 

“Canadian Prime Rate” shall mean, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time which rate per annum shall at
all times be equal to the percentage rate per annum determined by the Canadian
Administrative Agent (rounded up to two decimal places) to be the greater of (i)
the rate of interest which the Canadian Administrative Agent establishes at that
time as the reference rate of interest for determination of interest rates it
will charge for loans in Canadian Dollars in Canada and which it refers to as
its prime rate (or its equivalent or analogous such rate) or (ii) the sum of (A)
the yearly rate of interest to which the one month Canadian Deposit Offered Rate
is equivalent plus (B) one percent (1.0%).

 

“Canadian Prime Rate Loan” shall mean each Loan bearing interest at the rates
provided in section 2.8(c).

 

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Facility Lender, the amount set forth opposite such Canadian Facility Lender’s
name in Annex I as its “Canadian Revolving Commitment” as the same may be
reduced from time to time pursuant to any one or more of sections 4.1, 4.2 and
10.2 or adjusted from time to time as a result of assignments to or from such
Canadian Facility Lender pursuant to section 13.4.

 

“Canadian Revolving Facility” shall mean the credit facility evidenced by the
Total Canadian Revolving Commitment.

 

5

--------------------------------------------------------------------------------


 

“Canadian Revolving Facility Percentage” shall mean at any time for any Canadian
Facility Lender, the percentage obtained by dividing such Canadian Facility
Lender’s Canadian Revolving Commitment by the Total Canadian Revolving
Commitment, provided, that if the Total Canadian Revolving Commitment has been
terminated, the Canadian Revolving Facility Percentage for each Canadian
Facility Lender shall be determined by dividing such Lender’s Canadian Revolving
Commitment immediately prior to such termination by the Total Canadian Revolving
Commitment immediately prior to such termination.

 

“Canadian Revolving Loan(s)” shall have the meaning provided in section 2.1(c).

 

“Canadian Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Capital Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
person.

 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of any Credit Party, in each case taken at the amount thereof accounted for as
liabilities identified as “capital lease obligations” (or any similar words) on
a balance sheet of such Credit Party as prepared in accordance with GAAP.

 

“Cash Equivalents” shall mean any of the following:

 

(i)                                     securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition;

 

(ii)                                  U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (x) any Lender or (y) any
bank whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank, an “Approved Bank”), in each case with maturities of not more
than 365 days from the date of acquisition;

 

(iii)                               commercial paper issued by any Lender or
Approved Bank or by the parent company of any Lender or Approved Bank maturing
within 365 days of the date of acquisition, commercial paper issued by, or
guaranteed by, any industrial or financial company, having a short-term
commercial paper rating of at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within 365 days after the date of acquisition;

 

(iv)                              investments in money market funds or mutual
funds substantially all the assets of which are comprised of securities of the
types described in clauses (i) through (iii) above and (v) below; and

 

6

--------------------------------------------------------------------------------


 

(v)                                 obligations issued or guaranteed by any
state or political subdivision thereof and rated at least A-1 or the equivalent
thereof by S&P or at least P-1 or the equivalent thereof by Moody’s  (if rated
as short-term obligations) or with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
(if rated as long-term obligations).

 

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrowers, GTG Intangible and/or any of their
respective Subsidiaries from such Asset Sale.

 

“CDOR Loans” shall mean each Loan bearing interest at the rates provided in
section 2.8(d).

 

“CDOR Rate” shall mean, for a CDOR Loan, the rate per annum that is equal to the
cost of raising Canadian Dollars for the applicable Interest Period as
determined by the Canadian Administrative Agent; provided that such cost of
funds shall not exceed the Canadian Deposit Offered Rate plus 10 Basis Points.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change of Control” shall mean and include either of the following:

 

(i)                                     any change in or transfer of the
“Percentage Interest” (as defined in the Genlyte Thomas Operating Agreement)
which results in the Members existing on the Effective Date owing directly or
through their wholly-owned Subsidiaries less than 66.7% of the “Percentage
Interest” of Genlyte Thomas; and

 

(ii)                                  the shareholders or other security holders
of Genlyte Group or a Borrower approve a plan of complete liquidation of Genlyte
Group or such Borrower, as the case may be, or an agreement or agreements for
the sale or disposition by Genlyte Group or such Borrower, as the case may be,
of all or substantially all of its assets.

 

“Closing Date” shall mean the date, on or after the Effective Date, upon which
the conditions specified in section 6.1 are satisfied.

 

“Co-Documentation Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Co-Lead Arrangers” shall have the meaning provided in the preamble to this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder. Section references to the Code
are to the Code, as in effect

 

7

--------------------------------------------------------------------------------


 

at the Effective Date and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.

 

“Collateral” shall mean any collateral covered by any Security Document.

 

“Combined Amortization Expense” shall mean, for any period, (1) the consolidated
amortization expenses of Genlyte Thomas and its Subsidiaries, and (2) the
consolidated amortization expenses of GTG Intangible and its Subsidiaries,
calculated on a combined basis (that is, amortization expenses of Genlyte Thomas
and its Subsidiaries and amortization expenses of GTG Intangible and its
Subsidiaries) and all as determined in accordance with GAAP.

 

“Combined Capital Expenditures” shall mean, for any period, the sum of all
expenditures for property, plant or equipment (whether paid in cash or accrued
as liabilities and including in all events amounts expended or capitalized under
Capital Leases and Synthetic Leases but excluding any amount representing
capitalized interest) by the Borrowers, GTG Intangible and any of their
respective Subsidiaries during that period.

 

“Combined Depreciation Expense” shall mean, for any period, (1) the consolidated
depreciation expenses of Genlyte Thomas and its Subsidiaries, and (2) the
consolidated depreciation expenses of GTG Intangible and its Subsidiaries,
calculated on a combined basis (that is, depreciation expenses of Genlyte Thomas
and its Subsidiaries and depreciation expenses of GTG Intangible and its
Subsidiaries) and all as determined in accordance with GAAP.

 

“Combined EBIT” shall mean, for any period, Combined Net Income for such period;
plus (A) the sum (without duplication) of the amounts for such period included
in determining such Combined Net Income of (i) Combined Interest Expense, (ii)
Combined Income Tax Expense, and (iii) extraordinary and other non-recurring
non-cash losses and charges; minus (B) extraordinary gains on sales of assets
and other extraordinary or other non-recurring gains; as calculated on a
combined basis for (1) Genlyte Thomas and its Subsidiaries on a consolidated
basis and (2) GTG Intangible and its Subsidiaries on a consolidated basis, all
as determined in accordance with GAAP.

 

“Combined EBITDA” shall mean, for any period, Combined EBIT for such period;
plus the sum (without duplication) of the amounts for such period included in
determining Combined Net Income of Combined Depreciation Expense, and Combined
Amortization Expense, as calculated on a combined basis for (1) Genlyte Thomas
and its Subsidiaries on a consolidated basis and (2) GTG Intangible and its
Subsidiaries on a consolidated basis, all as determined in accordance with GAAP.

 

“Combined Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the (1) consolidated net income of Genlyte Thomas and its
Subsidiaries and (2) the consolidated net income of GTG Intangible and its
subsidiaries (in each case, including, without limitation, any additions to such
taxes, and any penalties and interest with respect thereto), calculated on a
combined basis (that is, such taxes of Genlyte Thomas and its Subsidiaries and
such taxes of GTG Intangible and its Subsidiaries) and all as determined in
accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Combined Interest Coverage Ratio” shall mean, for any Testing Period the ratio
of (i) Combined EBIT for such Testing Period, to (ii) Combined Interest Expense
for such Testing Period as determined at the end of any fiscal quarter.

 

“Combined Interest Expense” shall mean, for any period, consolidated total
interest expense (including that which is capitalized, that which is
attributable to Capital Leases (but not to Synthetic Leases) and the pre-tax
equivalent of dividends payable on Redeemable Preferred Stock) of (1) Genlyte
Thomas and its Subsidiaries, and (2) GTG Intangible and its Subsidiaries, as
calculated on a combined basis (that is, interest expense of Genlyte Thomas and
its Subsidiaries and interest expense of GTG Intangible and its Subsidiaries) in
accordance with GAAP, with respect to all outstanding Indebtedness of the
Genlyte Thomas, GTG Intangible and their respective Subsidiaries, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and net obligations under Financial Hedge
Agreements, but excluding, however, any interest expense in respect of any
amortization or write-off of deferred financing costs and any charges for
prepayment penalties on prepayment of Indebtedness.

 

“Combined Net Income” shall mean for any period, (1) the consolidated net income
(or loss) of Genlyte Thomas and its Subsidiaries and (2) the consolidated net
income (or loss) of GTG Intangible and its Subsidiaries, for such period taken
as a single accounting period, calculated on a combined basis (that is, net
income of Genlyte Thomas and its Subsidiaries and net income of GTG Intangible
and its Subsidiaries) and all as determined in accordance with GAAP.

 

“Combined Net Worth” shall mean, as of any date, the sum of (i) the Members’
Equity on such date and (ii) the GTG Net Worth on such date.

 

“Combined Total Debt” shall mean, at any time, the sum (without duplication) of
the principal amount (or Capitalized Lease Obligation, in the case of a Capital
Lease, or present value, based on the implicit interest rate, in the case of any
Synthetic Lease, or the higher of liquidation value or stated value, in the case
of Redeemable Stock) of all consolidated Indebtedness of (1) Genlyte Thomas and
its Subsidiaries and (2) GTG Intangible and its Subsidiaries, without
duplication, as determined on a combined basis (that is, such Indebtedness of
Genlyte Thomas and its Subsidiaries and such Indebtedness of GTG Intangible and
its Subsidiaries).

 

“Commitment” shall mean with respect to each Lender its Domestic Revolving
Commitment, if any, its Swing Line Revolving Commitment, if any, or its Canadian
Revolving Commitment, if any, as the case may be.

 

“Commodity Hedge Agreement” shall mean any commodity swap agreement, forward
commodity purchase agreement, forward commodity option agreement or similar
agreement or arrangement.

 

“Continue”, “Continuation” and “Continued” each refers to a continuation of a
(i) Domestic Revolving Loan which is a Eurodollar Loan for an additional
Interest Period as provided in section 2.9 or (ii) Canadian Revolving Loan which
is a CDOR Loan for an additional Interest Period as provided in section 2.9.

 

9

--------------------------------------------------------------------------------


 

“Convert”, “Conversion” and “Converted” each refers to a conversion of (i)
Domestic Revolving Loans of one Type into Domestic Revolving Loans of another
Type, pursuant to section 2.7, 2.9(b), 2.10 or 5.2 or (ii) Canadian Revolving
Loans of one Type into Canadian Revolving Loans of another Type, pursuant to
section 2.7, 2.9(b), 2.10 or 5.2

 

“Credit Documents” shall mean this Agreement, any Security Documents and the
Notes and any Letter of Credit Documents.

 

“Credit Party” shall mean each of the Borrowers, the Guarantors and any other
Subsidiary of a Borrower or GTG Intangible that is a party to any of the Credit
Documents.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dollars”, “U.S. dollars”, “dollars” and the sign “$” each means lawful money of
the United States.

 

“Domestic Facility Borrower” shall mean Genlyte Thomas and its successors and
assigns, together with such other wholly-owned Foreign Subsidiaries of Genlyte
Thomas as may from time to time execute an Additional Borrower Joinder which is
accepted by the Administrative Agents and the Required Lenders pursuant to
section 1.5 of this Agreement and otherwise satisfies the terms and conditions
of this Agreement.

 

“Domestic Facility Lender” shall mean a Lender having a Domestic Revolving
Commitment.

 

“Domestic Facility Letter of Credit” shall have the meaning provided in section
2A.1.

 

“Domestic Facility Letter of Credit Exposure” means, at any time, the aggregate
undrawn amount of all Domestic Facility Letter of Credit Outstandings at such
time.  The Domestic Facility Letter of Credit Exposure of any Domestic Facility
Lender at any time will be its Domestic Revolving Facility Percentage of the
total Domestic Facility Letter of Credit Exposure at such time.

 

“Domestic Facility Letter of Credit Obligor” shall have the meaning provided in
section 2A.1.

 

“Domestic Facility Letter of Credit Outstandings” shall mean, at any time, the
sum, without duplication, of (i) the aggregate Stated Amount of all outstanding
Domestic Facility Letters of Credit and (ii) the aggregate amount of all Unpaid
Domestic Facility Drawings.

 

“Domestic Facility Letter of Credit Request” shall have the meaning provided in
section 2A.2.

 

10

--------------------------------------------------------------------------------


 

“Domestic Facility Participant” shall have the meaning provided in section
2A.4(a).

 

“Domestic Facility Guarantors” shall mean Shakespeare Composite Structures LLC
and GTG Intangible, and their respective successors and assigns, and any other
Material Subsidiary, and its respective successors and assigns, that in
accordance with section 8.12(a) executes and delivers to the Administrative
Agents a Guaranty Agreement in substantially the form attached as Exhibit G-2
for the benefit of each of the Administrative Agents and each of the Lenders.

 

“Domestic Lending Office” shall mean, with respect to any Domestic Facility
Lender, the office of such Lender specified as its Domestic Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrowers and the Domestic Administrative Agent.

 

“Domestic Prime Rate” shall mean, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time which rate per annum shall at
all times be equal to the greater of (i) the rate of interest established by the
Domestic Administrative Agent at its principal office, from time to time, as its
prime rate, whether or not publicly announced, which interest rate may or may
not be the lowest rate charged by it for commercial loans or other extensions of
credit; and (ii) the Federal Funds Effective Rate in effect from time to time
plus 1/2 of 1% per annum.

 

“Domestic Prime Rate Loan” shall mean each Loan bearing interest at the rate
provided in section 2.8(a).

 

“Domestic Revolving Commitment” shall mean, with respect to each Domestic
Facility Lender, the amount set forth opposite such Lender’s name in Annex I as
its “Domestic Revolving Commitment” as the same may be reduced from time to time
pursuant to any one or more of sections 4.1, 4.2 and 10.2 or adjusted from time
to time as a result of assignments to or from such Lender pursuant to section
13.4.

 

“Domestic Revolving Commitment Acceptance” shall have the meaning provided in
section 2.1(d).

 

“Domestic Revolving Facility” shall mean the credit facility evidenced by the
Total Domestic Revolving Commitment.

 

“Domestic Revolving Facility Percentage” shall mean at any time for any Domestic
Facility Lender, the percentage obtained by dividing such Lender’s Domestic
Revolving Commitment by the Total Domestic Revolving Commitment, provided, that
if the Total Domestic Revolving Commitment has been terminated, the Domestic
Revolving Facility Percentage for each Domestic Facility Lender shall be
determined by dividing such Lender’s Domestic Revolving Commitment immediately
prior to such termination by the Total Domestic Revolving Commitment immediately
prior to such termination.

 

“Domestic Revolving Loan” shall have the meaning provided in section 2.1(a).

 

11

--------------------------------------------------------------------------------


 

“Domestic Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States possession, the chief executive office and principal place of
business of which is located in, and which conducts the majority of its business
within, the United States of America and its territories and possessions.

 

“Effective Date” shall have the meaning provided in section 13.10.

 

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in SEC Regulation D), in
each case which is identified in a written notice from the Domestic
Administrative Agent or a requesting Lender to the Borrowers, and not
disapproved in writing by Genlyte Thomas in a notice given to the Domestic
Administrative Agent and any such requesting Lender, specifying the reasons for
such disapproval, within five Business Days following the receipt by the
Borrowers of such notice disclosing the identity of any proposed transferee (any
such disapproval by Genlyte Thomas must be reasonable), provided that Genlyte
Thomas shall not be entitled to exercise the foregoing right of disapproval if
and so long as any Default under section 10.1(a) or an Event of Default shall
have occurred and be continuing, unless a Borrower would incur additional costs,
withholding obligations or other reimbursement obligations under any one or more
of section 2.10, section 2A.5, section 2B.5 and section 5.4(a) that are not then
being paid or performed in respect of the transferring Lender and such Borrower
has not otherwise exercised its right to replace such Eligible Transferee under
section 5.4(b), in which case Genlyte Thomas will be entitled to exercise the
foregoing right of disapproval.

 

“Employee Plans” shall have the meaning provided in section 7.14(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any binding and
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent, decree or judgment issued to or
rendered against a Borrower, GTG Intangible or any of their respective
Subsidiaries relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990,

 

12

--------------------------------------------------------------------------------


 

33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
which together with a Borrower, GTG Intangible or any or their respective
Subsidiaries would be deemed to be a “single employer” (i) within the meaning of
section 414(b), (c), (m) or (o) of the Code or (ii) as a result of that
Borrower’s or GTG Intangible’s or that Subsidiary’s being or having been a
general partner of such person.

 

“Eurodollar Lending Office” shall mean, with respect to any Domestic Facility
Lender, the office of such Lender specified as its Eurodollar Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Lender, or such other office or offices for Eurodollar Loans of such
Lender as such Lender may from time to time specify to the Borrowers and the
Domestic Administrative Agent.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in section 2.8(b).

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum which appears on page 5 of the Telerate
Screen for Eurodollar loans (or on any successor or substitute page, or on any
electronic publication of a recognized service organization providing comparable
rate quotations, in any case as determined from time to time by the Domestic
Administrative Agent) for deposits of $1,000,000 in same day funds for a
maturity corresponding to such Interest Period, as of 11:00 A.M. (London time)
on the date which is two Business Days prior to the commencement of such
Interest Period, divided (and rounded upward to the nearest 1/16th of 1%) by
(ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets which may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D).

 

In the event that such rate is not available at such time for any reason, the
rate referred to in clause (i) above shall be the interest rate per annum equal
to the average (rounded upward to the nearest 1/16th of 1% per annum), of the
rate per annum at which Dollar deposits of $1,000,000 for a maturity
corresponding to the Interest Period are offered to each of the Reference Banks
by prime banks in the London interbank Eurodollar market, determined as of 11:00
A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning provided in section 10.1.

 

“Excluded Taxes” shall mean, with respect to any Lender,

 

(i)                                     any income or franchise tax imposed on
or measured by the net income or net profits, receipts, capital or net worth of
such Lender (a) pursuant to, in the case of a Domestic Facility Lender, the laws
of the United States and, in the case of a Canadian Facility Lender, the laws of
Canada (or of any jurisdiction within, as the case may be, the United States or
Canada, except to the extent that such jurisdiction within the United States or
Canada imposes such tax solely in connection with such Lender’s enforcement of
its rights or exercise of its remedies under the Loan Documents), (b) pursuant
to the laws of the jurisdiction under which such Lender is organized, (c)
pursuant to the laws of the jurisdiction in which the principal office of such
Lender is located, or (d) pursuant to the laws of the jurisdiction in which the
Applicable Lending Office of such Lender is located,

 

(ii)                                  any branch profits tax imposed pursuant
to, in the case of a Domestic Facility Lender, the laws of the United States
and, in the case of a Canadian Facility Lender, the laws of the Dominion of
Canada or similar tax pursuant to the laws of any other jurisdiction described
in clause (i), above, and

 

(iii)                               in the case of any Foreign Lender, any
withholding tax that (a) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or designates a new Applicable Lending Office or (b) is attributable to such
Foreign Lender’s failure to comply with its obligations under section 5.4(c).

 

Notwithstanding the foregoing, (A) any tax (even if imposed on or measured by
income, profits or receipts) payable pursuant to paragraph (ii) of section
5.4(a) shall not be an Excluded Tax, and (B) a withholding tax will not be an
Excluded Tax to the extent that (1) it is imposed on amounts payable to a
Foreign Lender by reason of an assignment made to such Foreign Lender at the
Borrowers’ request pursuant to section 5.4(b), (2) it is imposed on amounts
payable to a Foreign Lender by reason of any other assignment and does not
exceed that amount for which the assignor would have been indemnified under
section 5.4(a), or (3) in the case of designation of a new Applicable Lending
Office, it does not exceed the amount for which such Foreign Lender would have
been indemnified if it had not designated a new Applicable Lending Office.

 

“Existing Credit Agreement” shall have the meaning provided in section 6.1(f).

 

“Existing Indebtedness” shall have the meaning provided in section 7.18.

 

“Existing Indebtedness Agreements” shall have the meaning provided in section
7.18.

 

“Existing Letters of Credit” shall have the meaning provided in section 2A.1(d).

 

“Facility” shall mean the Domestic Revolving Facility, the Swing Line Revolving
Facility, or the Canadian Revolving Facility, as applicable.

 

14

--------------------------------------------------------------------------------


 

“Facility Fee” shall have the meaning provided in section 3.1(a).

 

“Facing Fee” shall have the meaning provided in section 3.2(c).

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Domestic Administrative Agent from three Federal
Funds brokers of recognized standing selected by the Domestic Administrative
Agent.

 

“Fee Letter” shall have the meaning provided in section 3.2(b).

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, section 3.

 

“Financial Hedge Agreement” shall mean (i) any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement; and (ii) any currency swap agreement, forward currency
purchase agreement or similar agreement or arrangement.

 

“Financial Projections” shall have the meaning provided in section 7.8(b).

 

“Flex Eurodollar Loan” shall mean each Swing Line Revolving Loan bearing
interest at the rates provided in section 2.8(e).

 

“Flex Eurodollar Rate” shall mean for each day on which a Flex Eurodollar Loan
is outstanding, (i) the rate per annum determined by the Domestic Administrative
Agent to appear on such date on page 5 of the Telerate Screen for Eurodollar
loans (or on any successor or substitute page, or on any electronic publication
of a recognized service organization providing comparable rate quotations, in
any case as determined from time to time by the Domestic Administrative Agent)
for deposits of $1,000,000 in same day funds, for a maturity corresponding to an
Interest Period of one month, as of 11:00 A.M. (London time), with each such
Flex Eurodollar Rate being re-determined in such manner on each Business Day on
which such Flex Eurodollar Loan is outstanding, divided (and rounded upward to
the nearest 1/16th of 1%) by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves and without
benefit of credits for proration, exceptions or offsets which may be available
from time to time) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D).

 

In the event that such rate is not available at such time for any reason, the
rate referred to in clause (i) above shall be the interest rate per annum equal
to the average (rounded upward to the nearest 1/16th of 1% per annum), of the
rate per annum at which Dollar deposits of $1,000,000 for a

 

15

--------------------------------------------------------------------------------


 

maturity corresponding to the one-month Interest Period are offered to each of
the Reference Banks by prime banks in the London interbank Eurodollar market,
determined as of 11:00 A.M. (London time) on each day that such Flex Eurodollar
Loan is outstanding and being re-determined on a daily basis as provided above.

 

“Foreign Borrower” shall mean any Borrower which is a Foreign Subsidiary.

 

“Foreign Lender” shall mean, as to Domestic Facility Lenders, any Lender that is
organized under the laws of a jurisdiction outside of the United States; and, as
to Canadian Facility Lenders, any Lender that is organized under the laws of a
jurisdiction outside of Canada.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of section 9, including
defined terms as used therein, are subject (to the extent provided therein) to
sections 1.3 and 13.7(a).

 

“Genlyte Thomas Certificate of Formation” shall mean the Certificate of
Formation of Genlyte Thomas, dated April 24, 1998, as such Certificate of
Formation may be amended or otherwise modified from time to time.

 

“Genlyte Group” shall mean The Genlyte Group Incorporated, a Delaware
corporation and a Member.

 

“Genlyte Nova Scotia” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Genlyte Thomas” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Genlyte Thomas Operating Agreement” shall mean the Limited Liability Company
Agreement of Genlyte Thomas, dated April 24, 1998, among Genlyte Thomas and its
Members, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Guaranteed Obligations” shall have the meaning provided in section 12.1.

 

“GTG Intangible” shall mean GTG Intangible Holdings, LLP., a limited liability
partnership organized under the laws of Delaware, and its successors and
assigns.

 

“GTG Net Worth” means the difference between the assets and liabilities as
referred on GTG Intangible’s consolidated balance sheet, determined in
accordance with GAAP

 

“Guaranties” shall mean each of the Guaranty Agreements, of even date herewith,
in favor of the applicable Administrative Agents and the applicable Lenders from
one of the Guarantors, and any other Guaranty Agreements executed after the date
hereof by another Guarantor as the same may be amended or modified from time to
time.

 

16

--------------------------------------------------------------------------------


 

“Guarantor” shall mean any of the Domestic Facility Guarantors and the Canadian
Facility Guarantors and “Guarantors” shall mean, collectively, the Domestic
Facility Guarantors and the Canadian Facility Guarantors.

 

“Guaranty Obligations” shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Hedge Agreement” shall mean any Commodity Hedge Agreement and any Financial
Hedge Agreement.

 

“Increased Commitment Domestic Facility Lender” shall have the meaning provided
in section 2.1(d).

 

“Indebtedness” of any person shall mean without duplication:

 

(i)                                     all indebtedness of such person for
borrowed money;

 

(ii)                                  all bonds, notes, debentures and similar
debt securities of such person;

 

(iii)                               the deferred purchase price of capital
assets or services which in accordance with GAAP would be shown on the liability
side of the balance sheet of such person;

 

17

--------------------------------------------------------------------------------


 

(iv)                              the face amount of all letters of credit
issued for the account of such person and, without duplication, all drafts drawn
thereunder;

 

(v)                                 all obligations, contingent or otherwise, of
such person in respect of bankers’ acceptances;

 

(vi)                              all Indebtedness of a second person secured by
any Lien on any property owned by such first person, whether or not such
Indebtedness has been assumed;

 

(vii)                           all Capitalized Lease Obligations of such
person;

 

(viii)                        the present value, determined on the basis of the
implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such person;

 

(ix)                                all net obligations of such person under
Hedge Agreements;

 

(x)                                   the full outstanding balance of trade
receivables, notes or other instruments sold with full recourse (and the portion
thereof subject to potential recourse, if sold with limited recourse), other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts;

 

(xi)                                the stated value, or liquidation value if
higher, of all Redeemable Stock of such person; and

 

(xii)                             all Guaranty Obligations of such person of any
indebtedness or other obligation of the type described in clauses (i) through
(xi) above;

 

provided that (a) neither trade payables nor other similar accrued expenses, in
each case arising in the ordinary course of business, nor obligations in respect
of insurance policies or performance or surety bonds which themselves are not
guarantees of Indebtedness (nor drafts, acceptances or similar instruments
evidencing the same nor obligations in respect of letters of credit supporting
the payment of the same) that are no more than forty-five days delinquent, shall
constitute Indebtedness; (b) the Indebtedness of any person shall in any event
include (without duplication) the Indebtedness of any other entity (including
any general partnership in which such person is a general partner) to the extent
such person is liable thereon as a result of such person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such person is not liable thereon; (c) any
Tax Dividend or other dividend or distribution provided for under the Genlyte
Thomas Operating Agreement as it provides on the date hereof shall not
constitute Indebtedness; and (d) any indebtedness or other obligation under the
Genlyte Thomas Operating Agreement that otherwise would be Indebtedness shall
not be deemed to be Indebtedness if such indebtedness or other obligation shall
have been subordinated to the Obligations on terms satisfactory to the
Administrative Agents, which terms may include, without limitation, prohibitions
or restrictions on the right to accept payments and exercise remedies.

 

18

--------------------------------------------------------------------------------


 

“Interest Period” with respect to any Eurodollar Loan and any CDOR Loan shall
mean the interest period applicable thereto, as determined pursuant to section
2.9; provided, however, that for purposes of determining the fluctuating rate of
interest applicable to Flex Eurodollar Loans, “Interest Period” shall mean one
month.

 

“Leaseholds” of any person means all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any Domestic Facility Lender and the Canadian
Facility Lender.

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender in violation of its obligations under this Agreement to make available
its portion of any incurrence of Loans, to fund its portion of any Swing Line
Participation Amount under section 2.5(b), or to fulfill is obligations as a
Participant with respect to Letters of Credit under section 2A.4 or Section
2B.4  (ii) a Lender having notified the Administrative Agents and/or the
Borrowers that it does not intend to comply with such obligations, in the case
of either (i) or (ii) as a result of the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

 

“Lender Register” shall have the meaning provided in section 13.16.

 

“Letter of Credit” shall mean a Domestic Facility Letter of Credit or a Canadian
Facility Letters of Credit, as applicable, and “Letters of Credit” shall mean,
collectively, the Domestic Facility Letters of Credit and Canadian Facility
Letters of Credit.

 

“Letter of Credit Documents” shall have the meaning provided in section 2A.2(a).

 

“Letter of Credit Fee” shall have the meaning provided in section 3.2(b).

 

“Letter of Credit Issuer” shall have the meaning provided in the introductory
paragraph hereof, together with such other Lender that is requested, and agrees,
to so act by the Borrowers, and is approved by the Administrative Agents.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
lease or charge of any kind (including any agreement or consignment arrangement
to give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof).

 

“Loan” shall have the meaning provided in section 2.1 and shall include any
Domestic Revolving Loan, Swing Line Revolving Loan or Canadian Revolving Loan,
as the case may be.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean any or all of the following:  (i) any
material adverse effect on the business, operations, property, prospects,
assets, liabilities or condition (financial or otherwise) of, when used with
reference to the Borrowers, GTG Intangible and/or any of their

 

19

--------------------------------------------------------------------------------


 

respective Subsidiaries, the Borrowers, GTG Intangible and such Subsidiaries,
taken as a whole, or when used with reference to any other person, such person
and its Subsidiaries, taken as a whole, as the case may be; (ii) any material
adverse effect on the ability of each of the Credit Parties to perform its
obligations under the Credit Documents to which it is a party; (iii) any
material adverse effect on the ability of the Borrowers, GTG Intangible and
their respective Subsidiaries, taken as a whole, to pay their liabilities and
obligations as they mature or become due; or (iv) any material adverse effect on
the validity, effectiveness or enforceability, as against any Credit Party, of
any of the Credit Documents to which it is a party.

 

“Material Subsidiary” shall mean, at any time, with reference to any person, any
Subsidiary of such person (i) that has assets at such time comprising three
percent (3%) or more of the consolidated assets of such person and the
Subsidiaries, or (ii) whose operations in the current fiscal year are expected
to, or whose operations in the most recent fiscal year did (or would have if
such person had been a Subsidiary for such entire fiscal year), represent three
percent (3%) or more of the consolidated earnings before interest, taxes,
depreciation and amortization of such person and the Subsidiaries for such
fiscal year; provided, however, that notwithstanding the foregoing, with respect
to Genlyte Thomas, the term “Material Subsidiary” shall include Genlyte Nova
Scotia, Shakespeare Composite Structures LLC and any other Subsidiary of Genlyte
Thomas which becomes a Borrower hereunder and with respect to GTG Intangible,
the term “Material Subsidiary” shall include Canlyte Inc., Ledalite
Architectural Products, Lumec Holding Corp., Lumec Inc. and any other Subsidiary
of GTG Intangible which becomes a Borrower hereunder.

 

“Maturity Date” shall mean the third anniversary of the date of this Agreement,
or such earlier date on which the Total Commitment is terminated.

 

“Member” (collectively, “Members”) means Genlyte Group or Thomas Industries Inc.

 

“Members’ Equity” means the difference between the assets and liabilities as
referred on Genlyte Thomas’s consolidated balance sheet, determined in
accordance with GAAP.

 

“Minimum Borrowing Amount” shall mean (i) for Domestic Revolving Loans which are
(A) Domestic Prime Rate Loans, $500,000, with minimum increments thereafter of
$100,000, or (B) Eurodollar Loans, $2,000,000, with minimum increments
thereafter of $1,000,000; (ii) for Swing Line Revolving Loans, $500,000, with
minimum increments thereafter of $100,000; and (iii) for Canadian Revolving
Loans which are (X) Canadian Prime Rate Loans, CDN$500,000, with minimum
increments thereafter of CDN$100,000 or (Y) for CDOR Loans, CDN$2,000,000, with
minimum increments thereafter of CDN$500,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in section
4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which a Borrower or any ERISA Affiliate, and one or more
employers other than the

 

20

--------------------------------------------------------------------------------


 

Borrowers or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
a Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

 

“NCB” shall mean National City Bank of Kentucky, a national banking association,
together with its successors and assigns.

 

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (i) commissions, cost valuations and other
reasonable and customary expenses of sale incurred in connection with such Asset
Sale, and other reasonable and customary fees and expenses incurred, and all
state, and local taxes paid or reasonably estimated to be payable by such
person, as a consequence of such Asset Sale and the payment of principal,
premium and interest of Indebtedness secured by the asset which is the subject
of the Asset Sale and required to be, and which is, repaid under the terms
thereof as a result of such Asset Sale, (ii) amounts of any distributions
payable to holders of minority interests in the relevant person or in the
relevant property or assets and (iii) incremental income taxes paid or payable
as a result thereof.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Increasing Domestic Facility Lender” shall have the meaning provided in
section 2.1(d).

 

“Note” shall mean a Domestic Revolving Note, a Swing Line Revolving Note or the
Canadian Revolving Note.

 

“Notice of Borrowing” shall have the meaning provided in section 2.3(a).

 

“Notice of Continuation” shall have the meaning provided in section 2.9(a).

 

“Notice of Conversion” shall have the meaning provided in section 2.7.

 

“Notice Office” shall mean (i) with respect to the Domestic Administrative
Agent, the office of the Domestic Administrative Agent at 629 Euclid Avenue,
Second Floor, Cleveland, Ohio 44114, Attention: Agent Services Division, Locator
number 3028 (facsimile: (216) 222-0103), or such other office, located in a city
in the United States Eastern Time Zone, as the Domestic Administrative Agent may
designate to the Borrowers or Lenders from time to time and (ii) with respect to
the Canadian Administrative Agent, the office of the Canadian Administrative
Agent at 161 Bay Street, Suite 4240, Toronto, Ontario M5J2S1 (facsimile: (416)
363-7574), or such other office as the Canadian Administrative Agent may
designate to the Borrowers or Lenders from time to time.

 

“Notice of Swing Line Refunding” shall have the meaning provided in section
2.5(a).

 

21

--------------------------------------------------------------------------------


 

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
of the Borrowers or any other Credit Party to either Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Credit Document.

 

“Operating Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee which, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

 

“Participant” shall mean a Domestic Facility Participant and/or a Canadian
Facility Participant, as applicable.

 

“Payment Office” shall mean (i) with respect to Borrowings under the Domestic
Revolving Facility or the Swing Line Revolving Facility, the office of the
Domestic Administrative Agent at 629 Euclid Avenue, Second Floor, Cleveland,
Ohio 44114, Attention: Agent Services Division, Locator number 3028 (facsimile:
(216) 222-0103), or such other office, located in a city in the United States
Eastern Time Zone, as the Domestic Administrative Agent may designate to the
Borrowers or Domestic Facility Lenders from time to time and (ii) with regard to
Borrowings under the Canadian Revolving Facility, the office of the Canadian
Administrative Agent at 161 Bay Street, Suite 4240, Toronto, Ontario M5J2S1
(facsimile: (416) 363-7574), or such other office as the Canadian Administrative
Agent may designate to the Borrowers or Canadian Facility Lenders from time to
time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

 

(i)                                     such Acquisition involves a line or
lines of business which is complementary to the lines of business in which a
Borrower, GTG Intangible or any of their Material Subsidiaries, as the case may
be, making the Acquisition is engaged on the Effective Date, unless the Required
Lenders specifically approve or consent to such Acquisition in writing;

 

(ii)                                  such Acquisition is not actively opposed
by the Board of Directors (or similar governing body) of the selling person or
the person whose equity interests are to be acquired, unless all of the Lenders
specifically approve or consent to such Acquisition in writing; and

 

(iii)                               Genlyte Thomas has reasonably determined
that, on a pro forma basis, such Acquisition is not likely to cause a breach of
the financial covenants contained in sections 9.7 and 9.8;

 

provided, that the term Permitted Acquisition specifically excludes any loans,
advances or minority investments otherwise permitted pursuant to section 9.5.

 

“Permitted Liens” shall mean Liens described in section 9.3.

 

22

--------------------------------------------------------------------------------


 

“Person” or “person” shall mean any individual, partnership, joint venture,
firm, corporation, limited liability company, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in section 3(2) of ERISA and any
multiemployer or single-employer plan as defined in section 4001 of ERISA, which
is maintained or contributed to by (or to which there is an obligation to
contribute by) a Borrower or GTG Intangible or any of their respective
Subsidiaries or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which a Borrower or GTG Intangible or
any of their respective Subsidiaries or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Pledge Agreement” shall mean each Pledge Agreement between Gentlye Thomas, GTG
Intangible or such other Credit Party, and the Administrative Agents, as
collateral agents, as the same may be amended or modified from time to time,
which secures the Obligations.

 

“Pledged Entity” shall mean each Person, the capital stock or other equity or
ownership interests of which has been pledged under a Pledge Agreement.

 

“Principal Officer” shall mean any officer of a Borrower whose title is
(including any title which is substantially the same as):  (i) Chief Executive
Officer, (ii) President, (iii) Chief Financial Officer or Vice
President-Finance, or (iv) Treasurer.

 

“Prohibited Transaction” shall mean a transaction with respect to a Plan that is
prohibited under section 4975 of the Code or section 406 of ERISA and not exempt
under section 4975 of the Code or section 408 of ERISA.

 

“Purchase Date” shall have the meaning provided in section 2.5(b).

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

 

“Real Property” of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

 

“Redeemable Stock” shall mean with respect to any person any capital stock or
similar equity interests of such person that (i) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Maturity Date; or
(ii) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, or at the option of the
holder or holders thereof, or otherwise, at any time prior to the Maturity Date,
other than (i) unless and until such obligation is fixed and not contingent, any
obligation to purchase under Section 10.4 of the Genlyte Thomas Operating
Agreement as it provides on the date hereof and (ii) any such redemption,
repurchase or retirement occasioned by a “change of control” or similar event.

 

23

--------------------------------------------------------------------------------


 

“Reference Banks” shall mean (i) NCB, and (ii) any other Lender or Lenders (x)
selected as a Reference Bank by the Domestic Administrative Agent and the
Required Domestic Facility Lenders, and (y) whose selection is approved by the
Borrowers, such approval not to be unreasonably withheld or delayed.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Reportable Event” shall mean an event described in section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under the PBGC Regulations.

 

“Required Canadian Facility Lenders” shall mean Non-Defaulting Lenders whose
Outstanding Canadian Revolving Loans and Unutilized Canadian Revolving
Commitments constitute more than 51% of the sum of the total outstanding
Canadian Revolving Loans and Unutilized Canadian Revolving Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, none of the
Borrowers nor any Affiliate shall be included in (i) the Lenders holding such
amount of the Canadian Revolving Loans or having such amount of the Unutilized
Canadian Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Canadian Revolving Loans or Unutilized Canadian
Revolving Commitments).

 

“Required Domestic Facility Lenders” shall mean Non-Defaulting Lenders whose
outstanding Domestic Revolving Loans and Unutilized Domestic Revolving
Commitments constitute more than 51% of the sum of the total outstanding
Domestic Revolving Loans and Unutilized Domestic Revolving Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, none of the
Borrowers nor any Affiliate shall be included in (i) the Lenders holding such
amount of the Domestic Revolving Loans or having such amount of the Unutilized
Domestic Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Domestic Revolving Loans or Unutilized Domestic
Revolving Commitments).

 

“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Domestic
Revolving Loans, Canadian Revolving Loans, Unutilized Domestic Revolving
Commitments and Unutilized Canadian Revolving Commitments constitute more than
51% of the sum of the total outstanding Domestic Revolving Loans, Canadian
Revolving Loans, Unutilized Domestic Revolving Commitments, and Unutilized
Canadian Revolving Commitments of Non-Defaulting Lenders (provided that, for
purposes hereof, none of the Borrowers nor any Affiliate shall be included in
(i) the Lenders holding such amount of the Domestic Revolving Loans or Canadian
Revolving Loans or having such amount of the Unutilized Domestic Revolving
Commitments or Unutilized Canadian Revolving Commitments, or (ii) determining
the aggregate unpaid principal amount of the Domestic Revolving Loans, Canadian
Revolving Loans, Unutilized Domestic Revolving Commitments or Unutilized
Canadian Revolving Commitments).

 

24

--------------------------------------------------------------------------------


 

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by a Borrower, GTG Intangible or any of their
respective Subsidiaries of any property (except for temporary leases for a term,
including any renewal thereof, of not more than one year), which property has
been or is to be sold or transferred by the Borrower or such Subsidiary to such
person.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

 

“Security Documents” shall mean the Pledge Agreements, the Guaranties and each
other document pursuant to which any guaranty or Lien is granted by any
Borrower, GTG Intangible or any of their respective Subsidiaries to the Domestic
Administrative Agent or the Canadian Administrative Agent, as the case may be,
as security for any of the Obligations.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.

 

“Standard Permitted Liens” shall mean the following:

 

(i)                                     Liens for taxes not yet delinquent or
Liens for taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established;

 

(ii)                                  Liens in respect of property or assets
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business, which do not in the aggregate
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Borrowers, GTG Intangible or any
of their respective Subsidiaries and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

25

--------------------------------------------------------------------------------


 

(iii)                               Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security; and mechanic’s Liens, carrier’s Liens, and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return-of-money bonds and other similar obligations,
incurred in the ordinary course of business (exclusive of obligations in respect
of the payment for borrowed money), whether pursuant to statutory requirements,
common law or consensual arrangements;

 

(iv)                              Easements, rights-of-way, zoning or deed
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not adversely affecting in any material respect the ordinary
conduct of the business of the Borrowers, GTG Intangible or any of their
respective Subsidiaries considered as an entirety;

 

(v)                                 Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under section
10.1(f);

 

(vi)                              Leases or subleases granted to others not
interfering in any material respect with the business of the Borrower, GTG
Intangible or any of their respective Subsidiaries and any interest or title of
a lessor under any lease not in violation of this Agreement; and

 

(vii)                           Rights of consignors and consignees in respect
of consignment arrangements entered into by a Borrower, GTG Intangible or any of
their respective Subsidiaries in the ordinary course of business and consistent
with past practice.

 

“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions or other requirements for
drawing could then be met).

 

“Subsidiary” of any person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of a Borrower.

 

“Swing Line Exposure” means, at any time, the aggregate outstanding principal
amount of the Swing Line Revolving Loans at such time.  The Swing Line Exposure
of any Domestic Facility Lender at any time will be its Domestic Revolving
Percentage of the total Swing Line Exposure at such time.

 

26

--------------------------------------------------------------------------------


 

“Swing Line Lender” shall have the meaning provided in the introductory
paragraph hereof and shall include any other single Lender to whom the Swing
Line Lender has transferred its entire Swing Line Revolving Commitment and any
Swing Line Revolving Loans.

 

“Swing Line Participation Amount” shall have the meaning provided in section
2.5(b).

 

“Swing Line Revolving Commitment” shall mean, with respect to the Swing Line
Lender, the amount set forth opposite such Lender’s name in Annex I as its
“Swing Line Revolving Commitment” as the same may be reduced from time to time
pursuant to any one or more of sections 4.1, 4.2 and 10.2 or adjusted from time
to time as a result of assignments to or from the Swing Line Lender pursuant to
section 13.4.  As of the Closing Date, the Swing Line Revolving Commitment shall
be $10,000,000.

 

“Swing Line Revolving Facility” shall mean the credit facility evidenced by the
Swing Line Revolving Commitment.

 

“Swing Line Revolving Loan” shall have the meaning provided in section 2.1(b).

 

“Swing Line Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Synthetic Lease” shall mean any lease (i) which is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.

 

“Tax Dividend” shall mean distributions pursuant to section 6.2(a) of the
Genlyte Thomas Operating Agreement as in effect on the Closing Date.

 

“Taxes” shall have the meaning provided in section 5.4.

 

“Testing Period” shall mean for any determination, a single period consisting of
the four consecutive fiscal quarters of the Borrowers then last ended (whether
or not such quarters are all within the same fiscal year), except that if a
particular provision of this Agreement indicates that a Testing Period shall be
of a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters of the Borrowers then last ended which are
so indicated in such provision.

 

“Total Commitment” shall mean the sum of the Commitments of the Lenders.

 

“Total Canadian Revolving Commitment” shall mean the sum of the Canadian
Revolving Commitments of the Canadian Facility Lenders, which, as of the Closing
Date, shall be CDN$27,000,000.

 

“Total Domestic Revolving Commitment” shall mean the sum of the Domestic
Revolving Commitments of the Domestic Facility Lenders, which, as of the Closing
Date, shall be $130,000,000.

 

27

--------------------------------------------------------------------------------


 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Domestic Prime Rate Loan, a Flex Eurodollar
Loan, a Eurodollar Loan, a Canadian Prime Rate Loan or a CDOR Loan.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

 

“United States” and “U.S.” each means United States of America.

 

“Unpaid Canadian Facility Drawing” shall have the meaning provided in section
2B.3(a).

 

“Unpaid Domestic Facility Drawing” shall have the meaning provided in section
2A.3(a).

 

“Unpaid Drawings” shall mean, collectively, the Unpaid Domestic Facility
Drawings and the Unpaid Canadian Facility Drawings.

 

“Unutilized Canadian Revolving Commitment” for any Canadian Facility Lender at
any time such Lender’s Canadian Revolving Commitment at such time, less (1) the
principal amount of Canadian Revolving Loans made by such Canadian Facility
Lender and outstanding at such time,  less (2) such Canadian Facility Lender’s
Canadian Revolving Facility Percentage of the Canadian Facility Letter of Credit
Outstandings at such time.

 

“Unutilized Domestic Revolving Commitment” for any Domestic Facility Lender at
any time shall mean such Lender’s Domestic Revolving Commitment at such time,
less (1) the principal amount of Domestic Revolving Loans made by such Domestic
Facility Lender and outstanding at such time, less (2) such Domestic Facility
Lender’s Domestic Revolving Facility Percentage of the Domestic Facility Letter
of Credit Outstandings at such time, less (3) such Domestic Facility Lender’s
Domestic Revolving Facility Percentage of the aggregate unpaid principal balance
of the Swing Line Revolving Loans at such time.

 

“Unutilized Swing Line Revolving Commitment” for the Swing Line Lender at any
time shall mean the excess of (i) the Swing Line Lender’s Swing Line Revolving
Commitment at such time over (ii) the aggregate principal amount of Swing Line
Revolving Loans made by the Swing Line Lender and outstanding at such time.

 

“Unutilized Total Canadian Revolving Commitment” shall mean, at any time, the
excess of (i) the Total Canadian Revolving Commitment at such time over (ii) the
aggregate principal amount of all Canadian Revolving Loans and Canadian Facility
Letter of Credit Outstandings then outstanding.

 

28

--------------------------------------------------------------------------------


 

“Unutilized Total Domestic Revolving Commitment” shall mean, at any time, the
excess of (i) the Total Domestic Revolving Commitment at such time over (ii) the
sum of the aggregate principal amount of all Domestic Revolving Loans and Swing
Line Revolving Loans and the Domestic Facility Letter of Credit Outstandings
then outstanding.

 

“Wholly-Owned Material Subsidiary” shall mean each Wholly-Owned Subsidiary that
is also a Material Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean each Subsidiary of the Borrowers or GTG
Intangible, as the case may be, at least 95% of whose capital stock, equity
interests, membership interests and partnership interests, other than director’s
qualifying shares or similar interests, are owned directly or indirectly by the
Borrowers or GTG Intangible, as the case may be; provided, however, for the
purposes of this Agreement, the term “Wholly-Owned Subsidiary” shall also
include Lumec-Schreder Inc., a corporation organized under the laws of Quebec,
for so long as not less than 50.5% of the capital stock of Lumec-Schreder Inc.
is owned by a Borrower or a Wholly-Owned Subsidiary of a Borrower.

 

“Written”, “written” or “in writing” shall mean any form of written
communication or a communication by means of telex, facsimile transmission,
e-mail electronic transmission, telegraph or cable.

 

1.2.                            Computation of Time Periods.  In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

 

1.3.                            Accounting Terms.  Except as otherwise
specifically provided herein, all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time;
provided that, if the Borrowers notify the Administrative Agents that the
Borrowers request an amendment to any provision of section 8 or 9 hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof to such provision (or if the Administrative Agents
notify the Borrowers that the Required Lenders request an amendment to any such
provision hereof for such purposes), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance with
the requirements of this Agreement.  Notwithstanding anything in this section
1.3 to the contrary, in the event that there is a change in GAAP or in the
application thereof occurring after the Effective Date mandating the expensing
of stock options or comparable equity based compensation, without further action
by the Administrative Agents, the Lenders, the Borrowers or any other Credit
Party, such changes requiring the expensing of stock options or comparable
equity based compensation shall be disregarded and this Agreement shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective.

 

1.4.                            Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and

 

29

--------------------------------------------------------------------------------


 

“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to sections, Annexes and Exhibits shall be construed to refer
to sections of, and Annexes and Exhibits to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real property, tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing.

 

1.5.                            Additional Borrowers.  By execution of an
Additional Borrower Joinder by a Wholly-Owned Subsidiary of Genlyte Thomas that
is a Foreign Subsidiary, and upon acceptance thereof by the Administrative
Agents and the Required Lenders, each in its sole discretion, and such Person’s
satisfaction of all conditions and completion of all deliveries specified in the
Additional Borrower Joinder, this Agreement shall be deemed to be amended so
that such Person shall become for all purposes of this Agreement as if an
original signatory hereto, and shall be admitted as a Borrower hereunder, and
this Agreement shall be binding for all purposes on such Person as a Borrower as
if an original signatory hereto.

 

1.6.                            Appointment of Genlyte Thomas as
Representative.  For purposes of this Agreement, each Borrower other than
Genlyte Thomas (i) authorizes Genlyte Thomas to make such requests, give such
notices or furnish such certificates to either Administrative Agent or any
Lender as may be required or permitted by this Agreement for the benefit of such
Borrower and (ii) authorizes the Administrative Agents to treat such requests,
notices, certificates or consents given or made by Genlyte Thomas to have been
made, given or furnished by the applicable Borrower for purposes of this
Agreement.  Each Administrative Agent and each Lender shall be entitled to rely
on each such request, notice, certificate or consent made, given or furnished by
the Borrower pursuant to the provisions of this Agreement or any other Credit
Document as being made or furnished on behalf of, and with the effect of
irrevocably binding, such Borrower.

 

SECTION 2.                            AMOUNT AND TERMS OF LOANS.

 

2.1.                            Commitments for Loans.  Subject to and upon the
terms and conditions herein set forth, each Lender severally agrees to make a
loan or loans (each a “Loan” and, collectively, the “Loans”) to the Borrowers,
which Loans shall be drawn, to the extent such Lender has a Commitment under a
Facility for the Borrowers, under the applicable Facility, as set forth below:

 

(a)                                  Domestic Revolving Facility.  Loans to the
Borrowers under the Domestic Revolving Facility (each a “Domestic Revolving
Loan” and, collectively, the “Domestic Revolving Loans”) (i) shall be made only
by a Domestic Facility Lender, (ii) may be made at any time and from time to
time on and after the Closing Date and prior to the Maturity Date; (iii) shall
only be incurred by a Domestic Facility Borrower, (iv) shall be made only in
U.S.

 

30

--------------------------------------------------------------------------------


 

Dollars; (v) except as otherwise provided, may, at the option of the Domestic
Facility Borrowers, be incurred and maintained as, or Converted into, Domestic
Revolving Loans which are either Domestic Prime Rate Loans or Eurodollar Loans,
provided that all Domestic Revolving Loans made as part of the same Borrowing
shall, unless otherwise specifically provided herein, consist of Domestic
Revolving Loans of the same Type; (vi) may be repaid or prepaid and reborrowed
in accordance with the provisions hereof; and(vii) may only be made if after
giving effect thereto the Unutilized Total Domestic Revolving Commitment will
not be less than zero.  Without limiting the generality of the foregoing
sentence, at no time shall the sum of (X) the aggregate unpaid principal balance
of a Domestic Facility Lender’s Domestic Revolving Loans, plus (Y) such Domestic
Facility Lender’s Domestic Revolving Facility Percentage of the Domestic
Facility Letter of Credit Outstandings at such time, plus (Z) such Domestic
Facility Lender’s Domestic Revolving Facility Percentage of the aggregate unpaid
principal balance of the Swing Line Revolving Loans at such time, exceed the
Domestic Revolving Commitment of such Domestic Facility Lender.  In addition, no
Domestic Revolving Loans shall be incurred at any time if after giving effect
thereto the Domestic Facility Borrowers would be required to prepay Revolving
Loans in accordance with section 5.2(a).

 

(b)                                  Swing Line Revolving Facility.  Loans to
the Borrowers under the Swing Line Revolving Facility (each a “Swing Line
Revolving Loan” and, collectively, the “Swing Line Revolving Loans”) (i) shall
be made only by the Swing Line Lender, (ii) may only be incurred by a Domestic
Facility Borrower, (iii) may be made at any time and from time to time on and
after the Closing Date and prior to the Maturity Date; (iv) shall be made only
in U.S. Dollars; (v) except as otherwise provided, may, at the option of the
Domestic Facility Borrowers, be incurred and maintained as Swing Line Revolving
Loans which are either Domestic Prime Rate Loans or Flex Eurodollar Loans; (vi)
may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; (vii) may only be made if after giving effect thereto the Unutilized
Total Domestic Revolving Commitment exceeds zero; and (viii) shall not exceed
for the Swing Line Lender at any time outstanding its Swing Line Revolving
Commitment at such time.

 

(c)                                  Canadian Revolving Facility.  Loans to the
Borrowers under the Canadian Revolving Facility (each a “Canadian Revolving
Loan” and, collectively, the “Canadian Revolving Loans”) (i) shall be made only
by a Canadian Facility Lender, (ii) may be made at any time and from time to
time on and after the Closing Date and prior to the Maturity Date; (iii) shall
only be incurred by the Canadian Facility Borrower, (iv) shall be made only in
Canadian Dollars; (v) except as otherwise provided, may, at the option of the
Canadian Facility Borrower, be incurred and maintained as, or Converted into,
Canadian Revolving Loans which are either Canadian Prime Rate Loans or CDOR
Loans, provided that all Canadian Revolving Loans made as part of the same
Borrowing shall, unless otherwise specifically provided herein, consist of
Canadian Revolving Loans of the same Type; (vi) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof; and (vii) may only be made
if after giving effect thereto the Unutilized Total Canadian Revolving
Commitment will not be less than zero.  Without limiting the generality of the
foregoing sentence, at no time shall the sum of (X) the aggregate unpaid
principal balance of a Canadian Facility Lender’s Canadian Revolving Loans, plus
(Y) such Canadian Facility

 

31

--------------------------------------------------------------------------------


 

Lender’s Canadian Revolving Facility Percentage of the Canadian Facility Letter
of Credit Outstandings at such time, exceed the Canadian Revolving Commitment of
such Canadian Facility Lender.  In addition, no Canadian Revolving Loans shall
be incurred at any time if after giving effect thereto the Canadian Facility
Borrower would be required to prepay Canadian Revolving Loans in accordance with
section 5.2(c).

 

(d)                                  Optional Increase in Domestic Revolving
Commitments.  At any time, if no Default shall have occurred and be continuing
(or would result after giving effect thereto), the Domestic Facility Borrowers
may, if they so elect, increase the aggregate amount of the Total Domestic
Revolving Commitment (each such increase to be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000), either by
designating a financial institution not theretofore a Domestic Facility Lender
to become a Domestic Facility Lender (such designation to be effective only with
the prior written consent of the Domestic Administrative Agent, which consent
will not be unreasonably withheld or delayed, and only if such financial
institution accepts a Domestic Revolving Commitment in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $10,000,000), or by
agreeing with an existing Domestic Facility Lender that such Lender’s Domestic
Revolving Commitment shall be increased.  Upon execution and delivery by the
Borrowers and such Domestic Facility Lender or other financial institution of an
instrument (a “Domestic Revolving Commitment Acceptance”) in form reasonably
satisfactory to the Domestic Administrative Agent, such existing Domestic
Facility Lender shall have a Domestic Revolving Commitment as therein set forth
or such other financial institution shall become a Domestic Facility Lender with
a Domestic Revolving Commitment as therein set forth and all the rights and
obligations of a Domestic Facility Lender with such a Domestic Revolving
Commitment hereunder; provided:

 

(i)                                     that the Borrowers shall provide prompt
notice of such increase to the Domestic Administrative Agent, who shall promptly
notify the Domestic Facility Lenders;

 

(ii)                                  that the Borrowers shall have delivered to
the Domestic Administrative Agent a copy of the Domestic Revolving Commitment
Acceptance;

 

(iii)                               that the amount of such increase, together
with all other increases in the aggregate amount of the Domestic Revolving
Commitments pursuant to this section 2.1(d) since the date of this Agreement,
does not exceed $50,000,000;

 

(iv)                              that, before and after giving effect to such
increase, the representations and warranties of the Borrowers contained in
Section 7 of this Agreement shall be true and correct; and

 

(v)                                 that the Domestic Administrative Agent shall
have received such evidence (including an opinion of Borrowers’ counsel) as it
may reasonably request to confirm the Borrowers’ due authorization of the
transactions contemplated by this section 2.1(d) and the validity and
enforceability of the obligations of the Borrowers resulting therefrom.

 

32

--------------------------------------------------------------------------------


 

On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agents and the Lenders that the conditions set
forth in clauses (i) through (v) above have been satisfied.

 

Upon any increase in the aggregate amount of the Domestic Revolving Commitments
pursuant to this section 2.1(d):

 

(x)                                   within five Business Days, in the case of
any Domestic Prime Rate Loans then outstanding, and at the end of the then
current Interest Period with respect thereto, in the case of any Eurodollar
Loans then outstanding, the Domestic Facility Borrowers shall prepay such Loans
in their entirety and, to the extent the Domestic Facility Borrowers elect to do
so and subject to the conditions specified in section 6.2, the Domestic Facility
Borrowers shall reborrow Loans from the Domestic Facility Lenders in proportion
to their respective Commitments after giving effect to such increase, until such
time as all outstanding Loans are held by the Domestic Facility Lenders in such
proportion; and

 

(y)                                 each existing Domestic Facility Lender whose
Commitment has not increased pursuant to this section 2.1(d) (each, a
“Non-Increasing Domestic Facility Lender”) shall be deemed, without further
action by any party hereto, to have sold to each Domestic Facility Lender whose
Domestic Revolving Commitment has been assumed or increased under this
section 2.1(d) (each, an “Increased Commitment Domestic Facility Lender”), and
each Increased Commitment Domestic Facility Lender shall be deemed, without
further action by any party hereto, to have purchased from each Non-Increasing
Domestic Facility Lender, a participation (on the terms specified in section 2.5
and section 2A.4 respectively) in each Swing Line Revolving Loan and each
Domestic Facility Letter of Credit Outstanding in which such Non-Increasing
Domestic Facility Lender has acquired a participation in an amount equal to such
Increased Commitment Domestic Facility Lender’s Domestic Revolving Facility
Percentage thereof, until such time as all Domestic Facility Letter of Credit
Exposures and Swing Line Exposures are held by the Domestic Facility Lenders in
proportion to their respective Domestic Revolving Commitments after giving
effect to such increase.

 

2.2.                            Minimum Borrowing Amounts, etc.; Pro Rata
Borrowings.  (a) The aggregate principal amount of each Borrowing by the
Borrowers shall not be less than the Minimum Borrowing Amount.  More than one
Borrowing may be incurred by the Borrowers on any day, provided that (i) if
there are two or more Borrowings on a single day under the Domestic Revolving
Facility which consist of Eurodollar Loans, each such Borrowing shall have a
different initial Interest Period, (ii) if there are two or more Borrowings on a
single day under the Canadian Revolving Facility which consist of CDOR Loans,
each such Borrowing shall have a different initial Interest Period, (iii) only
one Borrowing under the Swing Line Revolving Facility may be made on any single
day, (iv) at no time shall there be more than eight Borrowings under the
Domestic Revolving Facility consisting of Eurodollar Loans outstanding
hereunder, and (v) at no time shall there be more than eight Borrowings under
the Canadian Revolving Facility consisting of CDOR Loans outstanding hereunder.

 

33

--------------------------------------------------------------------------------


 

(b)                                 All Borrowings under a Facility shall be
made by the Lenders having Commitments under such Facility, if any, pro rata on
the basis of their respective Commitments under such Facility. It is understood
that no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its Commitment hereunder.

 

2.3.                            Procedures for Borrowing.  (a) Notice of
Borrowing.  Whenever a Borrower desires to incur Loans, it shall give the
Domestic Administrative Agent in the case of a Domestic Revolving Loan or a
Swing Line Revolving Loan, or the Canadian Administrative Agent, in the case of
a Canadian Revolving Loan, in each case at its respective Notice Office,

 

(A)                               Borrowings under the Domestic Revolving
Facility:  in the case of any Borrowing under the Domestic Revolving Facility of
(1) Eurodollar Loans to be made hereunder, prior to 12:00 noon (local time at
its Notice Office), at least three Business Days’ prior written or telephonic
notice thereof (in the case of telephonic notice, promptly confirmed in writing
if so requested by the Domestic Administrative Agent); or (2) Domestic Prime
Rate Loans to be made hereunder, prior to 12:00 noon (local time at its Notice
Office), at least same Business Day’s prior written or telephonic notice thereof
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Domestic Administrative Agent), or

 

(B)                               Borrowings under the Swing Line Revolving
Facility:  in the case of any Borrowing under the Swing Line Revolving Facility,
prior to 12:00 noon (local time at its Notice Office), at least same Business
Day’s prior written or telephonic notice thereof (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Domestic
Administrative Agent), or

 

(C)                               Borrowings under the Canadian Revolving
Facility:  in the case of any Borrowing under the Canadian Revolving Facility of
(1) CDOR Loans to be made hereunder, prior to 12:00 noon (local time at its
Notice Office), at least three Business Days’ prior written or telephonic notice
thereof (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Canadian Administrative Agent); or (2) Canadian Prime Rate
Loans to be made hereunder, prior to 10:00 A.M. (local time at its Notice
Office), at least same Business Day’s prior written or telephonic notice thereof
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Canadian Administrative Agent).

 

Each such notice (each such notice, a “Notice of Borrowing”) shall (if requested
by the applicable Administrative Agent to be confirmed in writing), be
substantially in the form of Exhibit B-1, and in any event shall be irrevocable
and shall specify: (i) the Facility under which the Borrowing is to be incurred
and the Borrower incurring the Loan; (ii) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing; (iii) the date of the Borrowing
(which shall be a Business Day); (iv) whether the Borrowing shall consist of
Domestic Prime Rate Loans, Flex Eurodollar Loans, Eurodollar Loans, Canadian
Prime Rate Loans or CDOR Loans; and (v) if the requested Borrowing

 

34

--------------------------------------------------------------------------------


 

consists of Eurodollar Loans or CDOR Loans, the Interest Period to be initially
applicable thereto.  If the applicable Borrower fails to specify in a Notice of
Borrowing the Interest Period for any Eurodollar Loans or CDOR Loans, such
Interest Period shall be deemed to be one month.  The applicable Administrative
Agent shall promptly give each Lender which has a Commitment under any
applicable Facility written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing under the applicable Facility, of such
Lender’s proportionate share thereof and of the other matters covered by the
Notice of Borrowing relating thereto.

 

(b)                                  Actions by Administrative Agents on
Telephone Notice.  Without in any way limiting the obligation of the Borrowers
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agents may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agents in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
that Borrower. In each such case, the Administrative Agents’ record of the terms
of such telephonic notice shall be conclusive absent manifest error.

 

2.4.                            Disbursement of Funds.  (a) No later than
2:00 P.M. (local time at the Payment Office) on the date specified in each
Notice of Borrowing, each Lender with a Commitment under the Facility under
which any Borrowing pursuant to such Notice of Borrowing is to be made will make
available its pro rata share, if any, of each Borrowing under such Facility
requested to be made on such date in the manner provided below.  All amounts
shall be made available to the Domestic Administrative Agent in U.S. Dollars,
except in the case of Canadian Revolving Loans, in which case the amounts shall
be made available to the Canadian Administrative Agent in Canadian Dollars, in
each case in immediately available funds at the Payment Office and the Domestic
Administrative Agent or Canadian Administrative Agent, as the case may be,
promptly will make available to the Borrower making the request by depositing to
their account at the Payment Office (or such other account(s) as designated by
such Borrower in accordance with section 2.4(c)) the aggregate of the amounts so
made available in the type of funds received.  Unless the applicable
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the applicable
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, such Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and such
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the applicable Administrative Agent by such Lender and such
Administrative Agent has made available same to a Borrower, such Administrative
Agent shall be entitled to recover such corresponding amount from such Lender. 
If such Lender does not pay such corresponding amount forthwith upon the
applicable Administrative Agent’s demand therefor, such Administrative Agent
shall promptly notify the applicable Borrower, and such Borrower shall
immediately pay such corresponding amount to the applicable Administrative
Agent.  The Domestic Administrative Agent or the Canadian Administrative Agent,
as the case may be, shall also be entitled to recover from such Lender or the
applicable Borrower, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by such Administrative Agent to such Borrower to the date such
corresponding amount is recovered by such Administrative Agent, at a rate per
annum equal to (x) if paid by such Lender, the overnight Federal Funds Effective
Rate in the case of any

 

35

--------------------------------------------------------------------------------


 

Loan denominated in Dollars, or in the case of any Loan denominated in Canadian
Dollars, at the weighted average overnight or weekend borrowing rate for
immediately available and freely transferable funds denominated in Canadian
Dollars which is offered to the Canadian Administrative Agent in the
international markets, or (y) if paid by a Borrower, the then applicable rate of
interest, calculated in accordance with section 2.8, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
section 2.11).

 

(b)                                 Nothing herein and no subsequent termination
of the Commitments pursuant to section 4.1 or 4.2 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder and in existence
from time to time or to prejudice any rights which any Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

(c)                                  Whenever a Borrower desires for proceeds of
a Borrowing to be deposited into an account other than such Borrower’s account
at the Payment Office as contemplated by the second sentence of section 2.4(a)
(which other account shall be an account of a Credit Party), it shall give the
Domestic Administrative Agent in the case of a Domestic Revolving Loan or a
Swing Line Revolving Loan, or the Canadian Administrative Agent, in the case of
a Canadian Revolving Loan, in each case at its respective Notice Office, prior
written notice of such other account into which such Borrower desires for such
proceeds to be deposited, specifying such other information as the applicable
Administrative Agent may request; provided, however, that (i) any such proceeds
so deposited into such other account shall, for the purposes of such Borrower’s
liability therefore be deemed to have been advanced directly to such Borrower
and (ii) no such deposit into such other account shall in any way affect, limit
or otherwise modify such Borrower’s obligation to repay such Borrowings in
accordance with this Agreement and the applicable Notes.

 

2.5.                            Refunding of, or Participation in, Swing Line
Revolving Loans.  (a) If any Event of Default exists, the Swing Line Lender may,
in its sole and absolute discretion, direct that the Swing Line Revolving Loans
owing to it be refunded by delivering a notice to such effect to the Domestic
Administrative Agent, specifying the aggregate principal amount thereof (a
“Notice of Swing Line Refunding”). Promptly upon receipt of a Notice of Swing
Line Refunding, the Domestic Administrative Agent shall give notice of the
contents thereof to the Domestic Facility Lenders and, unless an Event of
Default specified in section 10.1(g) in respect of a Borrower has occurred, also
to the Domestic Facility Borrowers. Each such Notice of Swing Line Refunding
shall be deemed to constitute delivery by the Domestic Facility Borrowers of a
Notice of Borrowing requesting Domestic Revolving Loans consisting of Domestic
Prime Rate Loans in the amount of the Swing Line Revolving Loans to which it
relates. Each Domestic Facility Lender (including the Swing Line Lender, in its
capacity as a Domestic Facility Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in section 6.2 hereof or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (b) below) to make a Domestic Revolving Loan to the
applicable Borrower in an amount equal to such Domestic Facility Lender’s
Domestic Revolving Facility Percentage of the aggregate amount of the Swing Line
Revolving Loans to which such Notice of Swing Line Refunding relates.  Each such
Domestic Facility Lender shall make the amount of such Domestic Revolving Loan
available to the Domestic Administrative Agent in immediately available funds at
its Payment Office not later than 2:00 P.M. (local time at the Payment Office),
if such notice is received by such Domestic Facility Lender prior to 11:00 A.M.
(local time at its Domestic Lending Office), or not later than 2:00 P.M. (local
time at

 

36

--------------------------------------------------------------------------------


 

the Payment Office) on the next Business Day, if such notice is received by such
Domestic Facility Lender after such time. The proceeds of such Domestic
Revolving Loans shall be made immediately available to the Swing Line Lender and
applied by it to repay the principal amount of the Swing Line Revolving Loans to
which such Notice of Swing Line Refunding related.  Each non-Foreign Borrower
irrevocably and unconditionally agree that, notwithstanding anything to the
contrary contained in this Agreement, Domestic Revolving Loans made as herein
provided in response to a Notice of Swing Line Refunding shall constitute
Domestic Revolving Loans hereunder consisting of Domestic Prime Rate Loans.

 

(b)                                 If prior to the time a Domestic Revolving
Loan would otherwise have been made as provided above as a consequence of a
Notice of Swing Line Refunding, any of the events specified in section 10.1(g)
shall have occurred in respect of a Borrower or if one or more of the Domestic
Facility Lenders shall determine that it is legally prohibited from making a
Domestic Revolving Loan under such circumstances, each Domestic Facility Lender
(other than the Swing Line Lender), or each Domestic Facility Lender (other than
the Swing Line Lender) so prohibited, as the case may be, shall, on the date
such Domestic Revolving Loan would have been made by it (the “Purchase Date”),
purchase an undivided participating interest in the outstanding Swing Line
Revolving Loans to which such Notice of Swing Line Refunding related, in an
amount (the “Swing Line Participation Amount”) equal to such Domestic Facility
Lender’s Domestic Revolving Facility Percentage of such Swing Line Revolving
Loans. On the Purchase Date, each such Domestic Facility Lender or each such
Domestic Facility Lender so prohibited, as the case may be, shall pay to the
Swing Line Lender, in immediately available funds, such Domestic Facility
Lender’s Swing Line Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Domestic Facility Lender,
deliver to such Domestic Facility Lender a participation certificate, dated the
date of the Swing Line Lender’s receipt of the funds from, and evidencing, such
Domestic Facility Lender’s participating interest in such Swing Line Revolving
Loans and its Swing Line Participation Amount in respect thereof. If any amount
required to be paid by a Lender to the Swing Line Lender pursuant to the above
provisions in respect of any Swing Line Participation Amount is not paid on the
date such payment is due, such Lender shall pay to the Swing Line Lender on
demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full.

 

(c)                                  Whenever, at any time after the Swing Line
Lender has received from any other Domestic Facility Lender such Lender’s Swing
Line Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Domestic Facility Borrowers on account of the related Swing Line
Revolving Loans, the Swing Line Lender will promptly distribute to such Domestic
Facility Lender its Domestic Revolving Facility Percentage of such payment on
account of its Swing Line Participation Amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Domestic Facility Lender’s participating interest was outstanding and funded);
provided, however, that in the event such payment received by the Swing Line
Lender is required to be returned, such Domestic Facility Lender will return to
the Swing Line Lender any portion thereof previously distributed to it by the
Swing Line Lender.

 

(d)                                 Each Domestic Facility Lender’s obligation
to make Domestic Revolving Loans and/or to purchase participations in connection
with a Notice of Swing Line Refunding (which shall

 

37

--------------------------------------------------------------------------------


 

in all events be within such Domestic Facility Lender’s Unutilized Domestic
Revolving Commitment) shall be subject to the conditions that:

 

(i)                                     such Domestic Facility Lender shall have
received a Notice of Swing Line Refunding complying with the provisions hereof,
and

 

(ii)                                  at the time the Swing Line Revolving Loans
which are the subject of such Notice of Swing Line Refunding were made, the
Swing Line Lender had no actual written notice from another Lender that an Event
of Default had occurred and was continuing,

 

but otherwise shall be absolute and unconditional, shall be solely for the
benefit of the Swing Line Lender, and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Domestic Facility Lender may have against any
other Lender, a Borrower, or any other person, may have against any Lender or
other person, as the case may be, for any reason whatsoever; (B) the occurrence
or continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect upon any Borrower; (D) any breach of any
Credit Document by any party thereto; or (E) any other circumstance, happening
or event, whether or not similar to any of the foregoing.

 

2.6.                            Notes and Loan Accounts.  (a) Forms of Notes. 
Each Borrower’s obligation to pay the principal of, and interest on, the Loans
made to it by each Lender shall be evidenced (i) if Domestic Revolving Loans, by
a promissory note substantially in the form of Exhibit A-1 with blanks
appropriately completed in conformity herewith (each a “Domestic Revolving Note”
and, collectively, the “Domestic Revolving Notes”), (ii) if Swing Line Revolving
Loans, by a promissory note substantially in the form of Exhibit A-2 with blanks
appropriately completed in conformity herewith (the “Swing Line Revolving
Note”), and (iii) if Canadian Revolving Loans, by a promissory note
substantially in the form of Exhibit A-3 with blanks appropriately completed in
conformity herewith (each a “Canadian Revolving Note” and, collectively, the
“Canadian Revolving Notes”). In furtherance of the provisions of section 13.23
below, and for the avoidance of doubt, a Foreign Borrower only shall be required
to execute and deliver a Note evidencing the Loans actually advanced to such
Foreign Borrower and in no event, shall a Foreign Borrower execute a Note
evidencing any obligations in respect of Loans advanced to any other Borrowers
including, without limitation, Genlyte Thomas.

 

(b)                                  Domestic Revolving Notes.  The Domestic
Revolving Note issued to a Domestic Facility Lender shall:  (i) be executed only
by a Domestic Facility Borrower; (ii) be payable to the order of such Domestic
Facility Lender and be dated on or prior to the date the first Loan evidenced
thereby is made; (iii) be in a stated principal amount equal to the Domestic
Revolving Commitment of such Domestic Facility Lender and be payable in the
principal amount of Domestic Revolving Loans evidenced thereby; (iv) mature on
the Maturity Date; (v) bear interest as provided in section 2.8 in respect of
the Domestic Prime Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby; (vi) be subject to mandatory prepayment as provided in
section 5.2; and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

 

(c)                                  Swing Line Revolving Note.  The Swing Line
Revolving Note issued to the Swing Line Lender shall:  (i) be executed only by a
Domestic Facility Borrower; (ii) be payable to the order

 

38

--------------------------------------------------------------------------------


 

the Swing Line Lender and be dated on or prior to the date the first Loan
evidenced thereby is made; (iii) be in a stated principal amount equal to the
Swing Line Revolving Commitment of the Swing Line Lender and be payable in the
principal amount of Swing Line Revolving Loans evidenced thereby; (iv) mature on
the Maturity Date; (v) bear interest as provided in section 2.8 in respect of
the Domestic Prime Rate Loans and Flex Eurodollar Loans, as the case may be,
evidenced thereby; (vi) be subject to mandatory prepayment as provided in
section 5.2; and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

 

(d)                                  Canadian Revolving Notes.  The Canadian
Revolving Note issued to a Canadian Facility Lender shall:  (i) be executed only
by the Canadian Facility Borrower; (ii) be payable to the order of such Canadian
Facility Lender and be dated on or prior to the date the first Loan evidenced
thereby is made; (iii) be in a stated principal amount equal to the Canadian
Revolving Commitment of such Canadian Facility Lender and be payable in the
principal amount of Canadian Revolving Loans evidenced thereby; (iv) mature on
the Maturity Date; (v) bear interest as provided in section 2.8 in respect of
the Canadian Prime Rate Loans and CDOR Loans, as the case may be, evidenced
thereby; (vi) be subject to mandatory prepayment as provided in section 5.2; and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

(e)                                  Loan Accounts of Lenders.  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the respective indebtedness of each of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(f)                                    Loan Accounts of Administrative Agents. 
The Domestic Administrative Agent with respect to the Domestic Revolving Loans
and Swing Line Revolving Loans, and the Canadian Administrative Agent with
respect to Canadian Revolving Loans, in each case shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Type
thereof, the particular Facility under which such Loan was made, and the
Interest Period or maturity date and applicable interest rate if such Loan is a
Eurodollar Loan or a CDOR Loan, (ii) the amount of any principal due and payable
or to become due and payable from the Borrowers to each Lender hereunder, and
(iii) the amount of any sum received by such Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(g)                                 Effect of Loan Accounts, etc.  The entries
made in the accounts maintained pursuant to sections 2.6(e) and (f) shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided, that the failure of any Lender or an Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay or prepay the Loans in accordance with the
terms of this Agreement.

 

(h)                                 Endorsements of Amounts on Notes Prior to
Transfer.  Each Lender will, prior to any transfer of any of the Notes issued to
it by the Borrowers, endorse on the reverse side thereof or the grid attached
thereto the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation or any error in any such notation shall not affect the
Borrowers’ obligations in respect of such Loans.

 

39

--------------------------------------------------------------------------------


 

2.7.                            Conversions of Domestic Revolving Loans and
Canadian Revolving Loans.  The Borrowers shall have the option to Convert on any
Business Day all or a portion at least equal to the applicable Minimum Borrowing
Amount of the outstanding principal amount of their (i) Domestic Revolving Loans
of one Type owing by it into a Borrowing or Borrowings pursuant to the Domestic
Revolving Facility of another Type of Loans which can be made pursuant to such
Facility and (ii) Canadian Revolving Loans of one Type owing by it into a
Borrowing or Borrowings pursuant to the Canadian Revolving Facility of another
Type of Loans which can be made pursuant to such Facility, provided that:

 

(a)                                  no partial Conversion of a Borrowing of
Eurodollar Loans or CDOR Loans, as applicable, shall reduce the outstanding
principal amount of the Eurodollar Loans or CDOR Loans, as applicable, made
pursuant to such Borrowing to less than the Minimum Borrowing Amount applicable
thereto;

 

(b)                                 any Conversion of Eurodollar Loans into
Domestic Prime Rate Loans and any Conversion of CDOR Loans into Canadian Prime
Rate Loans shall, in each case, be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans or CDOR Loans, as the case may be;

 

(c)                                  Domestic Prime Rate Loans may only be
Converted into Eurodollar Loans, and Canadian Prime Rate Loans may only be
Converted into CDOR Loans, if no Default under section 10.1(a) or Event of
Default is in existence on the date of the Conversion;

 

(d)                                 Domestic Prime Rate Loans may not be
Converted into Eurodollar Loans, and Canadian Prime Rate Loans may not be
Converted into CDOR Loans, during any period when such Conversion is not
permitted under section 2.10; and

 

(e)                                  Borrowings of Eurodollar Loans and CDOR
Loans resulting from this section 2.7 shall conform to the requirements of
section 2.2(a).

 

Each such Conversion shall be effected by the applicable Borrower giving the
Domestic Administrative Agent, in the case of Domestic Revolving Loans, or the
Canadian Administrative Agent, in the case of Canadian Revolving Loans, at its
Notice Office, prior to 12:00 noon (local time at such Notice Office), at least
three Business Days’, in the case of Conversion into a Eurodollar Loan or a CDOR
Loan (or prior to 12:00 noon (local time at such Notice Office) same Business
Day’s, in the case of a Conversion into Domestic Prime Rate Loans or Canadian
Prime Rate Loans), prior written notice (or telephonic notice promptly confirmed
in writing if so requested by the applicable Administrative Agent) (each a
“Notice of Conversion”), substantially in the form of Exhibit B-2, specifying
the Loans to be so Converted, the Type of Loans to be Converted into and, if to
be Converted into a Borrowing of Eurodollar Loans or CDOR Loans, the Interest
Period to be initially applicable thereto. The Domestic Administrative Agent, in
the case of Domestic Revolving Loans, and the Canadian Administrative Agent, in
the case of Canadian Revolving Loans, shall give each Domestic Facility Lender
or Canadian Facility Lender, as the case may be, prompt notice of any such
proposed Conversion affecting any of its Loans.  For the avoidance of doubt, the
prepayment or repayment of (i) any Domestic Revolving Loans out of the proceeds
of other Domestic Revolving Loans by the Domestic Facility Borrowers is not
considered a Conversion of

 

40

--------------------------------------------------------------------------------


 

Domestic Revolving Loans into other Domestic Revolving Loans and (ii) any
Canadian Revolving Loans out of the proceeds of other Canadian Revolving Loans
by the Canadian Facility Borrower is not considered a Conversion of Canadian
Revolving Loans into other Canadian Revolving Loans.

 

2.8.                            Interest.  (a) Interest Rate for Domestic Prime
Rate Loans.  During such periods as a Domestic Revolving Loan or a Swing Line
Revolving Loan is a Domestic Prime Rate Loan, the unpaid principal amount
thereof shall bear interest at a fluctuating rate per annum which shall at all
times be equal to the Domestic Prime Rate in effect from time to time.

 

(b)                                  Interest Rate for Eurodollar Loans.  During
such periods as a Domestic Revolving Loan is a Eurodollar Loan, the unpaid
principal amount thereof shall bear interest at a rate per annum which shall at
all times during any Interest Period applicable thereto be the relevant
Eurodollar Rate for such Interest Period, plus the Applicable Eurodollar Margin
in effect from time to time.

 

(c)                                  Interest Rate for Canadian Prime Rate
Loans.  During such periods as a Canadian Revolving Loan is a Canadian Prime
Rate Loan, the unpaid principal amount thereof shall bear interest at a
fluctuating rate per annum which shall at all times be equal to the Canadian
Prime Rate in effect from time to time.

 

(d)                                  Interest Rate for CDOR Loans.  During such
periods as a Canadian Revolving Loan is a CDOR Loan, the unpaid principal amount
of each CDOR Loan shall bear interest at the rate per annum which shall at all
times during any Interest Period applicable thereto be equal to the CDOR Rate
for such Interest Period, plus the Applicable Eurodollar Margin in effect from
time to time.

 

(e)                                  Interest Rate for Flex Eurodollar Loans. 
During such periods as a Swing Line Revolving Loan is a Flex Eurodollar Loan,
the unpaid principal amount of each Flex Eurodollar Loan shall bear interest a
fluctuating rate per annum which shall at all times during the one-month
Interest Period applicable thereto be equal to the Flex Eurodollar Rate as
determined by the Domestic Administrative Agent plus the Applicable Eurodollar
Margin in effect from time to time.

 

(f)                                    Default Interest.  Notwithstanding the
above provisions, if a Default under section 10.1(a) or an Event of Default is
in existence, all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a fluctuating rate per annum equal to two percent (2%) per
annum above the interest rate which is or would be applicable from time to time
pursuant to sections 2.8(a) in respect of Domestic Prime Rate Loans.  If any
amount (other than the principal of and interest on the Loans) payable by the
Borrowers under the Credit Documents is not paid when due, such amount shall
bear interest, payable on demand, at a fluctuating rate per annum equal to two
percent (2%) per annum above the interest rate which would be applicable under
section 2.8(a) to Domestic Prime Rate Loans in effect from time to time.

 

(g)                                 Accrual and Payment of Interest.  Interest
shall accrue from and including the date of any Borrowing to but excluding the
date of any prepayment or repayment thereof and shall be payable on the Maturity
Date and:

 

41

--------------------------------------------------------------------------------


 

(i)                                     in the case of any Swing Line Revolving
Loan, (A) monthly in arrears on the last Business Day of each calendar month,
and (B) on any repayment or prepayment (on the amount repaid or prepaid), at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand;

 

(ii)                                  in the case of any Domestic Revolving
Loan, (A) which is a Domestic Prime Rate Loan, monthly in arrears on the last
Business Day of each calendar month, (B) which is a Eurodollar Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on the dates which are successively three
months after the commencement of such Interest Period, and (C) on any repayment,
prepayment or Conversion (on the amount repaid, prepaid or Converted), at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand; and

 

(iii)                               in the case of any Canadian Revolving Loan,
(A) which is a Canadian Prime Rate Loan, monthly in arrears on the last Business
Day of each calendar month, (B) which is a CDOR Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on the dates which are successively three months after
the commencement of such Interest Period, and (C) on any repayment, prepayment
or Conversion (on the amount repaid, prepaid or Converted), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.

 

(h)                                 Computations of Interest.  All computations
of interest hereunder shall be made in accordance with section 13.7(b).

 

(i)                                    Information as to Interest Rates.  The
Domestic Administrative Agent, in the case of Borrowings under the Domestic
Revolving Facility or the Swing Line Revolving Facility, or the Canadian
Administrative Agent, in the case of Borrowings under the Canadian Revolving
Facility, as the case may be, upon determining the interest rate for any
Borrowing shall promptly notify the affected Borrowers and the affected Lenders
thereof.  Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, the Flex Eurodollar Rate shall change automatically
without notice to the Borrower immediately on each Business Day with each change
in the Flex Eurodollar Rate, with any change thereto effective as of the opening
of business on the day of the change.  If the Domestic Administrative Agent is
unable to determine the Eurodollar Rate for any Borrowing of Eurodollar Loans or
the Flex Eurodollar Rate for any Borrowing of Flex Eurodollar Loans by reference
to the Telerate Screen or other information provided by a service organization
referred to in clause (i) of the definitions of the term Eurodollar Rate and
Flex Eurodollar Rate, as the case may be, then each Reference Bank agrees to
furnish the Domestic Administrative Agent timely information for the purpose of
determining the Eurodollar Rate or the Flex Eurodollar Rate, as the case may be,
for any such Borrowing.  If any one or more of the Reference Banks shall not
timely furnish such information, the Domestic Administrative Agent shall
determine the Eurodollar Rate or the Flex Eurodollar Rate, as the case may be,
on the basis of timely information furnished by the remaining Reference Banks.

 

(j)                                    Interest Margins.  As used herein, the
term “Applicable Eurodollar Margin”, as applied to any Domestic Revolving Loan
which is a Eurodollar Loan, any Swing Line Revolving

 

42

--------------------------------------------------------------------------------


 

Loan which is a Flex Eurodollar Loan, or any Canadian Revolving Loan which is a
CDOR Loan, means the particular rate per annum determined by the Domestic
Administrative Agent in accordance with the Pricing Grid Table which appears
below, based on the ratio of Combined Total Debt to Combined EBITDA and such
Pricing Grid Table, and the following provisions:

 

(i)                                     Initially, until changed hereunder in
accordance with the following provisions, the Applicable Eurodollar Margin will
be 40 Basis Points per annum.

 

(ii)                                  Commencing with the fiscal quarter of the
Borrowers ended on or nearest to September 30, 2003, and continuing with each
fiscal quarter thereafter, the Domestic Administrative Agent will determine the
Applicable Eurodollar Margin in accordance with the Pricing Grid Table, based on
the ratio of (x) Combined Total Debt as of the end of such fiscal quarter, to
(y) Combined EBITDA for the Testing Period ended on the last day of such fiscal
quarter, and identified in such Pricing Grid Table. Changes in the Applicable
Eurodollar Margin based upon changes in such ratio shall become effective on the
first day of the month following the receipt by the Domestic Administrative
Agent pursuant to section 8.1(a) or (b), as applicable, of the financial
statements of the Borrowers in respect of the period ending with such fiscal
quarter, accompanied by the applicable certificate and calculations referred to
in section 8.1(c), demonstrating the computation of such ratio, based upon the
ratio in effect at the end of the applicable period covered (in whole or in
part) by such financial statements.

 

(iii)                               Notwithstanding the above provisions, during
any period when (A) the Borrowers have failed to timely deliver their combined
financial statements referred to in section 8.1(a) or (b), accompanied by the
applicable certificate and calculations referred to in section 8.1(c), (B) a
Default under section 10.1(a) has occurred and is continuing, or (C) an Event of
Default has occurred and is continuing, without waiving or limiting any other
right or remedy of the Lenders in respect thereof, the Applicable Eurodollar
Margin shall each be the highest rate per annum indicated therefor in the
Pricing Grid Table, regardless of the ratio of Combined Total Debt to Combined
EBITDA at such time.

 

(iv)                              The Domestic Administrative Agent will
promptly provide notice of its determinations hereunder to the Canadian
Administrative Agent, the Borrowers and the Lenders.  Any such determination by
such Administrative Agent pursuant to this section 2.8(j) shall be conclusive
and binding absent manifest error.

 

43

--------------------------------------------------------------------------------


 

PRICING GRID TABLE

(expressed in Basis Points)

 

Ratio of
Combined Total Debt
To
Combined EBITDA

 

Applicable
Eurodollar
Margin for
Domestic
Revolving Loans,
Swing Line
Revolving Loans,
and Canadian
Revolving Loans

 

Applicable
Facility Fee
Rate

 

> 2.00 to 1.00

 

80.00

 

20.00

 

> 1.50 to 1.00 and < 2.00 to 1.00

 

60.00

 

15.00

 

> 1.00 to 1.00 and <1.50 to 1.00

 

50.00

 

12.50

 

< 1.00 to 1.00

 

40.00

 

10.00

 

 

2.9.                            Selection and Continuation of Interest Periods. 
(a) Each Borrower shall have the right

 

(i)                                     at the time that it gives a Notice of
Borrowing or Notice of Conversion in respect of the making of or Conversion into
a Borrowing of (A) Domestic Revolving Loans consisting of Eurodollar Loans or
(B) Canadian Revolving Loans consisting of CDOR Loans, to select in such Notice
the Interest Period to be applicable to such Borrowing, and

 

(ii)                                  prior to 11:00 A.M. (local time at the
Notice Office) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Domestic Revolving Loans consisting of
Eurodollar Loans, to elect by giving the Domestic Administrative Agent written
or telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Domestic Administrative Agent) to Continue all or
a portion consisting of at least the Minimum Borrowing Amount of the principal
amount of such Loans as one or more Borrowings of Eurodollar Loans and to select
the Interest Period to be applicable to any such Borrowing, and

 

(iii)                               prior to 11:00 A.M. (local time at the
Notice Office) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Canadian Revolving Loans consisting of CDOR
Loans, to elect by giving the Canadian Administrative

 

44

--------------------------------------------------------------------------------


 

Agent written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Canadian Administrative Agent) to
Continue all or a portion consisting of at least the Minimum Borrowing Amount of
the principal amount of such Loans as one or more Borrowings of CDOR Loans and
to select the Interest Period to be applicable to any such Borrowing (any such
notice referred to in this section 2.9(a)(ii) or 2.9(a)(iii), a “Notice of
Continuation”),

 

which Interest Period shall, at the option of the Borrower, be a one, two, three
or six month period; provided, that notwithstanding anything to the contrary
contained above, the Borrower’s right to select an Interest Period or to effect
any Continuation shall be subject to the applicable provisions of section 2.10
and to the following:

 

(i)                                     the initial Interest Period for any
Borrowing of Eurodollar Loans or CDOR Loans shall commence on the date of such
Borrowing (the date of a Borrowing resulting from a Conversion or Continuation
shall be the date of such Conversion or Continuation) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iii)                               if any Interest Period would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day, provided that if any Interest Period would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iv)                              no Interest Period for any Eurodollar Loan or
any CDOR Loan may be selected which would end after the Maturity Date;

 

(v)                                 each Borrowing of Eurodollar Loans and CDOR
Loans resulting from any Continuation shall be in at least the Minimum Borrowing
Amount applicable thereto; and

 

(vi)                              no Interest Period may be elected at any time
when a Default under section 10.1(a) or an Event of Default is then in existence
unless the Required Domestic Facility Lenders or the Required Canadian Facility
Lenders, as applicable, otherwise agree; and

 

(b)                                 If upon the expiration of any Interest
Period the applicable Borrower has failed to (or may not) elect a new Interest
Period to be applicable to the respective Borrowing of Eurodollar Loans or CDOR
Loans as provided above, such Borrower shall be deemed to have elected to
Convert such Borrowing of Eurodollar Loans to Domestic Prime Rate Loans and such
Borrowing of CDOR Loans to Canadian Prime Rate Loans, effective as of the
expiration date of such current Interest Period.  If the applicable Borrower
fails to specify in a Notice of Continuation the Interest Period for any
Eurodollar Loans or CDOR Loans which will be Continued as Eurodollar Loans or
CDOR Loans, as the case may be, such Interest Period shall be deemed to be one
month.

 

45

--------------------------------------------------------------------------------


 

2.10.                     Increased Costs, Illegality, etc.  (a) In the event
that (1) in the case of clause (i) below, the Administrative Agents or (2) in
the case of clauses (ii) and (iii) below, any Lender, shall have determined on a
reasonable basis (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto):

 

(i)                                     on any date for determining the
Eurodollar Rate or the CDOR Rate for any Interest Period, or the Flex Eurodollar
Rate, that by reason of any changes arising after the Effective Date affecting
the applicable interbank Eurodollar market or the interbank Canadian Dollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the Eurodollar
Rate, the Flex Eurodollar Rate or the CDOR Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder in
an amount which such Lender reasonably deems material with respect to any
Eurodollar Loans, Flex Eurodollar Loans or CDOR Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Effective Date in any applicable law, governmental
rule, regulation, guideline, order or request (whether or not having the force
of law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves includable in the
Eurodollar Rate and the Flex Eurodollar Rate pursuant to the definitions
thereof) and/or (y) other circumstances adversely affecting the interbank
Eurodollar market with respect to Eurodollar Loans and Flex Eurodollar Loans,
the interbank Canadian Dollar market with respect to CDOR Loans, or the position
of such Lenders in such markets; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan, Flex Eurodollar Loan or CDOR Loan has become unlawful by
compliance by such Domestic Facility Lender or Canadian Facility Lender, as
applicable, in good faith with any change since the Effective Date in any law,
governmental rule, regulation, guideline or order, or the interpretation or
application thereof, or would conflict with any thereof not having the force of
law but with which such Lender customarily complies or has become impracticable
as a result of a contingency occurring after the Effective Date which materially
adversely affects the interbank Eurodollar market or the interbank Canadian
Dollar market;

 

then, and in any such event, such Lender (or the applicable Administrative Agent
in the case of clause (i) above) shall (x) on or promptly following such date or
time and (y) within 10 Business Days of the date on which such event no longer
exists give notice (by telephone confirmed in writing) to the affected Borrowers
and to the Administrative Agents of such determination (which notice the
Administrative Agents shall promptly transmit to each of the other applicable
Lenders).  Thereafter (x) in the case of clause (i) above, affected Eurodollar
Loans, Flex Eurodollar Loans or affected CDOR Loans, as the case may be, shall
no longer be available until such time as the applicable Administrative Agent
notifies the affected Borrowers and the affected Lenders that the circumstances
giving rise to such notice by such Administrative Agent no longer exist, and any

 

46

--------------------------------------------------------------------------------


 

Notice of Borrowing or Notice of Conversion, as applicable, given by the
Borrowers with respect to affected Eurodollar Loans, affected Flex Eurodollar
Loans, or affected CDOR Loans, as applicable, which have not yet been incurred
or converted shall be deemed rescinded by such Borrowers or, in the case of a
Notice of Borrowing, shall, at the option of the affected Borrowers, be deemed
converted into a Notice of Borrowing for Domestic Prime Rate Loans (in the case
of affected Eurodollar Loans and Flex Eurodollar Loans) or Canadian Prime Rate
Loans (in the case of affected CDOR Loans) to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
affected Borrowers shall, for so long as such increased cost or  reduction in
amount shall exist, pay to such Domestic Facility Lender, Swing Line Lender or
the Canadian Facility Lender, as applicable, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender shall determine) as shall
be required to compensate such Lender, for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof submitted to the
affected Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the affected Borrowers shall take one of the actions specified in
section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)                                 At any time that any Eurodollar Loan, any
Flex Eurodollar Loan or any CDOR Loan is affected by the circumstances described
in section 2.10(a)(ii) or (iii), the affected Borrowers may (and in the case of
a Eurodollar Loan, Flex Eurodollar Loan or CDOR Loan affected pursuant to
section 2.10(a)(iii) the affected Borrowers shall) either (i) if the affected
Eurodollar Loan, the affected Flex Eurodollar Loan, or the affected CDOR Loan,
as applicable, is then being made pursuant to a Borrowing, by giving the
Domestic Administrative Agent or Canadian Administrative Agent, as applicable,
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrowers were notified by a Lender pursuant to section 2.10(a)(ii) or
(iii), cancel said affected Borrowing, convert the related Notice of Borrowing
into one requesting a Borrowing of Domestic Prime Rate Loans (in the case of
affected Eurodollar Loans and affected Flex Eurodollar Loans) or Canadian Prime
Rate Loan (in the case of affected CDOR Loans) or require the affected Lender to
make its requested Loan as a Domestic Prime Rate Loan (in the case of affected
Eurodollar Loans or affected Flex Eurodollar Loans) or Canadian Prime Rate Loan
(in the case of affected CDOR Loans), as the case may be, or (ii) if the
affected Eurodollar Loan, the affected Flex Eurodollar Loan, or the affected
CDOR Loan, as applicable, is then outstanding, upon at least one Business Day’s
notice (or same Business Day’s notice in the case of an affected Flex Eurodollar
Loan) to the Domestic Administrative Agent or the Canadian Administrative Agent,
as applicable, require the affected Lender to convert each such Eurodollar Loan
or Flex Eurodollar Loan, as applicable, into a Domestic Prime Rate Loan or such
CDOR Loan into a Canadian Prime Rate Loan, provided that if more than one
Domestic Facility Lender (in the case of Eurodollar Loans) or more than one
Canadian Facility Lender (in the case of CDOR Loans) is affected at any time,
then all affected Domestic Facility Lenders and all affected Canadian Facility
Lenders, as the case may be, must be treated the same pursuant to this section
2.10(b).

 

(c)                                  If any Lender shall have determined that
after the Effective Date, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance

 

47

--------------------------------------------------------------------------------


 

by such Lender or its parent corporation with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank, or comparable agency, in each case made subsequent to the
Effective Date, has or would have the effect of reducing by an amount reasonably
deemed by such Lender to be material to the rate of return on such Lender’s or
its parent corporation’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent corporation could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s or its parent
corporation’s policies with respect to capital adequacy), then from time to
time, within five days after demand by such Lender (with a copy to the
Administrative Agents), the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction.  Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this section 2.10(c), will give prompt
written notice thereof to the Borrowers, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not release or diminish any
of the Borrowers’ obligations to pay additional amounts pursuant to this section
2.10(c) upon the subsequent receipt of such notice.

 

2.11.                     Breakage Compensation.  Each Borrower shall compensate
each applicable Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting and the method of calculating such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans or CDOR Loans) which such Lender may sustain:  (i)
if for any reason (other than a default by such Lender or such Administrative
Agent), a Borrowing of Eurodollar Loans or CDOR Loans, as applicable, does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion (whether or not rescinded or withdrawn by the Borrowers or deemed
rescinded or withdrawn pursuant to section 2.10); (ii) if any repayment,
prepayment, Conversion or Continuation of any of its Eurodollar Loans or CDOR
Loans occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans or
CDOR Loans is not made on any date specified in a notice of prepayment given by
a Borrower; or (iv) as a consequence of (x) any other default by a Borrower to
repay its Eurodollar Loans or CDOR Loans when required by the terms of this
Agreement or (y) an election made pursuant to section 2.10(b).  Such loss, cost,
expense and liability to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the interest rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to effect a
Borrowing, Conversion or Continuation, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the London
interbank market (with respect to Eurodollar Loans) or the Canadian Dollar
interbank market (with respect to CDOR Loans). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this section shall be delivered to the Borrowers and shall be
conclusive absent manifest error.  Each Borrower shall pay such Lender the
amount shown as due on any such request within ten days after receipt thereof.

 

48

--------------------------------------------------------------------------------


 

SECTION 2A.                   DOMESTIC FACILITY LETTERS OF CREDIT.

 

2A.1.                   Domestic Facility Letters of Credit.  (a) Subject to and
upon the terms and conditions herein set forth, any Domestic Facility Borrower
may request a Letter of Credit Issuer at any time and from time to time on or
after the Closing Date and prior to the date that is 15 Business Days prior to
the Maturity Date to issue, for the account of that Borrower or any of its
Subsidiaries a Domestic Facility Letter of Credit (the Borrower so requesting, a
“Domestic Facility Letter of Credit Obligor”), and in support of worker
compensation, liability insurance, releases of contract retention obligations,
contract performance guarantee requirements and other bonding obligations of a
Domestic Facility Borrower or any Subsidiary of that Borrower incurred in the
ordinary course of its business, and such other standby obligations of a
Domestic Facility Borrower and any Subsidiary of that Borrower that are
acceptable to the Letter of Credit Issuer, and subject to and upon the terms and
conditions herein set forth, the Letter of Credit Issuer agrees to issue from
time to time, irrevocable standby letters of credit denominated and payable in
Dollars in such form as may be approved by such Letter of Credit Issuer and the
Domestic Administrative Agent (each such letter of credit, a “Domestic Facility
Letter of Credit” and collectively, the “Domestic Facility Letters of Credit”).

 

(b)                                 Notwithstanding the foregoing, (i) no
Domestic Facility Letter of Credit shall be issued in the Stated Amount of
which, when added to the Domestic Facility Letter of Credit Outstandings at such
time, would exceed either (x) $50,000,000 or (y) when added to the aggregate
principal amount of all Domestic Revolving Loans and Swing Line Revolving Loans
then outstanding, an amount equal to the Total Domestic Revolving Commitment at
such time; (ii) no individual Domestic Facility Letter of Credit shall be issued
which has an initial Stated Amount less than $100,000 unless such lesser Stated
Amount is acceptable to the Letter of Credit Issuer; and (iii) each Domestic
Facility Letter of Credit shall have an expiry date (including any renewal
periods) occurring not later than the earlier of (A) one year from the date of
issuance thereof, unless a longer period is approved by the relevant Letter of
Credit Issuer and the Required Domestic Facility Lenders, and (B) 15 Business
Days prior to the Maturity Date, in each case on terms acceptable to the
Domestic Administrative Agent and the Letter of Credit Issuer. In addition, no
Domestic Facility Letter of Credit shall be issued or increased in amount if
after giving effect thereto the Domestic Facility Borrowers would be required to
prepay Domestic Revolving Loans in accordance with section 5.2(a).

 

(c)                                  Notwithstanding the foregoing, in the event
a Lender Default exists with respect to a Domestic Facility Lender, no Letter of
Credit Issuer shall be required to issue any Domestic Facility Letter of Credit
unless either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrowers to eliminate such Letter of Credit Issuer’s
risk with respect to the participation in Domestic Facility Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Domestic Revolving Facility Percentage of the
Domestic Facility Letter of Credit Outstandings; or (ii) the issuance of such
Domestic Facility Letter of Credit, taking into account the potential failure of
such Defaulting Lender or Lenders to risk participate therein, will not cause
such Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Domestic Revolving Loans and Domestic Facility Letter of Credit
Outstandings in excess of its Domestic Revolving Commitment, and the

 

49

--------------------------------------------------------------------------------


 

Borrowers have undertaken, for the benefit of such Letter of Credit Issuer,
pursuant to an instrument satisfactory in form and substance to the Letter of
Credit Issuer, not to thereafter incur Loans or Domestic Facility Letter of
Credit Outstandings hereunder which would cause the Letter of Credit Issuer to
incur aggregate credit exposure hereunder with respect to Loans and Domestic
Facility Letter of Credit Outstandings in excess of its Domestic Revolving
Commitment.

 

(d)                                 Annex III hereto contains a description of
all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Lender under this Agreement on the Effective Date (each, an “Existing Letter of
Credit”) shall constitute a “Domestic Facility Letter of Credit” for all
purposes of this Agreement, issued, for purposes of section 3.2(b), on the
Closing Date, and the Borrowers, the Administrative Agents and the applicable
Lenders hereby agree that, from and after such date, the terms of this Agreement
shall apply to such Existing Letters of Credit, superseding any other agreement
theretofore applicable to them to the extent inconsistent with the terms hereof.

 

2A.2.                   Domestic Facility Letter of Credit Requests: Notices of
Issuance.  (a) Whenever it desires that a Domestic Facility Letter of Credit be
issued, a Domestic Facility Borrower shall give the Domestic Administrative
Agent and the Letter of Credit Issuer written or telephonic notice (in the case
of telephonic notice, promptly confirmed in writing if so requested by the
Domestic Administrative Agent) which, if in the form of written notice shall be
substantially in the form of Exhibit B-3, or transmit by electronic
communication (if arrangements for doing so have been approved by the Letter of
Credit Issuer), prior to 12:00 noon (local time at its Notice Office) at least
three Business Days (or such shorter period as may be acceptable to the relevant
Letter of Credit Issuer) prior to the proposed date of issuance (which shall be
a Business Day) (each a “Domestic Facility Letter of Credit Request”), which
Domestic Facility Letter of Credit Request shall include such supporting
documents that such Letter of Credit Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Domestic Facility Borrowers, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of Credit). 
Any documents executed in connection with the issuance of a Letter of Credit
(whether a Domestic Facility Letter of Credit or a Canadian Facility Letter of
Credit), including the Letter of Credit itself, are herein referred to as
“Letter of Credit Documents”.  In the event of any inconsistency between any of
the terms or provisions of any Letter of Credit Document and the terms and
provisions of this Agreement respecting Domestic Facility Letters of Credit, the
terms and provisions of this Agreement shall control.  The Domestic
Administrative Agent shall promptly notify each Domestic Facility Lender of each
Domestic Facility Letter of Credit Request.

 

(b)                                 Each Letter of Credit Issuer shall, on the
date of each issuance of a Domestic Facility Letter of Credit by it, give the
Domestic Administrative Agent, each applicable Lender and the applicable
Borrower written notice of the issuance of such Domestic Facility Letter of
Credit, accompanied by a copy to the Domestic Administrative Agent of the such
Domestic Facility Letters of Credit issued by it.  Each Letter of Credit Issuer
shall provide to the Domestic Administrative Agent a quarterly (or monthly if
requested by any applicable Lender) summary describing each Domestic Facility
Letter of Credit issued by such Letter of Credit Issuer and then outstanding and
an identification for the relevant period of the daily aggregate Domestic
Facility Letter of Credit Outstandings represented by Domestic Facility Letters
of Credit issued by such Letter of Credit Issuer.

 

50

--------------------------------------------------------------------------------


 

2A.3.                   Agreement to Repay Domestic Facility Letter of Credit
Drawings.  (a) Each Domestic Facility Borrower hereby agrees to reimburse (or
cause any Domestic Facility Letter of Credit Obligor for whose account a
Domestic Facility Letter of Credit was issued to reimburse) each Letter of
Credit Issuer, by making payment directly to such Letter of Credit Issuer in
immediately available funds at the payment office of the Letter of Credit
Issuer, for any payment or disbursement made by the Letter of Credit Issuer
under any Domestic Facility Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Domestic Facility Drawing”) immediately
after, and in any event on the date on which, such Letter of Credit Issuer
notifies such Borrower of such payment or disbursement (which notice to such
Borrower shall be delivered reasonably promptly after any such payment or
disbursement), such payment to be made in Dollars, with interest on the amount
so paid or disbursed by such Letter of Credit Issuer, to the extent not
reimbursed prior to 1:00 P.M. (local time at the payment office of the Letter of
Credit Issuer) on the date of such payment or disbursement, from and including
the date paid or disbursed to but not including the date such Letter of Credit
Issuer is reimbursed therefor at a rate per annum which shall be the rate then
applicable to Domestic Revolving Loans which are Domestic Prime Rate Loans (plus
an additional 2% per annum if not reimbursed by the Business Day after the date
of such payment or disbursement), any such interest also to be payable on
demand.

 

(b)                                 Each Domestic Facility Borrower’s obligation
under this section 2A.3 to reimburse each Letter of Credit Issuer with respect
to Unpaid Domestic Facility Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower or any other Domestic Facility Letter of Credit Obligor may have or
have had against the Letter of Credit Issuer, the Administrative Agents, the
Co-Lead Arrangers, the Co-Documentation Agents or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Domestic
Facility Letter of Credit to conform to the terms of the Domestic Facility
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing or upon any draft, certificate or other document
presented under the Domestic Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, however, that no Borrower
shall be obligated to reimburse a Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under a Domestic Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.

 

2A.4.                   Domestic Facility Letter of Credit Participations.  (a)
Immediately upon the issuance by a Letter of Credit Issuer of any Domestic
Facility Letter of Credit, such Letter of Credit Issuer shall be deemed to have
sold and transferred to each Domestic Facility Lender, and each such Domestic
Facility Lender (each a “Domestic Facility Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Domestic Revolving Facility
Percentage, in such Domestic Facility Letter of Credit, each substitute letter
of credit, each drawing made thereunder, the obligations of the Borrowers under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Domestic Administrative Agent for the account of the
Domestic Facility Lenders as provided in section 3.2(b) and the Domestic
Facility Participants shall have no right to receive any portion of any fees of
the

 

51

--------------------------------------------------------------------------------


 

nature contemplated by section 3.2(c)), the obligations of any Domestic Facility
Letter of Credit Obligor under any Letter of Credit Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing. 
Upon any change in the Domestic Revolving Commitments of the Domestic Facility
Lenders pursuant to section 2.1(d) or 13.4(c), it is hereby agreed that, with
respect to all outstanding Domestic Facility Letters of Credit and Unpaid
Domestic Facility Drawings, there shall be an automatic adjustment to the
participations pursuant to this section 2A.4 to reflect the new Domestic
Revolving Facility Percentages of any Domestic Facility Lender.

 

(b)                                 In determining whether to pay under any
Domestic Facility Letter of Credit, the Letter of Credit Issuer shall not have
any obligation relative to the Domestic Facility Participants other than to
determine that any documents required to be delivered under such Domestic
Facility Letter of Credit have been delivered and that they appear to comply on
their face with the requirements of such Domestic Facility Letter of Credit. Any
action taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Domestic Facility Letter of Credit if taken or omitted in
the absence of gross negligence or willful misconduct, shall not create for such
Letter of Credit Issuer any resulting liability.

 

(c)                                  In the event that a Letter of Credit Issuer
makes any payment under any Domestic Facility Letter of Credit and the
applicable Borrower shall not have reimbursed (or caused any applicable Domestic
Facility Letter of Credit Obligor to reimburse) such amount in full to such
Letter of Credit Issuer pursuant to section 2A.3(a), such Letter of Credit
Issuer shall promptly notify the Domestic Administrative Agent, and the Domestic
Administrative Agent shall promptly notify each Domestic Facility Participant of
such failure, and each Domestic Facility Participant shall promptly and
unconditionally pay to the Domestic Administrative Agent for the account of such
Letter of Credit Issuer, the amount of such Domestic Facility Participant’s
Domestic Revolving Facility Percentage of such payment in U.S. Dollars and in
same day funds, provided, however, that no Domestic Facility Participant shall
be obligated to pay to the Domestic Administrative Agent its Domestic Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such Letter of Credit Issuer under a Domestic Facility Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer.  If the Domestic Administrative
Agent so notifies any Domestic Facility Participant required to fund a payment
under a Domestic Facility Letter of Credit prior to 11:00 A.M. (local time at
its Notice Office) on any Business Day, such Domestic Facility Participant shall
make available to the Domestic Administrative Agent for the account of the
relevant Letter of Credit Issuer such Domestic Facility Participant’s Domestic
Revolving Facility Percentage of the amount of such payment on such Business Day
in same day funds.  If and to the extent such Domestic Facility Participant
shall not have so made its Domestic Revolving Facility Percentage of the amount
of such payment available to the Domestic Administrative Agent for the account
of the relevant Letter of Credit Issuer, such Domestic Facility Participant
agrees to pay to the Domestic Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Domestic Administrative Agent for the account of such Letter of Credit Issuer at
the Federal Funds Effective Rate.  The failure of any Domestic Facility
Participant to make available to the Domestic Administrative Agent for the
account of the relevant Letter of Credit Issuer its Domestic Revolving Facility
Percentage of any payment under any Domestic Facility Letter of Credit shall not
relieve any other Domestic Facility Participant of its obligation hereunder to
make available to the Domestic

 

52

--------------------------------------------------------------------------------


 

Administrative Agent for the account of such Letter of Credit Issuer its
Domestic Revolving Facility Percentage of any payment under any Domestic
Facility Letter of Credit on the date required, as specified above, but no
Domestic Facility Participant shall be responsible for the failure of any other
Domestic Facility Participant to make available to the Domestic Administrative
Agent for the account of such Letter of Credit Issuer such other Domestic
Facility Participant’s Domestic Revolving Facility Percentage of any such
payment.

 

(d)                                 Whenever a Letter of Credit Issuer receives
a payment of a reimbursement obligation as to which the Domestic Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the Domestic Facility Participants pursuant to section 2A.4(c) above, such
Letter of Credit Issuer shall pay to the Domestic Administrative Agent and the
Domestic Administrative Agent shall promptly pay to each Domestic Facility
Participant which has paid its Domestic Revolving Facility Percentage thereof,
in U.S. Dollars and in same day funds, an amount equal to such Domestic Facility
Participant’s Domestic Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations, as and to the extent so received.

 

(e)                                  The obligations of the Domestic Facility
Participants to make payments to the Domestic Administrative Agent for the
account of each Letter of Credit Issuer with respect to Domestic Facility
Letters of Credit shall be irrevocable and not subject to counterclaim, set-off
or other defense or any other qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off
defense or other right which a Borrower may have at any time against a
beneficiary named in a Domestic Facility Letter of Credit, any transferee of any
Domestic Facility Letter of Credit (or any person for whom any such transferee
may be acting), either Administrative Agent, either Co-Lead Arranger, either
Co-Documentation Agent, any Letter of Credit Issuer, any Lender, or other
person, whether in connection with this Agreement, any Domestic Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between a Borrower and the beneficiary
named in any such Domestic Facility Letter of Credit), other than any claim
which a Borrower may have against any applicable Letter of Credit Issuer for
gross negligence or willful misconduct of such Letter of Credit Issuer in making
payment under any applicable Domestic Facility Letter of Credit;

 

(iii)                               any draft, certificate or other document
presented under the Domestic Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents: or

 

53

--------------------------------------------------------------------------------


 

(v)                                 the occurrence of any Default or Event of
Default.

 

(f)                                    To the extent the Letter of Credit Issuer
is not indemnified by the Borrowers, the Domestic Facility Participants will
reimburse and indemnify the Letter of Credit Issuer, in proportion to their
respective Domestic Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of its
issuance of Domestic Facility Letters of Credit, provided that no Domestic
Facility Participants shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from the Letter of Credit Issuer’s gross
negligence or willful misconduct.

 

2A.5.                   Increased Costs.  If after the Effective Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Letter of Credit Issuer or any
Domestic Facility Lender with any request or directive (whether or not having
the force of law) by any such authority, central bank or comparable agency (in
each case made subsequent to the Effective Date) shall either (i) impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against Domestic Facility Letters of Credit issued by such Letter of Credit
Issuer or such Domestic Facility Lender’s participation therein, or (ii) shall
impose on such Letter of Credit Issuer or any Domestic Facility Lender any other
conditions affecting this Agreement, any Domestic Facility Letter of Credit or
such Lender’s participation therein; and the result of any of the foregoing is
to increase the cost to such Letter of Credit Issuer or such Lender of issuing,
maintaining or participating in any Domestic Facility Letter of Credit, or to
reduce the amount of any sum received or receivable by such Letter of Credit
Issuer or such Lender hereunder (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges), then, upon demand to the applicable
Borrower by such Letter of Credit Issuer or such Lender (a copy of which notice
shall be sent by such Letter of Credit Issuer or such Lender to the Domestic
Administrative Agent), the applicable Borrower shall pay to such Letter of
Credit Issuer or such Domestic Facility Lender such additional amount or amounts
as will compensate any such Letter of Credit Issuer or such Lender for such
increased cost or reduction.  A certificate submitted to the applicable Borrower
by the Letter of Credit Issuer or any such Domestic Facility Lender, as the case
may be (a copy of which certificate shall be sent by the Letter of Credit Issuer
or such Lender to the Domestic Administrative Agent), setting forth the basis
for the determination of such additional amount or amounts necessary to
compensate any Letter of Credit Issuer or such Lender as aforesaid shall be
conclusive and binding on the Borrowers absent manifest error, although the
failure to deliver any such certificate shall not release or diminish any of
such Borrower’s obligations to pay additional amounts pursuant to this
section 2A.5.

 

54

--------------------------------------------------------------------------------


 

SECTION 2B.                   CANADIAN FACILITY LETTERS OF CREDIT.

 

2B.1.                   Canadian Facility Letters of Credit.  (a) Subject to and
upon the terms and conditions herein set forth, the Canadian Facility Borrower
may request a Letter of Credit Issuer at any time and from time to time on or
after the Closing Date and prior to the date that is 15 Business Days prior to
the Maturity Date to issue, for the account of that Borrower, GTG Intangible or
any of their respective Subsidiaries a Canadian Facility Letter of Credit (the
Borrower so requesting, a “Canadian Facility Letter of Credit Obligor”), and in
support of worker compensation, liability insurance, releases of contract
retention obligations, contract performance guarantee requirements and other
bonding obligations of the Canadian Facility Borrower, GTG Intangible or any of
their respective Subsidiaries incurred in the ordinary course of its business,
and such other standby obligations of the Canadian Facility Borrower, GTG
Intangible and any of their respective Subsidiaries that are acceptable to the
Letter of Credit Issuer, and subject to and upon the terms and conditions herein
set forth, the Letter of Credit Issuer agrees to issue from time to time,
irrevocable standby letters of credit denominated and payable in Canadian
Dollars in such form as may be approved by such Letter of Credit Issuer and the
Canadian Administrative Agent (each such letter of credit, a “Canadian Facility
Letter of Credit” and collectively, the “Canadian Facility Letters of Credit”).

 

(b)                                 Notwithstanding the foregoing, (i) no
Canadian Facility Letter of Credit shall be issued in the Stated Amount of
which, when added to the Canadian Facility Letter of Credit Outstandings at such
time, would exceed either (x) CDN$2,000,000 or (y) when added to the aggregate
principal amount of all Canadian Revolving Loans then outstanding, an amount
equal to the Total Canadian Revolving Commitment at such time; (ii) no
individual Canadian Facility Letter of Credit shall be issued which has an
initial Stated Amount less than CDN$100,000 unless such lesser Stated Amount is
acceptable to the Letter of Credit Issuer; and (iii) each Canadian Facility
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (A) one year from the date of issuance
thereof, unless a longer period is approved by the relevant Letter of Credit
Issuer and the Required Canadian Facility Lenders, and (B) 15 Business Days
prior to the Maturity Date, in each case on terms acceptable to the Canadian
Administrative Agent and the Letter of Credit Issuer. In addition, no Canadian
Facility Letter of Credit shall be issued or increased in amount if after giving
effect thereto the Borrowers would be required to prepay Canadian Revolving
Loans in accordance with section 5.2(c).

 

(c)                                  Notwithstanding the foregoing, in the event
a Lender Default exists with respect to a Canadian Facility Lender, no Letter of
Credit Issuer shall be required to issue any Canadian Facility Letter of Credit
unless either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrowers to eliminate such Letter of Credit Issuer’s
risk with respect to the participation in Canadian Facility Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Canadian Revolving Facility Percentage of the
Canadian Facility Letter of Credit Outstandings; or (ii) the issuance of such
Canadian Facility Letter of Credit, taking into account the potential failure of
such Defaulting Lender or Lenders to risk participate therein, will not cause
such Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Canadian Revolving Loans and Canadian Facility Letter of Credit
Outstandings in excess of its Canadian Revolving Commitment, and the applicable
Borrower has undertaken, for the benefit of such Letter of Credit Issuer,
pursuant to an instrument satisfactory in

 

55

--------------------------------------------------------------------------------


 

form and substance to the Letter of Credit Issuer, not to thereafter incur Loans
or Canadian Facility Letter of Credit Outstandings hereunder which would cause
the Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Loans and Canadian Facility Letter of Credit Outstandings in excess
of its Canadian Revolving Commitment.

 

2B.2.                   Canadian Facility Letter of Credit Requests: Notices of
Issuance.  (a) Whenever it desires that a Canadian Facility Letter of Credit be
issued, the Canadian Facility Borrower shall give the Canadian Administrative
Agent and the Letter of Credit Issuer written or telephonic notice (in the case
of telephonic notice, promptly confirmed in writing if so requested by the
Canadian Administrative Agent) which, if in the form of written notice shall be
substantially in the form of Exhibit B-4, or transmit by electronic
communication (if arrangements for doing so have been approved by the Letter of
Credit Issuer), prior to 12:00 noon (local time at its Notice Office) at least
three Business Days (or such shorter period as may be acceptable to the relevant
Letter of Credit Issuer) prior to the proposed date of issuance (which shall be
a Business Day) (each a “Canadian Facility Letter of Credit Request”), which
Canadian Facility Letter of Credit Request shall include such Letter of Credit
Documents that such Letter of Credit Issuer customarily requires in connection
therewith (including, in the case of a Canadian Facility Letter of Credit for an
account party other than the Canadian Facility Borrower, an application for, and
if applicable a reimbursement agreement with respect to, such Canadian Facility
Letter of Credit).  In the event of any inconsistency between any of the terms
or provisions of any Letter of Credit Document and the terms and provisions of
this Agreement respecting Canadian Facility Letters of Credit, the terms and
provisions of this Agreement shall control.  The Canadian Administrative Agent
shall promptly notify each Canadian Facility Lender of each Canadian Facility
Letter of Credit Request.

 

(b)                                 Each Letter of Credit Issuer shall, on the
date of each issuance of a Canadian Facility Letter of Credit by it, give the
Canadian Administrative Agent, each applicable Lender and the applicable
Borrower written notice of the issuance of such Canadian Facility Letter of
Credit, accompanied by a copy to the Canadian Administrative Agent of the such
Canadian Facility Letters of Credit issued by it.  Each Letter of Credit Issuer
shall provide to the Canadian Administrative Agent a quarterly (or monthly if
requested by any applicable Lender) summary describing each Canadian Facility
Letter of Credit issued by such Letter of Credit Issuer and then outstanding and
an identification for the relevant period of the daily aggregate Canadian
Facility Letter of Credit Outstandings represented by Canadian Facility Letters
of Credit issued by such Letter of Credit Issuer.

 

2B.3.                   Agreement to Repay Canadian Facility Letter of Credit
Drawings.  (a) The Canadian Facility Borrower hereby agrees to reimburse (or
cause any Canadian Facility Letter of Credit Obligor for whose account a
Canadian Facility Letter of Credit was issued to reimburse) each Letter of
Credit Issuer, by making payment directly to such Letter of Credit Issuer in
immediately available funds at the payment office of the Letter of Credit
Issuer, for any payment or disbursement made by the Letter of Credit Issuer
under any Canadian Facility Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Canadian Facility Drawing”) immediately
after, and in any event on the date on which, such Letter of Credit Issuer
notifies such Borrower of such payment or disbursement (which notice to such
Borrower shall be delivered reasonably promptly after any such payment or
disbursement), such payment to be made in Canadian Dollars, with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, to the extent not

 

56

--------------------------------------------------------------------------------


 

reimbursed prior to 1:00 P.M. (local time at the payment office of the Letter of
Credit Issuer) on the date of such payment or disbursement, from and including
the date paid or disbursed to but not including the date the Letter of Credit
Issuer is reimbursed therefor at a rate per annum which shall be the rate then
applicable to Canadian Revolving Loans which are Canadian Prime Rate Loans (plus
an additional 2% per annum if not reimbursed by the Business Day after the date
of such payment or disbursement), any such interest also to be payable on
demand.

 

(b)                                 The Canadian Facility Borrower’s obligation
under this section 2B.3 to reimburse each Letter of Credit Issuer with respect
to Unpaid Canadian Facility Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower or any other Canadian Facility Letter of Credit Obligor may have or
have had against the Letter of Credit Issuer, the Administrative Agents, the
Co-Lead Arrangers, the Co-Documentation Agents or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Canadian
Facility Letter of Credit to conform to the terms of the Canadian Facility
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing or upon any draft, certificate or other document
presented under the Canadian Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, however, that no Borrower
shall be obligated to reimburse a Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under a Canadian Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.

 

2B.4.                   Canadian Facility Letter of Credit Participations.  (a)
Immediately upon the issuance by a Letter of Credit Issuer of any Canadian
Facility Letter of Credit, such Letter of Credit Issuer shall be deemed to have
sold and transferred to each Canadian Facility Lender, and each such Canadian
Facility Lender (each a “Canadian Facility Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Canadian Revolving Facility
Percentage, in such Canadian Facility Letter of Credit, each substitute letter
of credit, each drawing made thereunder, the obligations of the Borrowers under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Canadian Administrative Agent for the account of the
Canadian Facility Lenders as provided in section 3.2(b) and the Canadian
Facility Participants shall have no right to receive any portion of any fees of
the nature contemplated by section 3.2(c)), the obligations of any Canadian
Facility Letter of Credit Obligor under any Letter of Credit Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.  Upon any change in the Canadian Revolving Commitments of the
Canadian Facility Lenders pursuant to section 13.4(c), it is hereby agreed that,
with respect to all outstanding Canadian Facility Letters of Credit and Unpaid
Canadian Facility Drawings, there shall be an automatic adjustment to the
participations pursuant to this section 2B.4 to reflect the new Canadian
Revolving Facility Percentages of any Canadian Facility Lender.

 

(b)                                 In determining whether to pay under any
Canadian Facility Letter of Credit, the Letter of Credit Issuer shall not have
any obligation relative to the Canadian Facility Participants other than to
determine that any documents required to be delivered under such Canadian
Facility Letter of Credit have been delivered and that they appear to comply on
their face with the requirements of

 

57

--------------------------------------------------------------------------------


 

such Canadian Facility Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Canadian Facility
Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.

 

(c)                                  In the event that a Letter of Credit Issuer
makes any payment under any Canadian Facility Letter of Credit and the
applicable Borrower shall not have reimbursed (or caused any applicable Canadian
Facility Letter of Credit Obligor to reimburse) such amount in full to such
Letter of Credit Issuer pursuant to section 2B.3(a), such Letter of Credit
Issuer shall promptly notify the Canadian Administrative Agent, and the Canadian
Administrative Agent shall promptly notify each Canadian Facility Participant of
such failure, and each Canadian Facility Participant shall promptly and
unconditionally pay to the Canadian Administrative Agent for the account of such
Letter of Credit Issuer, the amount of such Canadian Facility Participant’s
Canadian Revolving Facility Percentage of such payment in Canadian Dollars and
in same day funds, provided, however, that no Canadian Facility Participant
shall be obligated to pay to the Canadian Administrative Agent its Canadian
Revolving Facility Percentage of such unreimbursed amount for any wrongful
payment made by such Letter of Credit Issuer under a Canadian Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.  If the Canadian
Administrative Agent so notifies any Canadian Facility Participant required to
fund a payment under a Canadian Facility Letter of Credit prior to 11:00 A.M.
(local time at its Notice Office) on any Business Day, such Canadian Facility
Participant shall make available to the Canadian Administrative Agent for the
account of the relevant Letter of Credit Issuer such Canadian Facility
Participant’s Canadian Revolving Facility Percentage of the amount of such
payment on such Business Day in same day funds.  If and to the extent such
Canadian Facility Participant shall not have so made its Canadian Revolving
Facility Percentage of the amount of such payment available to the Canadian
Administrative Agent for the account of the relevant Letter of Credit Issuer,
such Canadian Facility Participant agrees to pay to the Canadian Administrative
Agent for the account of such Letter of Credit Issuer, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Canadian Administrative Agent for the account of
such Letter of Credit Issuer at the Canadian Prime Rate.  The failure of any
Canadian Facility Participant to make available to the Canadian Administrative
Agent for the account of the relevant Letter of Credit Issuer its Canadian
Revolving Facility Percentage of any payment under any Canadian Facility Letter
of Credit shall not relieve any other Canadian Facility Participant of its
obligation hereunder to make available to the Canadian Administrative Agent for
the account of such Letter of Credit Issuer its Canadian Revolving Facility
Percentage of any payment under any Canadian Facility Letter of Credit on the
date required, as specified above, but no Canadian Facility Participant shall be
responsible for the failure of any other Canadian Facility Participant to make
available to the Canadian Administrative Agent for the account of such Letter of
Credit Issuer such other Canadian Facility Participant’s Canadian Revolving
Facility Percentage of any such payment.

 

(d)                                 Whenever a Letter of Credit Issuer receives
a payment of a reimbursement obligation as to which the Canadian Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the Canadian Facility Participants pursuant to section 2B.4(c) above, such
Letter of Credit Issuer shall pay to the Canadian Administrative Agent and the
Canadian Administrative Agent shall promptly pay to each Canadian Facility
Participant which has paid its

 

58

--------------------------------------------------------------------------------


 

Canadian Revolving Facility Percentage thereof, in Canadian Dollars and in same
day funds, an amount equal to such Canadian Facility Participant’s Canadian
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective participations, as and to
the extent so received.

 

(e)                                  The obligations of the Canadian Facility
Participants to make payments to the Canadian Administrative Agent for the
account of the Letter of Credit Issuer with respect to Canadian Facility Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off
defense or other right which a Borrower may have at any time against a
beneficiary named in a Canadian Facility Letter of Credit, any transferee of any
Canadian Facility Letter of Credit (or any person for whom any such transferee
may be acting), either Administrative Agent, either Co-Lead Arranger, either
Co-Documentation Agent, any Letter of Credit Issuer, any Lender, or other
person, whether in connection with this Agreement, any Canadian Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between a Borrower and the beneficiary
named in any such Canadian Facility Letter of Credit), other than any claim
which a Borrower may have against any applicable Letter of Credit Issuer for
gross negligence or willful misconduct of such Letter of Credit Issuer in making
payment under any applicable Canadian Facility Letter of Credit;

 

(iii)                               any draft, certificate or other document
presented under the Canadian Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents: or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

(f)                                    To the extent the Letter of Credit Issuer
is not indemnified by the Borrowers, the Canadian Facility Participants will
reimburse and indemnify the Letter of Credit Issuer, in proportion to their
respective Canadian Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of its
issuance of Canadian Facility Letters of Credit, provided that no Canadian
Facility Participants shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from the Letter of Credit Issuer’s gross
negligence or willful misconduct.

 

59

--------------------------------------------------------------------------------


 

2B.5.                   Increased Costs.  If after the Effective Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Letter of Credit Issuer or any
Canadian Facility Lender with any request or directive (whether or not having
the force of law) by any such authority, central bank or comparable agency (in
each case made subsequent to the Effective Date) shall either (i) impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against Canadian Facility Letters of Credit issued by such Letter of Credit
Issuer or such Canadian Facility Lender’s participation therein, or (ii) shall
impose on such Letter of Credit Issuer or any Canadian Facility Lender any other
conditions affecting this Agreement, any Canadian Facility Letter of Credit or
such Lender’s participation therein; and the result of any of the foregoing is
to increase the cost to such Letter of Credit Issuer or such Lender of issuing,
maintaining or participating in any Canadian Facility Letter of Credit, or to
reduce the amount of any sum received or receivable by such Letter of Credit
Issuer or such Lender hereunder (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges), then, upon demand to the applicable
Borrower by such Letter of Credit Issuer or such Lender (a copy of which notice
shall be sent by such Letter of Credit Issuer or such Lender to the Canadian
Administrative Agent), the applicable Borrower shall pay to such Letter of
Credit Issuer or such Canadian Facility Lender such additional amount or amounts
as will compensate any such Letter of Credit Issuer or such Lender for such
increased cost or reduction.  A certificate submitted to the applicable Borrower
by the Letter of Credit Issuer or any such Canadian Facility Lender, as the case
may be (a copy of which certificate shall be sent by the Letter of Credit Issuer
or such Lender to the Canadian Administrative Agent), setting forth the basis
for the determination of such additional amount or amounts necessary to
compensate any Letter of Credit Issuer or such Lender as aforesaid shall be
conclusive and binding on the Borrowers absent manifest error, although the
failure to deliver any such certificate shall not release or diminish any of
such Borrower’s obligations to pay additional amounts pursuant to this
section 2B.5.

 

SECTION 3.                            FEES.

 

3.1.                            Facility Fee.  (a) The Borrowers agree to pay to
each of the Administrative Agents a Facility Fee (“Facility Fee”), for the
account of each Non-Defaulting Lender, for the period from and including the
Effective Date to but not including the date the Total Domestic Revolving
Commitment and the Total Canadian Revolving Commitment have been terminated and
no Domestic Revolving Loans or Canadian Revolving Loans are outstanding.  The
Facility Fee payable to the Domestic Administrative Agent, in the case of any
such Non-Defaulting Lender that is a Domestic Facility Lender, shall be paid in
U.S. Dollars and shall be computed based on the aggregate amount of the Domestic
Revolving Commitment of such Non-Defaulting Lender, whether used or unused, at
the Applicable Facility Fee Rate in effect from time to time.  The Facility Fee
payable to the Canadian Administrative Agent, in the case of any such
Non-Defaulting Lender that is a Canadian Facility Lender, shall be paid in
Canadian Dollars and shall be computed based on the aggregate amount of the
Canadian Revolving Commitment of such Non-Defaulting Lender, whether used or
unused, at the Applicable Facility Fee Rate in effect from time to time.  The
Facility Fee shall be due and payable in arrears on the last Business Day of
each March, June, September and

 

60

--------------------------------------------------------------------------------


 

December, commencing with the last Business Day of September 2003, and ending on
the Maturity Date.

 

(b)                                 As used herein, the term “Applicable
Facility Fee Rate” means the particular rate per annum determined by the
Domestic Administrative Agents in accordance with the Pricing Grid Table which
appears in section 2.8(j) hereof, based on the ratio of Combined Total Debt to
Combined EBITDA, and the following provisions:

 

(i)                                     Initially, until changed hereunder in
accordance with the following provisions, the Applicable Facility Fee Rate will
be 10 Basis Points per annum.

 

(ii)                                  Commencing with the fiscal quarter of the
Borrowers ended on or nearest to September 30, 2003, and continuing for each
fiscal quarter thereafter, the Domestic Administrative Agent will determine the
Applicable Facility Fee Rate in accordance with the Pricing Grid Table, based on
the ratio of (x) Combined Total Debt as of the end of the fiscal quarter, to (y)
Combined EBITDA for the Testing Period ended on the last day of the fiscal
quarter, and identified in such Pricing Grid Table. Changes in the Applicable
Facility Fee Rate shall be made and effective as of the same date as is provided
in section 2.8(j) in the case of the determination of the Applicable Eurodollar
Margin.

 

(iii)                               Notwithstanding the above provisions, during
any period when (A) the Borrowers have failed to timely deliver their combined
financial statements referred to in section 8.1(a) or (b), accompanied by the
applicable certificate and calculations referred to in section 8.1(c), (B) a
Default under section 10.1(a) has occurred and is continuing, or (C) an Event of
Default has occurred and is continuing, without waiving or limiting any other
right or remedy of the Lenders in respect thereof, the Applicable Facility Fee
Rate shall be the highest rate per annum indicated therefor in the Pricing Grid
Table, regardless of the ratio of Combined Total Debt to Combined EBITDA at such
time.

 

(iv)                              The Domestic Administrative Agent will
promptly provide notice of its determinations hereunder to the Canadian
Administrative Agent, the Borrowers and the Lenders.  Any such determination by
the Domestic Administrative Agent pursuant to this section 3.1(b) shall be
conclusive and binding absent manifest error.

 

3.2.                            Closing, Letter of Credit and Other Fees.  (a)
The Borrowers shall pay (i) to the Domestic Administrative Agent on the
Effective Date for distribution to each Lender a closing fee for such Lender in
the amount specified in the Commitment allocation letter between such Lender and
either or both of the Co-Lead Arrangers; and (ii) to the Administrative Agents
on the Effective Date and thereafter for so long as such Administrative Agent
serves in such capacity for its own account such fees as heretofore and
hereafter agreed by the Borrowers and the Administrative Agents, including,
without limitation, the administrative agency fee due under that certain Fee
Letter dated June 6, 2003 by and among NCB, Bank One and Genlyte Thomas (the
“Fee Letter”), which is payable, in advance, beginning on the Closing Date and
quarterly thereafter on the last Business Day of each of the third, sixth, ninth
and twelfth calendar months thereafter (and on the successive anniversary of
each such date).

 

61

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers agree to pay (i) to the
Domestic Administrative Agent, in U.S. Dollars, for the account of each
Non-Defaulting Lender that is a Domestic Facility Lender, pro rata on the basis
of its Domestic Revolving Facility Percentage, and (ii) to the Canadian
Administrative Agent, in Canadian Dollars, for the account of each
Non-Defaulting Lender that is a Canadian Facility Lender, pro rata on the basis
of its Canadian Revolving Facility Percentage, a fee in respect of each Letter
of Credit (the “Letter of Credit Fee”), payable quarterly in arrears on the last
Business Day of each quarter following the date of issuance thereof, computed at
a rate per annum equal to the Applicable Eurodollar Margin then in effect, on
the Stated Amount thereof for the period from the date of issuance to the
expiration date thereof (including any extensions of such expiration date which
may be made at the election of the account party or beneficiary).  For the
purpose of determining the Letter of Credit Fee payable hereunder with respect
to the Existing Letters of Credit, each Existing Letter of Credit which shall
constitute a “Domestic Facility Letter of Credit” under this Agreement as
contemplated by section 2A.1(d), shall be deemed issued on the Closing Date. 
The Borrowers also agree to pay additional Letter of Credit Fees, on demand, at
the rate of two hundred (200) Basis Points per annum, on the Stated Amount of
each Letter of Credit, for any period when a Default under section 10.1(a) or
Event of Default is in existence.

 

(c)                                  The Borrowers agree to pay directly to each
Letter of Credit Issuer, for its own account, a fee in respect of each Letter of
Credit issued by it (a “Facing Fee”), payable on the date of issuance (or any
increase in the amount, or renewal or extension) thereof, computed at the rate
of twelve and one-half (12.5) Basis Points on the Stated Amount thereof, such
Facing Fee to be payable in U.S. Dollars with respect to Domestic Facility
Letters of Credit and in Canadian Dollars with respect to Canadian Facility
Letters of Credit.

 

(d)                                 The Borrowers agree to pay directly to each
Letter of Credit Issuer upon each issuance of, drawing under, and/or amendment,
extension, renewal or transfer of, a Letter of Credit issued by it such
reasonable amounts as shall at the time of such issuance, drawing, amendment,
extension, renewal or transfer be the administrative or processing charge which
such Letter of Credit Issuer is customarily charging for issuances of, drawings
under or amendments, extensions, renewals or transfers of, letters of credit
issued by it.

 

3.3.                            Computations of Fees.  All computations of Fees
under this Agreement shall be made in accordance with section 13.7(b).

 

SECTION 4.                            REDUCTIONS AND TERMINATION OF COMMITMENTS.

 

4.1.                            Voluntary Termination/Reduction of Commitments.

 

(a)                                  Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Administrative
Agents at their Notice Office (which notice the Administrative Agents shall
promptly transmit to each of the Lenders), the Borrowers shall have the right,
without premium or penalty, to:

 

(i)                                     terminate the Total Commitment, provided
that (i) all outstanding Loans are contemporaneously prepaid in accordance with
section 5.1, and (ii) either (A) no Letters of

 

62

--------------------------------------------------------------------------------


 

Credit remain outstanding, or (B) the Borrowers shall contemporaneously take one
of the following actions: (x) cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to the Required Domestic Facility Lenders or the Required Canadian Facility
Lenders, as applicable), (y) the applicable Borrower shall pay to (1) the
Domestic Administrative Agent an amount in cash and/or Cash Equivalents equal to
100% of the Domestic Facility Letter of Credit Outstandings and (2) the Canadian
Administrative Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Canadian Facility Letter of Credit Outstandings, and the Administrative
Agents shall hold such payments as security for the reimbursement obligations of
the Borrowers hereunder in respect of Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agents and the Borrowers (which shall permit
certain investments in Cash Equivalents satisfactory to the Administrative
Agents and the Borrowers until the proceeds are applied to the Obligations), or
(z) the applicable Borrower shall cause to be issued (1) one or more irrevocable
letters of credit to each Letter of Credit Issuer with an aggregate stated
amount equal to 100% of the Domestic Facility Letter of Credit Outstandings
applicable to Domestic Facility Letters of Credit issued by such Letter of
Credit Issuer and (2) one or more irrevocable letters of credit to each Letter
of Credit Issuer with an aggregate stated amount equal to 100% of the Canadian
Facility Letter of Credit Outstandings applicable to Canadian Facility Letters
of Credit issued by such Letter of Credit Issuer, in each case on terms, and
from financial institutions, reasonably acceptable to such Letter of Credit
Issuer, as security for the reimbursement obligations of the Borrowers hereunder
in respect of such Letters of Credit.

 

(b)                                 Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Domestic
Administrative Agent at its Notice Office (which notice the Domestic
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right, without premium or penalty, to:

 

(i)                                     terminate the Total Domestic Revolving
Commitment, provided that (i) all outstanding Domestic Revolving Loans are
contemporaneously prepaid in accordance with section 5.1, and (ii) either(A) no
Domestic Facility Letters of Credit remain outstanding, or (B) the Domestic
Facility Borrowers shall contemporaneously take one of the following actions:
(x) cause all outstanding Domestic Facility Letters of Credit to be surrendered
for cancellation (any such Domestic Facility Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to the Required Domestic Facility Lenders), (y) the Domestic Facility Borrowers
shall pay to the Domestic Administrative Agent an amount in cash and/or Cash
Equivalents equal to 100% of the Domestic Facility Letter of Credit Outstandings
and the Domestic Administrative Agent shall hold such payment as security for
the reimbursement obligations of the Domestic Facility Borrowers hereunder in
respect of Domestic Facility Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Domestic Administrative Agent and the Domestic Facility Borrowers (which
shall permit certain investments in Cash Equivalents satisfactory to the
Domestic Administrative Agent and the Domestic Facility Borrowers until the
proceeds are applied to the Obligations), or (z) the applicable Borrower shall
cause to be issued one or more irrevocable letters of credit to each

 

63

--------------------------------------------------------------------------------


 

Letter of Credit Issuer with an aggregate stated amount equal to 100% of the
Domestic Facility Letter of Credit Outstandings applicable to Domestic Facility
Letters of Credit issued by such Letter of Credit Issuer on terms, and from
financial institutions, reasonably acceptable to such Letter of Credit Issuer,
as security for the reimbursement obligations of the Borrowers hereunder in
respect of such Domestic Facility Letters of Credit;

 

(ii)                                  terminate the Swing Line Revolving
Commitment, provided that all outstanding Swing Line Revolving Loans are
contemporaneously prepaid in accordance with section 5.1;

 

(iii)                               partially and permanently reduce the
Unutilized Total Domestic Revolving Commitment, provided that (i) any such
reduction shall apply to proportionately and permanently reduce the Domestic
Revolving Commitment of each of the Domestic Facility Lenders; (ii) any partial
reduction of the Unutilized Total Domestic Revolving  Commitment pursuant to
this section 4.1(b) shall be in the amount of at least $2,000,000 (or, if
greater, in integral multiples of $500,000); and (iii) after giving effect to
any such partial reduction of the Unutilized Total Domestic Revolving
Commitment, the Total Domestic Revolving Commitment then in effect shall exceed
the Swing Line Revolving Commitment then in effect by at least $20,000,000;
and/or

 

(iv)                              partially and permanently reduce the
Unutilized Swing Line Revolving Commitment, provided that any partial reduction
of the Unutilized Swing Line Revolving Commitment pursuant to this section
4.1(b) shall be in the amount of at least $2,000,000 (or, if greater, in
integral multiples of $500,000).

 

(c)                                  Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Canadian
Administrative Agent at its Notice Office (which notice the Canadian
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right, without premium or penalty, to:

 

(i)                                     terminate the Total Canadian Revolving
Commitment, provided that (i) all outstanding Canadian Revolving Loans are
contemporaneously prepaid in accordance with section 5.1 and (ii) either (A) no
Canadian Facility Letters of Credit remain outstanding, or (B) the Canadian
Facility Borrower shall contemporaneously take one of the following actions: (x)
cause all outstanding Canadian Facility Letters of Credit to be surrendered for
cancellation (any such Canadian Facility Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to the Required Canadian Facility Lenders), (y) the Canadian Facility Borrower
shall pay to the Canadian Administrative Agent an amount in cash and/or Cash
Equivalents equal to 100% of the Canadian Facility Letter of Credit Outstandings
and the Canadian Administrative Agent shall hold such payment as security for
the reimbursement obligations of the Canadian Facility Borrower hereunder in
respect of Canadian Facility Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Canadian Administrative Agent and the Canadian Facility Borrower (which
shall permit certain investments in Cash Equivalents satisfactory to the
Canadian Administrative Agent and the Canadian Facility Borrower until the
proceeds are applied to the Obligations), or (z)

 

64

--------------------------------------------------------------------------------


 

the applicable Borrower shall cause to be issued one or more irrevocable letters
of credit to each Letter of Credit Issuer with an aggregate stated amount equal
to 100% of the Canadian Facility Letter of Credit Outstandings applicable to
Canadian Facility Letters of Credit issued by such Letter of Credit Issuer, in
each case on terms, and from financial institutions, reasonably acceptable to
such Letter of Credit Issuer, as security for the reimbursement obligations of
the Borrowers hereunder in respect of such Canadian Facility Letters of Credit;
and/or

 

(ii)                                  partially and permanently reduce the
Unutilized Total Canadian Revolving Commitment, provided that (i) any such
reduction shall apply to proportionately and permanently reduce the Canadian
Revolving Commitment of each of the Canadian Facility Lenders; and (ii) any
partial reduction of the Unutilized Total Canadian Revolving Commitment pursuant
to this section 4.1(c) shall be in the amount of at least CDN$2,000,000 (or, if
greater, in integral multiples of CDN$500,000).

 

4.2.                            Mandatory Termination/Adjustments of
Commitments, etc.  (a) The Total Commitment and any obligation to issue Letters
of Credit shall terminate (and the Commitment of each Lender shall terminate) on
the earlier of (x) the Maturity Date and (y) the date on which a Change of
Control occurs.

 

(b)                                 The Total Domestic Revolving Commitment
shall be permanently reduced, without premium or penalty, at the time that any
mandatory prepayment of Domestic Revolving Loans would be made pursuant to
section 5.2(d) or 5.2(f) if Domestic Revolving Loans were then outstanding in
the full amount of the Total Domestic Revolving Commitment then in effect, in an
amount equal to the required prepayment of principal of Domestic Revolving Loans
which would be required to be made in such circumstance.  Any such reduction
shall apply to proportionately and permanently reduce the Domestic Revolving
Commitment of each of the Domestic Facility Lenders. The Borrowers will provide
at least three Business Days’ prior written notice (or telephonic notice
confirmed in writing) to the Domestic Administrative Agent at its Notice Office
(which notice the Domestic Administrative Agent shall promptly transmit to each
of the Domestic Facility Lenders), of any reduction of the Total Domestic
Revolving Commitment pursuant to this section 4.2(b), specifying the date and
amount of the reduction.

 

(c)                                  The Total Canadian Revolving Commitment
shall be permanently reduced, without premium or penalty, at the time that any
mandatory prepayment of Canadian Revolving Loans would be made pursuant to
section 5.2(d) or 5.2(f) if Canadian Revolving Loans were then outstanding in
the full amount of the Total Canadian Revolving Commitment then in effect, in an
amount equal to the required prepayment of principal of Canadian Revolving Loans
which would be required to be made in such circumstance.  Any such reduction
shall apply to proportionately and permanently reduce the Canadian Revolving
Commitment of each of the Canadian Facility Lenders.  The Borrowers will provide
at least three Business Days’ prior written notice (or telephonic notice
confirmed in writing) to the Canadian Administrative Agent at its Notice Office
(which notice the Canadian Administrative Agent shall promptly transmit to each
of the Canadian Facility Lenders), of any reduction of the Total Canadian
Revolving Commitment pursuant to this section 4.2(c), specifying the date and
amount of the reduction.

 

65

--------------------------------------------------------------------------------


 

SECTION 5.                            PAYMENTS.

 

5.1.                            Voluntary Prepayments.  The Borrowers shall have
the right to prepay any of their Loans, in whole or in part, without premium or
penalty, from time to time on the following terms and conditions:

 

(a)                                  the Borrowers shall give the Domestic
Administrative Agent (in the case of Domestic Revolving Loans) and the Canadian
Administrative Agent (in the case of Canadian Revolving Loans) at its respective
Notice Office written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by such Administrative Agent) of
their intent to prepay the Loans, the amount of such prepayment and (in the case
of Eurodollar Loans or CDOR Loans) the specific Borrowing(s) pursuant to which
made, which notice shall be received by the applicable Administrative Agent by

 

(i)                                     12:00 noon (local time at the Notice
Office) three Business Days prior to the date of such prepayment, in the case of
any prepayment of Eurodollar Loans or CDOR Loans, or

 

(ii)                                  12:00 noon (local time at the Notice
Office) one Business day prior to the date of such prepayment, in the case of
any prepayment of Domestic Prime Rate Loans or Canadian Prime Rate Loans,

 

and which notice shall promptly be transmitted by such Administrative Agent to
each of the affected Lenders;

 

(b)                                 in the case of prepayment of any Borrowings
under the Domestic Revolving Facility, each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least $500,000 or an integral
multiple of $100,000 in excess thereof, in the case of Domestic Prime Rate
Loans, and at least $2,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of Eurodollar Loans;

 

(c)                                  in the case of prepayment of any Borrowings
under the Swing Line Revolving Facility, each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least $500,000 or an integral
multiple of $100,000 in excess thereof;

 

(d)                                 in the case of prepayment of any Borrowings
under the Canadian Revolving Facility, each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least CDN$500,000 or an
integral multiple of CDN$100,000 in excess thereof, in the case of Canadian
Prime Rate Loans, and at least CDN$2,000,000 or an integral multiple of
CDN$1,000,000 in excess thereof, in the case of CDOR Loans;

 

(e)                                  no partial prepayment of any Loans made
pursuant to a Borrowing shall reduce the aggregate principal amount of such
Loans outstanding pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto;

 

66

--------------------------------------------------------------------------------


 

(f)                                    each prepayment in respect of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans; and

 

(g)                                 each prepayment of Eurodollar Loans or CDOR
Loans pursuant to this section 5.1 on any date other than the last day of the
Interest Period applicable thereto shall be accompanied by any amounts payable
in respect thereof under section 2.11.

 

5.2.                            Mandatory Prepayments.  The Loans shall be
subject to mandatory prepayment in accordance with the following provisions:

 

(a)                                  If Outstanding Domestic Revolving Loans and
Swing Line Revolving Loans Exceed Total Domestic Revolving Commitment.  If on
any date (after giving effect to any other payments on such date) the sum of (i)
the aggregate outstanding principal amount of Domestic Revolving Loans and the
Domestic Facility Letter of Credit Outstandings, plus (ii) the aggregate
outstanding principal amount of Swing Line Revolving Loans, exceeds the Total
Domestic Revolving Commitment as then in effect, the Domestic Facility Borrowers
shall prepay on such date that principal amount of Swing Line Revolving Loans
and, after Swing Line Revolving Loans have been paid in full, Unpaid Domestic
Facility Drawings and Domestic Revolving Loans, in an aggregate amount at least
equal to such excess and conforming in the case of partial prepayments of any
Loans to the applicable requirements as to the amounts of partial prepayments
which are contained in section 5.1.  If, after giving effect to the prepayment
of Loans and Unpaid Domestic Facility Drawings, the aggregate amount of Domestic
Facility Letter of Credit Outstandings exceeds the Total Domestic Revolving
Commitment as then in effect, the Domestic Facility Borrowers shall pay to the
Domestic Administrative Agent an amount in cash and/or Cash Equivalents equal to
such excess and the Domestic Administrative Agent shall hold such payment as
security for the reimbursement obligations of the Domestic Facility Borrowers
hereunder in respect of Domestic Facility Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Domestic Administrative Agent and the Domestic Facility
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Domestic Administrative Agent and the Domestic Facility
Borrowers until the proceeds are applied to the Obligations).

 

(b)                                  If Outstanding Swing Line Revolving Loans
Exceed Swing Line Revolving Commitment.  If on any date (after giving effect to
any other payments on such date) the aggregate outstanding principal amount of
Swing Line Revolving Loans exceeds the Swing Line Revolving Commitment at such
time, the Domestic Facility Borrowers shall prepay on such date Swing Line
Revolving Loans in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Swing Line Revolving Loans to
the requirements as to the amounts of partial prepayments of Swing Line
Revolving Loans which are contained in section 5.1.

 

(c)                                  If Outstanding Canadian Revolving Loans
Exceed Canadian Revolving Commitment.  If on any date (after giving effect to
any other payments on such date) the aggregate outstanding principal amount of
Canadian Revolving Loans and the Canadian Facility Letter of Credit
Outstandings, exceeds the Total Canadian Revolving Commitment

 

67

--------------------------------------------------------------------------------


 

as then in effect, the Canadian Facility Borrower shall prepay on such date the
Unpaid Canadian Facility Drawings and Canadian Revolving Loans, in an aggregate
amount at least equal to such excess and conforming in the case of partial
prepayments of any Loans to the applicable requirements as to the amounts of
partial prepayments which are contained in section 5.1.  If, after giving effect
to the prepayment of Loans and Unpaid Canadian Facility Drawings, the aggregate
amount of Canadian Facility Letter of Credit Outstandings exceeds the Total
Canadian Revolving Commitment as then in effect, the Canadian Facility Borrower
shall pay to the Canadian Administrative Agent an amount in cash and/or Cash
Equivalents equal to such excess and the Canadian Administrative Agent shall
hold such payment as security for the reimbursement obligations of the Canadian
Facility Borrower hereunder in respect of Canadian Facility Letters of Credit
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Canadian Administrative Agent and the Canadian
Facility Borrower (which shall permit certain investments in Cash Equivalents
satisfactory to the Canadian Administrative Agent and the Canadian Facility
Borrower until the proceeds are applied to the Obligations).

 

(d)                                  Certain Proceeds of Asset Sales.  If at any
time following the Closing Date the Borrowers, GTG Intangible or any of their
respective Material Subsidiaries have received cumulative Net Cash Proceeds
during such fiscal year from one or more Asset Sales in an aggregate amount at
least equal to $25,000,000, then not later than the third Business Day following
the date of receipt of any Net Cash Proceeds in excess of such amount, an
amount, conforming to the requirements as to the amount of partial prepayments
contained in section 5.1, at least equal to 100% of the Net Cash Proceeds then
received in excess of such amount from any Asset Sale, shall be applied as a
mandatory prepayment of principal of first, Swing Line Revolving Loans and,
second, after Swing Line Revolving Loans have been paid in full, Domestic
Revolving Loans and Canadian Revolving Loans in such proportionate amounts as
each of the Total Domestic Revolving Commitment and the Total Canadian Revolving
Commitment, as applicable, bears to the Total Commitment; provided, that (i) if
no Default under section 10.1(a) or Event of Default shall have occurred and be
continuing, (ii) the Borrowers, GTG Intangible and their Material Subsidiaries
have expected Combined Capital Expenditures during the following 12 months, and
(iii) the Borrowers notify the Administrative Agents of the amount and nature
thereof and of their intention to reinvest all or a portion of such Net Cash
Proceeds in such Combined Capital Expenditures during such 12 month period, then
no such prepayment shall be required to the extent the Borrowers so indicate
that such reinvestment will take place. If at the end of any such 12 month
period any portion of such Net Cash Proceeds has not been so reinvested, the
Borrowers will immediately make a prepayment of the outstanding Swing Line
Revolving Loans, Domestic Revolving Loans and Canadian Revolving Loans as
provided above in an amount, conforming to the requirements as to amount of
prepayments contained in section 5.1, at least equal to such remaining amount.

 

(e)                                  Change of Control.  On the date of which a
Change of Control occurs, notwithstanding anything to the contrary contained in
this Agreement, no further Borrowings shall be made and the then outstanding
principal amount of all Loans, if any, shall become due and payable and shall be
prepaid in full, together with accrued interest and Fees and any other
Obligations, and the Borrowers shall contemporaneously take one of the following

 

68

--------------------------------------------------------------------------------


 

actions: (x) cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions reasonably acceptable to the Required
Domestic Facility Lenders or the Required Canadian Facility Lenders, as
applicable), (y) the applicable Borrower shall pay to (1) the Domestic
Administrative Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Domestic Facility Letter of Credit Outstandings and (2) the Canadian
Administrative Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Canadian Facility Letter of Credit Outstandings, and the Administrative
Agents shall hold such payments as security for the reimbursement obligations of
the Borrowers hereunder in respect of Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agents and the Borrowers (which shall permit
certain investments in Cash Equivalents satisfactory to the Administrative
Agents and the Borrowers until the proceeds are applied to the Obligations), or
(z) the applicable Borrower shall caused to be issued (1) one or more
irrevocable letters of credit to each Letter of Credit Issuer with an aggregate
stated amount equal to 100% of the Domestic Facility Letter of Credit
Outstandings applicable to Domestic Facility Letters of Credit issued by such
Letter of Credit Issuer and (2) one or more irrevocable letters of credit to
each Letter of Credit Issuer with an aggregate stated amount equal to 100% of
the Canadian Facility Letter of Credit Outstandings applicable to Canadian
Facility Letters of Credit issued by such Letter of Credit Issuer, in each case
on terms, and from financial institutions, reasonably acceptable to such Letter
of Credit Issuer, as security for the reimbursement obligations of the Borrowers
hereunder in respect of such Letters of Credit.

 

(f)                                    Certain Proceeds of Additional
Indebtedness.  Not later than the Business Day following the date of the receipt
by the Borrowers, GTG Intangible or any of their respective Material
Subsidiaries of the cash proceeds (net of underwriting discounts and
commissions, placement agent fees and other customary fees and costs associated
therewith) from the incurrence of any additional Indebtedness or the sale or
issuance of debt securities by a Borrower, GTG Intangible or any of their
respective Material Subsidiaries after the Closing Day in an amount exceeding
the Indebtedness permitted to be incurred under section 9.4, without waiving or
limiting any other right or remedy of the Lenders in respect of such Event of
Default, such net cash proceeds shall be applied as a mandatory prepayment of
principal of first, Swing Line Revolving Loans and, second, after Swing Line
Revolving Loans have been paid in full, Domestic Revolving Loans and Canadian
Revolving Loans in such proportionate amounts as each of the Total Domestic
Revolving Commitment and the Total Canadian Revolving Commitment, as applicable,
bears to the Total Commitment.

 

(g)                                 Particular Loans to be Prepaid.  With
respect to each repayment or prepayment of Loans required by this section 5.2,
the Borrowers shall designate the Types of Loans which are to be prepaid and the
specific Borrowing(s) pursuant to which such repayment or prepayment is to be
made, provided that (i) the Borrowers shall first so designate all Loans that
are Domestic Prime Rate Loans, Canadian Prime Rate Loans and Eurodollar Loans
and CDOR Loans with Interest Periods ending on the date of repayment or
prepayment prior to designating any other Eurodollar Loans or CDOR Loans for
repayment or prepayment, (ii) if the outstanding principal amount of Eurodollar
Loans made pursuant to a Borrowing is reduced below the applicable Minimum
Borrowing Amount as a result of any

 

69

--------------------------------------------------------------------------------


 

such repayment or prepayment, then all the Loans outstanding pursuant to such
Borrowing shall be Converted into Domestic Prime Rate Loans, (iii) if the
outstanding principal amount of CDOR Loans made pursuant to a Borrowing is
reduced below the applicable Minimum Borrowing Amount as a result of any such
repayment or prepayment, then all the Loans outstanding pursuant to such
Borrowing shall be Converted into Canadian Prime Rate Loans and (iv) each
repayment and prepayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans. In the absence of a designation by the
Borrowers as described in the preceding sentence, the Administrative Agents
shall, subject to the above, make such designation in their sole discretion. 
Any repayment or prepayment of Eurodollar Loans or CDOR Loans pursuant to this
section 5.2 shall in all events be accompanied by such compensation as is
required by section 2.11.

 

No Foreign Borrower shall be required to make a mandatory repayment or
prepayment as provided in this section 5.2 in excess of the amount actually
advanced to any such Foreign Borrower.

 

5.3.                            Method and Place of Payment.  (a) Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made to the Domestic Administrative Agent or the Canadian Administrative
Agent, as the case may be, for the ratable (based on its pro rata share) account
of the Domestic Facility Lenders and the Canadian Facility Lenders entitled
thereto, not later than 12:00 noon (local time at the Payment Office) on the
date when due and shall be made in immediately available funds and U.S. Dollars,
or in the case of a Canadian Revolving Loan or amounts due with respect to
Canadian Facility Letters of Credit, in immediately available funds and in
Canadian Dollars, at the applicable Payment Office, it being understood that
written notice by the Borrowers to the applicable Administrative Agent to make a
payment from the funds in the Borrowers’ account at the Payment Office shall
constitute the making of such payment to the extent of such funds held in such
account. Any payments under this Agreement which are made later than 12:00 noon
(local time at the Payment Office) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

 

(b)                                 If at any time insufficient funds are
received by and available to the Domestic Administrative Agent or the Canadian
Administrative Agent, as the case may be, to pay fully all amounts of principal,
interest and Fees then due hereunder and an Event of Default is not then in
existence, such funds shall be applied (i) first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

5.4.                            Net Payments.  (a)     (i)  All payments made by
the Borrowers hereunder, under any Note or any other Credit Document (including,
without limitation, the Guaranties and the guaranty to be provided by Genlyte
Thomas as contemplated by Article 12), will be made without setoff, counterclaim
or other defense.  All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or

 

70

--------------------------------------------------------------------------------


 

other charges of whatever nature, other that Excluded Taxes, now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments and all interest, penalties or
similar liabilities with respect to the taxes, levies imposts, duties, fees,
assessments or other charges described in this section 5.4(a)(i) that are not
Excluded Taxes (all such taxes, levies, imposts, duties, fees, assessments or
other charges that are not Excluded Taxes, and all such interest, penalties or
similar liabilities with respect thereto being referred to collectively as
“Taxes”).  If any Taxes are so levied or imposed, the Borrowers agree to pay,
and indemnify each Lender in respect of, the full amount of such Taxes and such
additional amounts (other than in respect of Excluded Taxes) as may be necessary
so that every payment by it of all amounts due hereunder, under any Note or
under any other Credit Document, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note or in such other Credit Document.

 

(ii)  If any amounts are payable in respect of Taxes pursuant to paragraph (i),
above, the Borrowers agree to reimburse and indemnify each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or Applicable
Lending Office of such Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction and for any withholding
of income or similar taxes imposed by, as applicable, the United States or
Canada (or any such jurisdiction within such country) as such Lender shall
reasonably determine are payable by, or withheld from, such Lender in respect of
such amounts so paid to or on behalf of such Lender pursuant to said paragraph
(i) and in respect of any amounts paid to or on behalf of such Lender pursuant
to this paragraph (ii), which request shall be accompanied by a statement from
such Lender setting forth, in reasonable detail, the computations used in
determining such amounts.

 

(iii)  The Borrowers will furnish to the Domestic Administrative Agent or the
Canadian Administrative Agent, as the case may be, within 60 days after the date
of the payment of any Taxes, or any withholding or deduction on account thereof,
is due pursuant to applicable law certified copies of tax receipts, or other
evidence satisfactory to such Lender, evidencing such payment by the Borrowers. 
The Borrowers will indemnify and hold harmless each Administrative Agent and
each Lender, and reimburse such Administrative Agent or such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid or
withheld by such Lender.

 

(b)                                 At any time after the applicable Lender (or,
if applicable, participant) shall have made a written demand for increased cost
or other compensation pursuant to any one or more of section 2.10, section 2A.5 
or section 2B.5 or for Taxes pursuant to section 5.4(a), the Borrowers may cause
the affected Lender (or participant) to be replaced with, as applicable, (i) a
lending institution meeting the requirements for an Eligible Transferee approved
by the Domestic Administrative Agent, in the event the affected Lender is a
Domestic Facility Lender, or the Canadian Administrative Agent, in the event the
affected Lender is a Canadian Facility Lender (which approval may not be
unreasonably withheld by such Administrative Agent) or (ii) or a participant
complying with the requirements of section 13.4(b) and reasonably satisfactory
to the participating Lender.  Any such replacement with a new lending
institution, as Lender, so approved by the applicable Administrative Agent shall
be made effective pursuant to an Assignment and Assumption Agreement (which the
affected Lender shall execute and deliver) but only upon payment to the

 

71

--------------------------------------------------------------------------------


 

affected Lender of all principal of and interest on all of its then outstanding
Loans and of all Fees and other Obligations then owing to it.

 

(c)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the laws of, as applicable,
the United States or Canada, or under any treaty to which, as the case may be,
the United States or Canada is a party, with respect to any payment under this
Agreement shall deliver to the applicable Borrower (with a copy to the
applicable Administrative Agent) at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payment to be
made without, or at a reduced rate of, withholding.  If any such Foreign Lender
becomes subject to any Tax by reason of its failure to comply with the
requirements of the preceding sentence, the applicable Borrower shall, at the
expense of such Foreign Lender, take such steps as such Foreign Lender shall
reasonably request to assist such Foreign Lender to recover such Tax.

 

SECTION 6.                            CONDITIONS PRECEDENT.

 

6.1.                            Conditions Precedent at Closing Date.  The
obligation of the Lenders to make Loans and the obligation of a Letter of Credit
Issuer to issue any Letters of Credit is subject to the satisfaction of each of
the following conditions on the Closing Date:

 

(a)                                  Effectiveness; Notes.  On or prior to the
Closing Date, (i) the Effective Date shall have occurred and (ii) there shall
have been delivered to the Administrative Agents for the account of each Lender
the appropriate Note or Notes executed by, as applicable, the Domestic Facility
Borrowers or the Canadian Facility Borrowers, in each case, in the amount,
maturity and as otherwise provided herein.

 

(b)                                  Fees, etc.  The Borrowers shall have paid
or caused to be paid all fees required to be paid by it on or prior to such date
pursuant to section 3 hereof, the structuring and arrangement fee to each of the
Co-Lead Arrangers as heretofore agreed to in the Fee Letter, and all reasonable
fees and expenses of the Administrative Agents and of special counsel to the
Administrative Agents which have been invoiced on or prior to such date in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the consummation of the transactions contemplated
hereby and thereby.

 

(c)                                  Foundation Documents and Good Standing. 
The Administrative Agents shall have received, in sufficient quantity for the
Administrative Agents and the Lenders, (i) a photocopy of the Genlyte Thomas
Certificate of Formation and the Articles or Certificate of Incorporation of
each of the other Credit Parties and any and all amendments and restatements
thereof, certified as of a recent date by the Secretary of State of the state of
its formation or organization, as the case may be, (ii) a certificate the
Secretary of State of the state of its formation or organization, as the case
may be, dated as of a recent date, listing all charter documents affecting each
Credit Party and certifying as to the good standing of each Credit Party, and
(iii) a photocopy of an executed copy of the Genlyte Thomas Operating Agreement
(including all amendments thereto), together with a copy of the By-Laws or

 

72

--------------------------------------------------------------------------------


 

equivalent governing documents of the other Credit Parties, in each case
certified as true, correct and in full force and effect by a Principal Officer
of such Credit Party.

 

(d)                                  Officer’s Certificate.  The Administrative
Agents shall have received, in sufficient quantity for the Administrative Agents
and the Lenders, a certificate of the Principal Officer of each of the Borrowers
dated the Closing Date or reasonably prior thereto, substantially in the form
attached hereto as Exhibit C, and such certificate shall be satisfactory in form
and substance to the Administrative Agents.

 

(e)                                  Opinion of Counsel.  On the Closing Date,
the Administrative Agents shall have received an opinion, addressed to the
Administrative Agents and each of the Lenders and dated the Closing Date, from
Stoll, Keenon & Park, LLP, counsel to the Borrowers and the Guarantors, relating
to the matters referenced in Exhibit D hereto and covering such other matters
incident to the transactions contemplated hereby as the Administrative Agents
may reasonably request, such opinion to be in form and substance satisfactory to
the Administrative Agents.

 

(f)                                    Existing Credit Facilities.  Not later
than the Closing Date, the Borrowers shall have terminated the commitments of
the lenders under the existing credit agreement, dated as of August 30, 1998, as
amended, among Genlyte Thomas, Bank of America National Trust and Savings
Association, as agent and issuing bank, and the other financial institutions
party thereto (the “Existing Credit Agreement”), and prepaid all borrowings
thereunder.

 

(g)                                 Evidence of Insurance.  The Administrative
Agents shall have received certificates of insurance and other evidence,
satisfactory to it, of compliance with the insurance requirements of this
Agreement.

 

(h)                                 Search Reports.  The Administrative Agents
shall have received completed requests for information on Form UCC-11, or search
reports from one or more commercial search firms acceptable to the
Administrative Agents, listing all of the effective financing statements filed
against any Credit Party in any jurisdiction in which such person maintains an
office, together with copies of such financing statements.

 

(i)                                    Material Adverse Change.  There shall
have occurred no change in the business, property, prospects, condition
(financial or otherwise) or results of operations of the Borrowers, GTG
Intangible and their respective Subsidiaries which could reasonably be expected
to result in a Material Adverse Effect.

 

(j)                                    No Material Litigation.  There shall be
no litigation or governmental or regulatory investigation or proceeding pending
against or involving the Borrowers, GTG Intangible or any of their respective
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

(k)                                Proceedings and Documents.  All corporate and
other proceedings and all documents incidental to the transactions contemplated
hereby shall be reasonably

 

73

--------------------------------------------------------------------------------


 

satisfactory in substance and form to the Administrative Agents and the Lenders
and the Administrative Agents and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agents or their special counsel or any Lender
may reasonably request.

 

(l)                                    Security Documents.  The Administrative
Agents shall have received from the Guarantors the executed Guaranties in the
form attached hereto as Exhibit G-1 or G-2¸as applicable, and from GTG
Intangible, Canlyte Inc., Lumec Holding Corp. and Genlyte Thomas, executed
Pledge Agreements in the form attached hereto as Exhibit F, whereby GTG
Intangible, Canlyte Inc., Lumec Holding Corp. or Genlyte Thomas, as the case
may  be, shall pledge, or cause to be pledged, the capital stock of each of the
following: Genlyte Nova Scotia, Canlyte Inc., Ledalite Architectural Products,
Lumec Holding Corp. and Lumec Inc.  In connection therewith, the Administrative
Agents also shall have received the stock certificate(s) representing, and the
Borrowers shall have taken such other actions as the Administrative Agents may
deem necessary or appropriate to perfect their security interest in, and have
control of, 65% of the capital stock of such Persons, together with executed
stock powers all as described in the Pledge Agreements.  In addition, the
Administrative Agents shall have received an executed Guaranty of Genlyte Thomas
in the form attached hereto as Exhibit G-3.

 


(M)                              RESOLUTIONS AND APPROVALS.  THE ADMINISTRATIVE
AGENTS SHALL HAVE RECEIVED, IN SUFFICIENT QUANTITY FOR THE ADMINISTRATIVE AGENTS
AND THE LENDERS, CERTIFIED COPIES OF THE RESOLUTIONS OF THE MEMBERS, MANAGEMENT
BOARD, BOARD OF DIRECTORS OR THE EQUIVALENT THEREOF, AS THE CASE MAY BE, OF EACH
OF THE BORROWERS, GTG INTANGIBLE AND THEIR RESPECTIVE SUBSIDIARIES APPROVING THE
CREDIT DOCUMENTS TO WHICH IT IS A PARTY AND OF ALL DOCUMENTS EVIDENCING OTHER
NECESSARY CORPORATE ACTION AND GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO
THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH ENTITIES OF THE CREDIT
DOCUMENTS.

 

(n)                                 Incumbency Certificates.  The Administrative
Agents shall have received, in sufficient quantity for the Administrative Agents
and the Lenders, a certificate of the Secretary or an Assistant Secretary of
each Borrower and each other Credit Party, certifying the names and true
signatures of the officers of the Borrowers or such other Credit Party, as the
case may be, authorized to sign the Credit Documents to which the Borrower or
such other Credit Party is a party and the other documents which may be executed
and delivered in connection herewith.

 

(o)                                  No Material Adverse Change in Loan
Syndication or Capital Markets.  There shall not have occurred a material
disruption or material adverse change in financial, banking, loan syndication or
capital market conditions generally or in the market for new syndicated loan
facilities similar to the credit facilities provided for herein which, in the
sole respective judgment of the Administrative Agents, could be expected to
materially adversely affect the syndication of portions or all of the Facilities
to additional Lenders.

 

(p)                                  Financial Projections.  The Administrative
Agents shall have received the Financial Projections in form and substance
satisfactory to the Administrative Agents.

 

74

--------------------------------------------------------------------------------


 

(q)                                  Due Diligence.  Each of the Administrative
Agents shall have completed to its reasonable satisfaction such examinations and
other due diligence of the Borrowers, GTG Intangible and their respective
Subsidiaries as it deems necessary.

 

(r)                                  Other Documents.  The Administrative Agents
and the Lenders shall have received such other approvals, opinions, documents or
materials as they may reasonably request.

 

6.2.                            Conditions Precedent to All Loans.  The
obligation of the Lenders to make each Loan and the obligation of a Letter of
Credit Issuer to issue a Letter of Credit is subject, at the time thereof, to
the satisfaction of the following conditions:

 

(a)                                  Notice of Borrowing, etc.  The Domestic
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
have received a Notice of Borrowing or request for the issuance of a Letter of
Credit meeting the requirements of section 2.3 with respect to the incurrence of
Loans and section 2A.2 or section 2B.2 with respect to the issuance of Letters
of Credit.

 

(b)                                  No Default; Representations and
Warranties.  At the time of such Loan or issuance of such Letter of Credit, as
the case may be, and also after giving effect thereto, (i) there shall exist no
Default or Event of Default, (ii) all representations and warranties of the
Credit Parties contained herein or in the other Credit Documents shall be true
and correct with the same effect as though such representations and warranties
had been made on and as of the date thereof, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made, and (iii) no event or
condition having a Material Adverse Effect shall have occurred.

 

The acceptance of the benefits of each Loan or Letter of Credit shall constitute
a representation and warranty by the Borrowers to each of the Lenders that all
of the applicable conditions specified in section 6.1 and/or 6.2, as the case
may be, exist as of that time.  All of the certificates, legal opinions and
other documents and papers referred to in this section 6, unless otherwise
specified, shall be delivered to the Administrative Agents for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts for
each of the Lenders, and the Administrative Agents will promptly distribute to
the Lenders their respective Notes and the copies of such other certificates,
legal opinions and documents.

 

75

--------------------------------------------------------------------------------


 

SECTION 7.                            REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrowers make the following representations and
warranties to, and agreements with, the Lenders, on a joint and several basis,
all of which shall survive the execution and delivery of this Agreement and the
making of each Loan and the issuance of each Letter of Credit; provided,
however, for the avoidance of doubt, at the time of the making of any Loan or
the issuance of any Letter of Credit subsequent to the Closing Date, the
following representations and warranties to, and agreements with, the Lenders
shall be deemed made, on a joint and several basis, only by those Credit Parties
that are the Borrowers at such time:

 

7.1.                            Corporate Status, etc.  Each of the Borrowers,
GTG Intangible and their respective Subsidiaries (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its formation and has the corporate, partnership or limited liability company
power and authority, as applicable, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has duly qualified and is authorized to do business in all
jurisdictions where it is required to be so qualified except where the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect.  Genlyte Thomas is a Delaware limited liability company all of the
membership interests of which are held by the Members.  As of the Effective
Date, Genlyte Group directly owns 68% of the “Percentage Interest” (as defined
in the Genlyte Thomas Operating Agreement) of such membership interests and
Thomas Industries, Inc. directly owns the remaining 32% of the Percentage
Interests of such membership interests.  All of the membership interests of
Genlyte Thomas have been duly authorized and validly issued and are fully paid
and nonassessable.  There are no options, warrants, or other rights outstanding
to purchase membership interests or other equity interests in Genlyte Thomas.

 

7.2.                            Subsidiaries.  Annex II hereto lists, as of the
date hereof, each Subsidiary of the Borrowers and each Subsidiary of GTG
Intangible and sets forth their respective jurisdictions of incorporation or
formation, as the case may be, and the percentage of their respective capital
stock, membership interests or partnership interests, as the case may be, owned
by the Borrowers, GTG Intangible or other such Subsidiaries.  All of the issued
and outstanding shares of capital stock, membership interests or partnership
interests, as the case may be, of such Subsidiaries have been duly authorized
and validly issued and are fully paid and nonassessable.  There are no options,
warrants or other rights outstanding to purchase shares of any of such
Subsidiaries, except as indicated in Annex II.

 

7.3.                            Corporate Power and Authority, etc.  Each of the
Credit Parties has the corporate power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is party
and has taken all necessary corporate action to authorize the execution,
delivery and performance of the Credit Documents to which it is party.  Each of
the Credit Parties has duly executed and delivered each Credit Document to which
it is party and each Credit Document to which it is party constitutes the legal,
valid and binding agreement or obligation of that Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

76

--------------------------------------------------------------------------------


 

7.4.                            No Violation.  Neither the execution, delivery
and performance by any Credit Party of the Credit Documents to which it is party
nor compliance with the terms and provisions thereof (i) will contravene any
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality applicable to that Credit
Party or its properties and assets, (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than Liens created under the
Credit Documents) upon any of the property or assets of that Credit Party
pursuant to the terms of any promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other material
agreement or other instrument, to which that Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject
other than pursuant to the Existing Credit Agreement, all of the commitments
under which shall be terminated, and all of the borrowings thereunder shall be
repaid, not later than the Closing Date in accordance with section 6.1(f), or
(iii) will violate any provision of the articles or certificate of
incorporation, or certificate of formation or code of regulations or bylaws or
operating agreement or other organizational documents of that Credit Party.

 

7.5.                            Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any foreign or domestic governmental or
public body or authority, or any subdivision thereof, is required to authorize
or is required as a condition to (i) the execution, delivery and performance by
any Credit Party of any Credit Document to which it is a party, or (ii) the
legality, validity, binding effect or enforceability of any Credit Document to
which any Credit Party is a party.

 

7.6.                            Litigation.  There are no actions, suits or
proceedings pending or, to, the knowledge of the Borrowers, threatened with
respect to the Borrowers, GTG Intangible or any of their respective Subsidiaries
(i) that have resulted in, or that a Borrower reasonably expects to result in,
liability for damages in excess of fifteen percent (15%) of the Combined Net
Worth (ii) which question the validity or enforceability of any of the Credit
Documents, or of any action to be taken by either of the Borrowers pursuant to
any of the Credit Documents to which it is a party.

 

7.7.                            Use of Proceeds; Margin Regulations.  (a) The
proceeds of all Loans shall be utilized for lawful purposes not inconsistent
with the requirements of this Agreement.

 

(b)                                 No part of the proceeds of any Loan will be
used directly or indirectly to purchase or carry Margin Stock, or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock, in
violation of any of the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System. The Borrowers are not engaged in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. At no time would more than 25% of the value of the assets of the
Borrowers or of the Borrowers and the consolidated Subsidiaries that are subject
to any “arrangement” (as such term is used in section 221.2(g) of such
Regulation U) hereunder be represented by Margin Stock.

 

7.8.                            Financial Statements, etc.  (a) The Borrowers
have furnished to the Lenders and the Administrative Agents complete and correct
copies of (i) the audited combined balance sheets of (1) Genlyte Thomas and its
consolidated Subsidiaries and (2) GTG Intangible and its consolidated

 

77

--------------------------------------------------------------------------------


 

Subsidiaries, as of the end of the fiscal years ended on or nearest to December
31, 2001 and December 31, 2002, and the related audited combined statements of
income, members’ equity (or net worth), and cash flows for the fiscal years then
ended, accompanied by the unqualified report thereon of its independent
accountants; and (ii) the unaudited combined balance sheets of (1) Genlyte
Thomas and its consolidated Subsidiaries and (2) GTG Intangible and its
consolidated Subsidiaries, as of March 31, 2003, and the related combined
statements of income and of cash flows for the fiscal quarter or quarters then
ended.  All such financial statements (together with the notes included or
referenced therein) have been prepared in accordance with GAAP, consistently
applied (except as stated therein), and fairly present in all material respects
the financial position of Genlyte Thomas, GTG Intangible and their respective
Subsidiaries as of the respective dates indicated and the combined results of
their operations and cash flows for the respective periods indicated, subject in
the case of any such financial statements which are unaudited, to normal audit
adjustments, none of which will involve a Material Adverse Effect.

 

(b)                                 The Borrowers have delivered or caused to be
delivered to the Lenders prior to the execution and delivery of this Agreement
(i) a copy of Genlyte Group’s Report on Form 10-K as filed (without Exhibits)
with the SEC for their fiscal year ended on or nearest to December 31, 2002,
which contains a general description of the business and affairs of the
Borrowers and the Subsidiaries, and (ii) financial projections prepared by
management of Genlyte Thomas for the Borrowers, GTG Intangible and their
respective Subsidiaries for the fiscal years 2003-2005 (the “Financial
Projections”).  The Financial Projections were prepared on behalf of the
Borrowers in good faith after taking into account the existing and historical
levels of business activity of the Borrowers, GTG Intangible and their
Subsidiaries, known trends, including general economic trends, and all other
information, assumptions and estimates considered by management of the
Borrowers, GTG Intangible and their Subsidiaries to be reasonable at the time. 
Except for facts relating to general economic and industry conditions, no facts
are known to the Borrowers at the Effective Date that the Borrowers believe will
result in a material adverse change in the results of operations reflected in
the Financial Projections.

 

7.9.                            No Material Adverse Change.  Since December 31,
2002, there has been no change in the business, operations, property, assets,
prospects, liabilities or condition (financial or otherwise) of the Borrowers,
GTG Intangible and their respective Subsidiaries taken as a whole, except for
changes, none of which, individually or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect.

 

7.10.                     Tax Returns and Payments.  Each of the Borrowers, GTG
Intangible and their Subsidiaries has filed all federal income tax returns and
all other tax returns, domestic and foreign, required to be filed by it and has
paid all taxes and assessments payable by it which have become due, other than
those not yet delinquent and except for those contested in good faith.  The
Borrowers, GTG Intangible and each of their respective Subsidiaries have
established on their books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP.  There is no proposed assessment for additional
federal, foreign or state taxes for any period, or of any basis therefor, which,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as the Borrowers, GTG Intangible and their
Subsidiaries have made, could reasonably be expected to have a Material Adverse
Effect.

 

78

--------------------------------------------------------------------------------


 

7.11.                     Title to Properties, etc.  Each of the Borrowers, GTG
Intangible and each of their respective Subsidiaries has good and marketable
title (or valid Leaseholds, in the case of any leased property), in the case of
real property, and good title (or valid Leaseholds, in the case of any leased
property), in the case of all other property, to all of its properties and
assets free and clear of Liens other than Liens permitted by section 9.3, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.   The interests of the
Borrowers, GTG Intangible and each of their respective Subsidiaries in the
properties reflected in the most recent balance sheet referred to in section
7.8, taken as a whole, were sufficient, in the judgment of the Borrowers, as of
the date of such balance sheet for purposes of the ownership and operation of
the businesses conducted by the Borrowers, GTG Intangible and such Subsidiaries.

 

7.12.                     Lawful Operations, etc.  Each of the Borrowers, GTG
Intangible and their respective Subsidiaries (i) holds all necessary federal,
state and local governmental licenses, registrations, certifications, permits
and authorizations necessary to conduct its business, and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
federal, state or local, which are applicable to it, its operations, or its
properties and assets, including without limitation, applicable requirements of
Environmental Laws, except for any failure to obtain and maintain in effect, or
noncompliance, which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

7.13.                     Environmental Matters.  (a) Each of the Borrowers, GTG
Intangible and their respective Subsidiaries is in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
could not reasonably be expected to have a Material Adverse Effect.  All
licenses, permits, registrations or approvals required for the conduct of the
business of the Borrowers, GTG Intangible and each of their respective
Subsidiaries under any Environmental Law have been secured and the Borrowers,
GTG Intangible and such Subsidiaries is in compliance therewith, except for such
licenses, permits, registrations or approvals the failure to secure or to comply
therewith could not reasonably be expected to have a Material Adverse Effect. 
None of the Borrowers, GTG Intangible or any of their respective Subsidiaries
has received written notice, or otherwise knows, that it is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Borrowers, GTG Intangible or such
Subsidiary is a party or which could affect the ability of a Borrower, GTG
Intangible or any of their respective Subsidiaries to operate any Real Property
and no event has occurred and is continuing which, with the passage of time or
the giving of notice or both, would constitute noncompliance, breach of or
default thereunder, except in each such case, such noncompliance, breaches or
defaults as could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There are no Environmental Claims pending or, to the
best knowledge of a Borrower, threatened, which could reasonably be expected to
have a Material Adverse Effect.  There are no facts, circumstances, conditions
or occurrences on any Real Property now or at any time owned, leased or operated
by the Borrowers, GTG Intangible or any of their respective Subsidiaries or on
any property adjacent to any such Real Property, which are known by a Borrower
or as to which a Borrower, GTG Intangible or any of their respective
Subsidiaries has received written notice, that could reasonably be expected (i)
to form the basis of an Environmental Claim against a Borrower, GTG Intangible
or any of their respective Subsidiaries or any Real Property of a Borrower, GTG
Intangible or any of their

 

79

--------------------------------------------------------------------------------


 

respective Subsidiaries, or (ii) to cause such Real Property to be subject to
any restrictions on the ownership, occupancy, use or transferability of such
Real Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Hazardous Materials have not at any time
been (i) generated, used, treated or stored on, or transported to or from, any
Real Property of the Borrowers, GTG Intangible or any of their respective
Subsidiaries or (ii) released on any such Real Property, in each case where such
occurrence or event is not in compliance in all material respects with
Environmental Laws and could reasonably be expected to have a Material Adverse
Effect.

 

7.14.                     Compliance with ERISA and Canadian Benefit Plans.

 

(a)                                  Compliance with ERISA.  Compliance by the
Borrowers with the provisions hereof and Loans and Letters of Credit
contemplated hereby will not involve any Prohibited Transaction within the
meaning of ERISA or section 4975 of the Code or any breach of any other
comparable foreign law.  The Borrowers, GTG Intangible and each of their
respective Subsidiaries, (i) has fulfilled all obligations under minimum funding
standards of ERISA and the Code with respect to each Plan that is not a
Multiemployer Plan or a Multiple Employer Plan, (ii) has satisfied all
respective contribution obligations in respect of each Multiemployer Plan and
each Multiple Employer Plan, (iii) is in compliance in all respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multiemployer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under the Title IV of ERISA to the PBGC with respect to
any Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder, except (with respect to any matter specified in any of
the above clauses), for such matters as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  No Plan or trust
created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Plan or trust created thereunder or with respect to
any Multiemployer Plan or Multiple Employer Plan, which termination or
Reportable Event has or could result in the termination of such Plan,
Multiemployer Plan or Multiple Employer Plan and give rise to a liability of the
Borrowers or any ERISA Affiliate in respect thereof which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
No Borrower nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan.  Each Plan that is intended to be
so qualified under section 401(a) of the Code in fact is so qualified.  No
Borrower nor any ERISA Affiliate has any contingent liability with respect to
any post-retirement “welfare benefit plan” (as such term is defined in ERISA)
except as has been disclosed prior to the date hereof to the Lenders in writing
or on any financial statements of a Borrower or any ERISA Affiliate provided to
the Administrative Agents and the Lenders or except for such contingent
liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

(b)                                  Canadian Benefit Plans.  Each employee
benefit, health, welfare, supplemental unemployment benefit, bonus, pension,
profit sharing, deferred compensation, stock compensation, stock purchase,
retirement, hospitalization insurance, medical, dental, legal, disability and
similar plans or arrangements or practices relating to the employees or former
employees of Genlyte Nova Scotia or any of the Subsidiaries of Borrowers or GTG
Intangible resident in Canada (collectively, the “Employee Plans”) is and has
been established, registered, qualified, invested and administered, in all
respects, in accordance with its terms, all laws, regulations, orders or other
legislative, administrative or judicial promulgations applicable to the
particular Employee Plan and all understandings, written or oral, between
Genlyte Nova Scotia or any of the Subsidiaries of Borrowers or GTG Intangible
resident in Canada, as applicable, and the employees or former employees, as
applicable, except when the failure to so establish, register, qualify, invest
or administer, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  All obligations regarding the
Employee Plans have been satisfied, there are no outstanding defaults or
violations by any party thereto and no taxes, penalties or fees are owing or
exigible under any of the Employee Plans that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  No Employee
Plan, nor any related trust or other funding medium thereunder, is subject to
any pending investigation, examination or other proceeding, action or claim
initiated by any governmental agency or instrumentality, or by any other party
(other than routine claims for benefits), and there exists no state of facts
which after notice or lapse of time or both could reasonably be expected to give
rise to any such investigation, examination or other proceeding, action or claim
or to affect the registration of any Employee Plan required to be registered. 
All contributions or premiums required to be made by Genlyte Nova Scotia, or any
of the Subsidiaries of Borrowers or GTG Intangible resident in Canada under the
terms of each Employee Plan or by applicable laws have been made in a timely
fashion in accordance with applicable laws and the terms of the Employee Plans
except to the extent that the failure to make such contributions or premiums
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each Employee Plan which is required to be funded
pursuant to its terms or applicable laws is fully funded on an ongoing, wind-up
and solvency basis, determined using reasonable actuarial assumptions except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Except as has been disclosed prior to the date hereof
to the Lenders in writing, none of the Employee Plans provides benefits to
retired or terminated employees or to their respective beneficiaries or
dependents.  None of the Employee Plans is a multi-employer pension plan as
defined under the provisions of applicable Canadian federal or provincial law.

 

7.15.                     Intellectual Property, etc.  The Borrowers, GTG
Intangible or their Subsidiaries own or are licensed or otherwise have the right
to use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the present and planned future operation of their respective
businesses, without conflict in any material respect with the rights of any
other Person, other than patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights the loss of
which could not reasonably be expected to have a Material Adverse Effect.  To
the knowledge of the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrowers, GTG Intangible or

 

81

--------------------------------------------------------------------------------


 

any of their respective Subsidiaries infringes upon any rights held by any other
Person in any material respect, which infringement would give rise to a claim
which, if determined adversely to such Credit Party could reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or to the knowledge of the Borrowers threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Borrowers,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

7.16.                     Investment Company Act, etc.  None of the Borrowers,
GTG Intangible or any of their respective Subsidiaries is subject to regulation
with respect to the creation or incurrence of Indebtedness under the Investment
Company Act of 1940, as amended, the Interstate Commerce Act, as amended, the
Federal Power Act, as amended, the Public Utility Holding Company Act of 1935,
as amended, or any applicable state public utility law or any other Federal or
state statute or regulation limiting its ability to incur Indebtedness.

 

7.17.                     Burdensome Contracts; Labor Relations.  None of the
Borrowers, GTG Intangible or any of their respective Subsidiaries (i) is subject
to any burdensome contract, agreement, corporate restriction, judgment, decree
or order, (ii) is a party to any labor dispute affecting any bargaining unit or
other group of employees generally, (iii) is subject to any material strike,
slow down, workout or other concerted interruptions of operations by employees
of a Borrower, GTG Intangible or any of their Subsidiaries, whether or not
relating to any labor contracts, (iv) is subject to any significant pending or,
to the knowledge of a Borrower, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (v) is subject to any significant
pending or, to the knowledge of a Borrower, threatened, grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement, (vi) is subject to any significant pending or, to the knowledge of a
Borrower, threatened, significant strike, labor dispute, slowdown or stoppage,
or (vii) is, to the knowledge of the Borrowers, involved or subject to any union
representation organizing or certification matter with respect to the employees
of a Borrower, GTG Intangible or any of their respective Subsidiaries, except
(with respect to any matter specified in any of the above clauses), for such
matters as, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

7.18.                     Existing Indebtedness.  Annex III sets forth a true
and complete list by category, as of the date or dates set forth therein, of all
Indebtedness of (1) Genlyte Thomas and each of its consolidated Subsidiaries and
(2) GTG Intangible and each of its consolidated Subsidiaries, on a combined
basis (that is, all Indebtedness of Genlyte Thomas and its Subsidiaries and all
Indebtedness of GTG Intangible and its Subsidiaries), which will be outstanding
on the Closing Date after giving effect to the initial Borrowing hereunder,
other than the Indebtedness created under the Credit Documents (all such
Indebtedness, whether or not in a principal amount meeting such threshold and
required to be so listed in Annex III, herein the “Existing Indebtedness”). As
and to the extent the Administrative Agents have so requested, the Borrowers
have provided to the Administrative Agents prior to the date of execution hereof
true and complete copies (or summary descriptions) of all agreements and
instruments governing the Indebtedness listed in Annex III (the “Existing
Indebtedness Agreements”).

 

82

--------------------------------------------------------------------------------


 

7.19.                     True and Complete Disclosure.  All factual
information  (taken as a whole) heretofore or contemporaneously furnished by or
on behalf of the Borrowers, GTG Intangible or any of their respective
Subsidiaries in writing to the Administrative Agents or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated herein,
other than the Financial Projections (as to which representations are made only
as provided in section 7.8), is, and all other such factual information 
hereafter furnished by or on behalf of such person in writing to any Lender in
respect of this Agreement or any other Credit Document will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time in light of the
circumstances under which such information was provided.  As of the Effective
Date, there is no fact known to the Borrowers, GTG Intangible or any of their
respective Subsidiaries which has, or could reasonably be expected to have, a
Material Adverse Effect which has not theretofore been disclosed in writing to
the Lenders.

 

7.20.                     Solvency.  Each of the Borrowers, GTG Intangible and
each of their respective Subsidiaries is Solvent.  After giving effect to the
transactions contemplated by this Agreement, including all Indebtedness incurred
thereby, the Liens granted by the Borrowers in connection therewith and the
payment of all fees and expenses related thereto, the Borrowers, GTG Intangible
and each of their respective Subsidiaries will be Solvent, determined as of the
Closing Date.

 

7.21.                     Material Agreements.  None of the Borrowers, GTG
Intangible or any of their respective Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could, individually or in the aggregate with all such defaults, reasonably be
expected to result in a Material Adverse Effect or (ii) any agreement or
instrument evidencing or governing Indebtedness, which default, individually or
in the aggregate with all such defaults, could reasonably be expected to result
in a Material Adverse Effect or, in either case, would, if such default had
occurred after the Closing Date, create an Event of Default under this
Agreement.

 

7.22                        Insurance.  The Borrowers, GTG Intangible and their
respective Subsidiaries carry insurance on their businesses with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses in localities where Borrower, GTG Intangible and such
Subsidiaries operate.

 

7.23.                     Security Interests.  Once executed and delivered, and
until terminated in accordance with the terms thereof, each of the Security
Documents that grants a Lien creates, as security for the obligations purported
to be secured thereby and upon filing of any financing statements in the
appropriate office or offices or delivery of possession of the collateral in
question to the Administrative Agents, as the case may be, a valid and
enforceable perfected security interest in and Lien on all of the Collateral
subject thereto from time to time, in favor of the Administrative Agents, as
collateral agents, superior to and prior to the rights of all third persons and
subject to no other Liens, other than Liens arising by operation of law, if any,
in respect of personal property taxes that are not due and payable.  No filings
or recordings are required in order to perfect the security interests created
under any Security Document except for filings or recordings required in
connection with any such Security Document which shall have been made, or for
which satisfactory arrangements have been made, upon or prior to the execution
and delivery thereof. All recording,

 

83

--------------------------------------------------------------------------------


 

stamp, intangible or other similar taxes required to be paid by any person under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
paid.

 

SECTION 8.                            AFFIRMATIVE COVENANTS.

 

The Borrowers, on a joint and several basis, hereby covenant and agree that
until such time as the Total Commitment has been terminated, no Notes are
outstanding, there are no Domestic Facility Letter of Credit Outstandings, there
are no Canadian Facility Letter of Credit Outstandings and the Loans, together
with interest and Fees hereunder and all obligations in respect of Letters of
Credit and all other Obligations, have been indefeasibly paid in full:

 

8.1.                            Reporting Requirements.  The Borrowers will
furnish or cause to be furnished to each Lender and the Administrative Agents:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event within 90 days after the close of each fiscal year of
Genlyte Thomas, the combined balance sheets of (1) Genlyte Thomas and its
consolidated Subsidiaries and (2) GTG Intangible and its consolidated
Subsidiaries, as at the end of such fiscal year and the related combined
statements of income, of members’ equity (or net worth) and of cash flows for
such fiscal year, in each case setting forth comparative figures for the
preceding fiscal year, all in reasonable detail and, solely in the case of the
combined financial statements, accompanied by the opinion with respect to such
combined financial statements of independent public accountants of recognized
national standing selected by Genlyte Thomas, which opinion shall be unqualified
and shall state that such accountants audited such combined financial statements
in accordance with generally accepted auditing standards, that such accountants
believe that such audit provides a reasonable basis for their opinion, and that
in their opinion such Combined financial statements (including the notes
thereto) present fairly in all material respects the financial position of
Genlyte Thomas, GTG Intangible and their respective Subsidiaries as at the end
of such fiscal year and the results of their operations and cash flows for such
fiscal year in conformity with GAAP.

 

(b)                                  Quarterly Financial Statements.  As soon as
available and in any event within 45 days after the close of each of the first
three quarterly accounting periods in each fiscal year of Genlyte Thomas, the
unaudited combined balance sheets of (1) Genlyte Thomas and its consolidated
Subsidiaries and (2) GTG Intangible and its consolidated Subsidiaries, as at the
end of such quarterly period and the related unaudited combined statements of
income, members’ equity and of cash flows for such quarterly period, and setting
forth, in the case of such unaudited statements of income, members’ equity (or
net worth) and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which financial statements shall be certified as true and
correct on behalf of Genlyte Thomas by a Principal Officer of Genlyte Thomas,
subject to changes resulting from normal year-end audit adjustments.

 

84

--------------------------------------------------------------------------------


 

(c)                                  Compliance Certificates.

 

(i)                                     At the time of the delivery of the
financial statements provided for in sections 8.1(a) and (b), a certificate on
behalf of a Principal Officer of Genlyte Thomas to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth the
calculations required to establish compliance with the provisions of sections
9.4, 9.4, 9.5, 9.6, 9.7 and 9.8 of this Agreement, together with such other
supporting information as the Administrative Agents may reasonably request to
determine the accuracy of such calculations.

 

(ii)                                  At the time of the delivery of the
financial statements provided for in section 8.1(a), a certificate of the
independent public accountants referenced therein stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default.

 

(d)                                  Budgets and Forecasts.  Within thirty (30)
days following approval by the Management Board of Genlyte Thomas, a
consolidated budget in reasonable detail for each entire fiscal year and for
each of the fiscal quarters in such fiscal year as customarily prepared by
management for their internal use.

 

(e)                                  Notice of Default, Litigation or Material
Adverse Effect.

 

(i)                                     Promptly, and in any event within three
Business Days thereof, notice of the occurrence of any event which constitutes a
Default or Event of Default, or of the occurrence or existence of any event or
circumstance that reasonably forseeably will become a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrowers propose to take with respect thereto;

 

(ii)                                  Promptly, and in any event within three
Business Days after any Borrower, GTG Intangible or any of their respective
Subsidiaries obtains knowledge thereof, notice of any litigation or governmental
or regulatory investigation or proceeding pending against or involving the
Borrowers, GTG Intangible or any of their respective Subsidiaries which could
reasonably be expected to have a Material Adverse Effect; and

 

(iii)                               Promptly, and in any event within three
Business Days after any Borrower, GTG Intangible or any of their respective
Subsidiaries obtains knowledge of any matter that has resulted or is reasonably
expected to result in a Material Adverse Effect, including, without limitation,
to the extent applicable, (a) Environmental Claims or (b) any breach or
non-performance of, or any default under, any provision of any security issued
by any Borrower, GTG Intangible or any of their respective Subsidiaries or of
any agreement, undertaking, contract, indenture, mortgage, deed of trust or
other instrument, document or agreement to which such Person is a party or by
which it or any of its property is bound.

 

85

--------------------------------------------------------------------------------


 

(f)                                    ERISA.  Promptly, and in any event within
15 days after the occurrence of any of the following (if such event or condition
reasonably could be expected to have a Material Adverse Effect), the Borrowers
will deliver to each of the Lenders a certificate on behalf of the Borrowers of
an Authorized Officer of the Borrowers setting forth the full details as to such
occurrence and the action, if any, that the Borrowers, GTG Intangible, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given to or filed with or by the
Borrowers, GTG Intangible, such Subsidiary, the ERISA Affiliate, the PBGC, a
Plan participant or the Plan administrator with respect thereto:

 

(i)                                     that a Reportable Event has occurred
with respect to any Plan;

 

(ii)                                  the institution of any steps by the
Borrowers, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan;

 

(iii)                               the institution of any steps by the
Borrowers or any ERISA Affiliate to withdraw from any Plan;

 

(iv)                              the institution of any steps by the Borrowers,
GTG Intangible or any of their respective Subsidiaries to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA);

 

(v)                                 a non-exempt “prohibited transaction” within
the meaning of section 406 of ERISA in connection with any Plan;

 

(vi)                              that a Plan has an Unfunded Current Liability;

 

(vii)                           any material increase in the contingent
liability of the Borrowers, GTG Intangible or any of their respective
Subsidiaries with respect to any post-retirement welfare liability; or

 

(viii)                        the taking of any action by, or the written threat
of the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.

 

(g)                                 Canadian Benefit Plans.  Promptly, and in
any event, within 15 days after the occurrence of any of the following (if such
event or condition reasonably could be expected to have a Material Adverse
Effect), the Borrowers will deliver to each of the Lenders a certificate on
behalf of the Borrowers of an Authorized Officer of the Borrowers setting forth
the full details as to such occurrence and the action, if any, that the
Borrowers, GTG Intangible or any of their respective Subsidiaries are required
or propose to take, together with any notices required or proposed to be given
to or filed with or by the Borrowers, GTG Intangible or such Subsidiaries or an
Employee Plan participant with respect thereto:

 

86

--------------------------------------------------------------------------------


 

(i)                                     the institution of any steps by the
Borrowers, GTG Intangible, any of the Subsidiaries of a Borrower or GTG
Intangible, an applicable regulator or any other person to terminate any
Employee Plan;

 

(ii)                                  that an Employee Plan has an unfunded
liability or solvency deficiency, determined in each case using reasonable
actuarial assumptions;

 

(iii)                               any material increase in the contingent
liability of the Borrowers, GTG Intangible or any of their respective
Subsidiaries with respect to any post-retirement or post-termination welfare
liability; or

 

(iv)                              the taking of any action by, or the written
threat of the taking of any action by, an applicable regulator, an Employee Plan
participant, a former Employee Plan participant or any other person with respect
to any Employee Plan.

 

(h)                                 Other Information.  Such other information
or documents (financial or otherwise) relating to a Borrower, GTG Intangible or
any of their respective Subsidiaries as any Lender may reasonably request from
time to time.

 

8.2.                            Books, Records and Inspections.  The Borrowers
will, and will cause GTG Intangible and each of the Subsidiaries of GTG
Intangible and the Borrowers to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrowers, GTG Intangible or such Subsidiaries,
as the case may be, in accordance with GAAP; and (ii) permit officers and
designated representatives of the Administrative Agents or any of the Lenders to
visit and inspect any of the properties or assets of the Borrowers, GTG
Intangible and their respective Subsidiaries in whomsoever’s possession (as to
any such assets not in the possession of a Borrower, GTG Intangible or such a
Subsidiary, to the extent that, following diligent efforts by such Credit Party,
permission is obtained from such possessor) and to examine (and make copies of
or take extracts from) the books of account of the Borrowers, GTG Intangible and
their respective Subsidiaries and discuss the affairs, finances and accounts of
the Borrowers, GTG Intangible and their respective Subsidiaries with, and be
advised as to the same by, their officers and independent accountants and
independent actuaries, if any, all at such reasonable times and intervals upon
reasonable notice (except that during the existence of an Event of Default, no
notice shall be required) as the Administrative Agents or any of the Lenders may
request.

 

8.3.                            Insurance.  The Borrower shall maintain, and
shall cause each Material Subsidiary of Borrower and GTG Intangible to maintain,
with financially sound and reputable independent insurers, insurance with
respect to its material properties and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.

 

8.4.                            Payment of Taxes and Claims.  The Borrowers will
pay and discharge, and will cause GTG Intangible and each of the Subsidiaries of
Borrowers and GTG Intangible to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon them or upon

 

87

--------------------------------------------------------------------------------


 

their income or profits, or upon any properties belonging to them, prior to the
date on which penalties attach thereto, and all lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Borrowers, GTG
Intangible or any of their respective Subsidiaries; provided that none of the
Borrowers, GTG Intangible or any of their respective Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP; and provided, further,
that the Borrowers will not be considered to be in default of any of the
provisions of this sentence if the Borrowers, GTG Intangible or any of their
respective Subsidiaries fails to pay any such amount or amounts that,
individually or in the aggregate, do not exceed $10,000,000 so long as that
matter is being negotiated in good faith with the applicable taxing authority.

 

8.5.                            Corporate Franchises.  The Borrowers will, and
will cause GTG Intangible and each of the Material Subsidiaries of Borrowers and
GTG Intangible to:

 

(a)                                  preserve and maintain in full force and
effect its existence and good standing under the laws of its state or
jurisdiction of incorporation;

 

(b)                                 preserve and maintain in full force and
effect all material governmental rights, privileges, qualifications, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except (i) governmental rights, privileges, qualifications, permits,
licenses and franchises the loss of which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (ii) in
connection with transactions permitted by section 9.2;

 

(c)                                  use reasonable efforts, in the ordinary
course of business, to preserve its business organization and goodwill; and

 

(d)                                 preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

8.6.                            Good Repair.  The Borrowers will, and will cause
GTG Intangible and each of the Material Subsidiaries of Borrowers and GTG
Intangible to, ensure that their properties and equipment used or useful in
their business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear excepted, and will make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and except as permitted by section 9.2.  The Borrowers will, and will
cause GTG Intangible and each of the Material Subsidiaries of Borrowers and GTG
Intangible to, use the standard of care typical in the industry in the operation
and maintenance of its facilities.

 

8.7.                            Compliance with Statutes, etc.  Subject to
section 8.8, the Borrowers will, and will cause GTG Intangible and each of the
Material Subsidiaries of Borrowers and GTG Intangible to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of their business and the

 

88

--------------------------------------------------------------------------------


 

ownership of their property, other than those being contested in good faith by
appropriate proceedings, as to which adequate reserves are established to the
extent required under GAAP; provided, however, a failure to comply with such
statutes, regulations, orders and restrictions shall not constitute a breach of
this section 8.7 if such noncompliance could not reasonably be expected to have
a Material Adverse Effect.

 

8.8.                            Compliance with Environmental Laws. 
Notwithstanding, and in addition to, the covenants contained in section 8.7
hereof:

 

(a)                                  The Borrowers will, and will cause GTG
Intangible and each of the Subsidiaries of Borrowers and GTG Intangible to, (i)
comply in all respects with all Environmental Laws applicable to the ownership,
lease or use of all Real Property and personal property now or hereafter owned,
leased or operated by a Borrower, GTG Intangible or any of their respective
Subsidiaries, and promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance; provided, however, that a failure
to comply with such Environmental Laws shall not constitute a breach of this
section 8.8(a) if such noncompliance could not reasonably be expected to have a
Material Adverse Effect; and (ii) keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
which are not permitted under section 9.3.

 

(b)                                 Without limitation of the foregoing, if a
Borrower, GTG Intangible or any of their respective Subsidiaries shall generate,
use, treat, store, release or dispose of, or permit the generation, use,
treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by a Borrower, GTG
Intangible or any of their respective Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, any
such action shall be effected in compliance with all Environmental Laws
applicable thereto; provided, however, a failure of any such action to comply
with such Environmental Laws shall not constitute a breach of this section
8.8(b) if such noncompliance could not reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  If required to do so under any applicable
order of any governmental agency, the Borrowers will undertake, and cause GTG
Intangible and each of the Subsidiaries of Borrowers and GTG Intangible to
undertake or cause, any clean up, removal, remedial or other action necessary to
remove and clean up any Hazardous Materials from any Real Property owned, leased
or operated by a Borrower, GTG Intangible or any of their respective
Subsidiaries in accordance with the requirements of all applicable Environmental
Laws and in accordance with such orders of all governmental authorities, except
to the extent that the Borrower, GTG Intangible or such Subsidiary is contesting
such order in good faith and by appropriate proceedings and for which adequate
reserves have been established to the extent required by GAAP; provided,
however, that a failure to so clean-up, remove, remediate or take such action
necessary to remove and clean up such Hazardous Materials shall not constitute a
breach of this section 8.8(c) if such failure could not reasonably be expected
to have a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

8.9.                            Fiscal Years, Fiscal Quarters.  None of
Borrower, GTG Intangible or any of their respective Material Subsidiaries shall
change its fiscal year or fiscal quarters, other than the fiscal year or fiscal
quarters of a person which becomes a Material Subsidiary, made at the time such
person becomes a Material Subsidiary to conform to the Borrowers’ fiscal year
and fiscal quarters.

 

8.10.                     Hedge Agreements, etc.  In the event the Borrowers,
GTG Intangible or any of their respective Material Subsidiaries determine to
enter into a Hedge Agreement they may do so, provided that such Hedge Agreement,
when considered in light of other outstanding Hedge Agreements to which that
Borrower, GTG Intangible or that Material Subsidiary is a party, does not expose
that Borrower, GTG Intangible or that Material Subsidiary, as the case may be,
to predominantly speculative risks unrelated to the amount of assets,
Indebtedness or other liabilities intended to be subject to coverage on a
notional basis under such Hedge Agreement.  The parties to any Financial Hedge
Agreement, the calculation of credit exposure under any Financial Hedge
Agreement, any intercreditor issues with the Lenders and the documentation
therefor (which shall conform in all respects to ISDA standards) must be
reasonably acceptable to the Administrative Agents in all respects.

 

8.11.                     Senior Debt.  The Borrowers will at all times ensure
that (a) the claims of the Lenders in respect of the Obligations of the
Borrowers will not be subordinate to, and will in all respects at least rank
pari passu with, the claims of every other senior unsecured creditor of the
Borrowers, and (b) any Indebtedness subordinated in any manner to the claims of
any other senior unsecured creditor of the Borrowers will be subordinated in
like manner to such claims of the Lenders.

 

8.12.                     Security Documents.

 

(a)                                  Except with respect to the Foreign
Subsidiaries the capital stock of which has been pledged in accordance with
section 8.12(b), in order to secure the Obligations of the Borrowers, the
Borrowers will cause any Domestic Subsidiary and any Foreign Subsidiary of a
Borrower or GTG Intangible that is a Material Subsidiary created or acquired by
a Borrower or GTG Intangible, as the case may be, or which becomes a Material
Subsidiary, after the Effective Date to execute and deliver to the
Administrative Agents a Guaranty substantially in the form attached as Exhibit
G-1 and G-2, as applicable

 

(b)                                 With the approval of the Administrative
Agents, which approval shall not be unreasonably withheld, in lieu of providing
a Guaranty as contemplated by section 8.12(a), at the option of the Borrowers,
(i) the Borrowers will pledge as collateral to the Administrative Agents, as
collateral agents, pursuant to a Pledge Agreement substantially in the form
attached as Exhibit F, 65% of the capital stock of, or other equity or ownership
interest in, any Foreign Subsidiary that is a Material Subsidiary created or
acquired by a Borrower, or which becomes a Material Subsidiary of a Borrower,
after the Effective Date and (ii) the Borrowers will cause GTG Intangible to
pledge as collateral to the Administrative Agents, as collateral agents,
pursuant to a Pledge Agreement substantially in the form attached as Exhibit F,
65% of the capital stock of, or other equity or ownership interest in, any
Foreign Subsidiary that is a Material Subsidiary created or acquired by GTG
Intangible, or which becomes a Material Subsidiary of GTG Intangible, after the
Effective Date, provided that in each such case, the Borrowers are able to
demonstrate to the Administrative Agents that

 

90

--------------------------------------------------------------------------------


 

providing a Guaranty with respect to such Foreign Subsidiaries as contemplated
by this Agreement would have a material adverse tax consequence to such
Borrowers or GTG Intangible, as the case may be, or to such Foreign
Subsidiaries.  The above-described pledges of capital stock shall grant to the
Administrative Agents, as collateral agents, and such Borrower shall, and shall
cause GTG Intangible to, execute such documents and take such other actions as
deemed by the Administrative Agents to be necessary or appropriate to effect a
first priority perfected lien on 65% of the capital stock of each such Foreign
Subsidiary that is owned by a Borrower, GTG Intangible or any of their
respective Domestic Subsidiaries, as the case may be.

 

8.13.                     Use of Proceeds.  The Borrowers will use the proceeds
of the Loans (i) to refinance certain existing Indebtedness of the Borrowers,
(ii) for Combined Capital Expenditures, (iii) for Permitted Acquisitions or (iv)
for working capital and other general corporate purposes, in each case not in
contravention of any applicable law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality or in
contravention of any of the Credit Documents.

 

SECTION 9.                            NEGATIVE COVENANTS.

 

The Borrowers, on a joint and several basis, hereby covenant and agree that
until such time as the Total Commitment has been terminated, no Notes are
outstanding, there are no Domestic Facility Letter of Credit Outstandings, there
are no Canadian Facility Letter of Credit Outstandings and the Loans, together
with interest and Fees hereunder and all obligations in respect of Letters of
Credit and all other Obligations, have been indefeasibly paid in full:

 

9.1.                            Changes in Business.  None of the Borrowers, GTG
Intangible nor any of their respective Material Subsidiaries will engage in any
other business if, as a result, the general nature of the business which would
then be engaged in by that Borrower, GTG Intangible or that Material Subsidiary,
as the case may be, would be substantially changed from the general nature of
the business engaged in by a Borrower, GTG Intangible or any of their respective
Material Subsidiaries on the date hereof (such business being referred to in
this section 9.1 as the “principal business”).  Notwithstanding the foregoing,
the Borrowers, GTG Intangible or any of their respective Material Subsidiaries
may engage in any business other than the principal business if (i) the
consolidated assets of all such other businesses account for less than fifteen
percent (15%) of the consolidated assets of (a) Genlyte Thomas and its
Subsidiaries and (b) GTG Intangible and its Subsidiaries, calculated on a
combined basis (that is, the assets of Genlyte Thomas and its Subsidiaries and
the assets of GTG Intangible and its Subsidiaries) in accordance with GAAP, and
(ii) the operations of all such other businesses in the current fiscal year are
expected to represent, or in the most recent fiscal year represented, less than
fifteen percent (15%) of the consolidated earnings before interest, taxes,
depreciation and amortization generated by (a) Genlyte Thomas and its
Subsidiaries and (b) GTG Intangible and its Subsidiaries, calculated on a
combined basis (that is, earnings before interest, taxes, depreciation and
amortization of Genlyte Thomas and its Subsidiaries and earnings before
interest, taxes, depreciation and amortization of GTG Intangible and its
Subsidiaries) in accordance with GAAP.

 

91

--------------------------------------------------------------------------------


 

9.2.                            Consolidation, Merger, Acquisitions, Asset
Sales, etc.  The Borrowers will not, and will not permit GTG Intangible or any
Material Subsidiary of the Borrowers or GTG Intangible to, (1) wind up,
liquidate or dissolve their affairs, (2) enter into any transaction of merger or
consolidation, (3) make or otherwise effect any Acquisition, (4) sell or
otherwise dispose of any of their property or assets outside the ordinary course
of business, other than the sale of accounts under an accounts receivable
securitization facility that is permitted under section 9.4(h), or otherwise
make or otherwise effect any Asset Sale, or (5) agree to do any of the foregoing
at any future time, except that the following transactions shall be permitted
under this section 9.2:

 

(a)                                  Certain Intercompany Mergers, etc.  If no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,

 

(i)                                     the merger, consolidation or
amalgamation of any Material Subsidiary of a Borrower with or into a Borrower,
provided a Borrower is the surviving or continuing or resulting Person;

 

(ii)                                  the merger, consolidation or amalgamation
of any Material Subsidiary of GTG Intangible with or into GTG Intangible,
provided GTG Intangible is the surviving or continuing or resulting Person

 

(iii)                               the merger, consolidation or amalgamation of
any Material Subsidiary of a Borrower that is not a Guarantor with or into
another Material Subsidiary of a Borrower, provided that the surviving or
continuing or resulting Person is a Wholly-Owned Material Subsidiary that is a
Domestic Subsidiary directly owned by a Borrower or a Guarantor that is a
Wholly-Owned Material Subsidiary of a Borrower;

 

(iv)                              the merger, consolidation or amalgamation of
any Material Subsidiary of GTG Intangible that is not a Guarantor with or into
another Material Subsidiary GTG Intangible, provided that the surviving or
continuing or resulting Person is a Wholly-Owned Material Subsidiary that is a
directly owned by GTG Intangible or a Guarantor that is a Wholly-Owned Material
Subsidiary of GTG Intangible;

 

(v)                                 the merger, consolidation or amalgamation of
any Domestic Facility Guarantor with or into another Domestic Facility Guarantor

 

(vi)                              the merger, consolidation or amalgamation of
any Canadian Guarantor with or into another Canadian Guarantor;

 

(vii)                           the transfer or other disposition of any
property by any Domestic Facility Guarantor to a Domestic Facility Borrower or
to another Domestic Facility Guarantor; and

 

(viii)                        the transfer or other disposition of any property
by any Canadian Facility Guarantor to a Canadian Facility Borrower or to another
Canadian Facility Guarantor.

 

92

--------------------------------------------------------------------------------


 

(b)                                  Acquisitions.  If no Default or Event of
Default shall have occurred and be continuing or would result therefrom, a
Borrower, GTG Intangible or any of their respective Material Subsidiaries may
make any Acquisition that is a Permitted Acquisition, provided that all of the
conditions contained in the definition of the term Permitted Acquisition are
satisfied.

 

(c)                                  Permitted Dispositions.  If no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, a Borrower, GTG Intangible or any of their respective Subsidiaries
may (i) sell any property, land or building (including any related receivables
or other intangible assets) to any person, (ii) sell the entire capital stock
(or other equity interests) and Indebtedness of any Subsidiary, other than a
Material Subsidiary, owned by a Borrower, GTG Intangible or any other Subsidiary
of a Borrower or GTG Intangible, other than a Material Subsidiary, to any
person, or (iii) permit any Subsidiary of a Borrower or GTG Intangible, other
than a Material Subsidiary, to be merged or consolidated with a person which is
not an Affiliate of the Borrowers, or (iv) consummate any other Asset Sale with
a person who is not a Subsidiary of that Borrower or GTG Intangible, as the case
may be; provided that:

 

(A)                              the consideration for such transaction (1)
represents fair value (as reasonably determined by management of Genlyte
Thomas), and (2) does not exceed, when aggregated with the consideration of any
other transaction or transactions of any Borrower, GTG Intangible or any of
their respective Subsidiaries during the then current fiscal year permitted
under this section 9.2(c), twenty percent (20%) of the Combined Net Worth as of
the date of such transaction,

 

(B)                                in the case of any such transaction involving
consideration equal to or in excess of $25,000,000, at least five Business Days
prior to the date of completion of such transaction the Borrowers shall have
delivered to the Administrative Agents an officer’s certificate executed on
behalf of the Borrowers by Principal Officers of the Borrowers, which
certificate shall contain (1) a description of the proposed transaction, the
date such transaction is scheduled to be consummated, the estimated purchase
price or other consideration for such transaction, (2) a certification that no
Default or Event of Default has occurred and is continuing, or would result from
consummation of such transaction, and (3) which shall (if requested by the
Administrative Agents) include a certified copy of the draft or definitive
documentation pertaining thereto, and

 

(C)                                contemporaneously with the completion of such
transaction the Borrowers prepay their Loans as and to the extent required by
section 5.2 hereof; and

 

provided, further, that sales or other dispositions of inventory in the ordinary
course of business or of obsolete or worn out equipment or fixtures in the
ordinary course of business may be effected without compliance with the above
provisions and the amount of any such sales or other dispositions shall be
excluded from any computations under this section 9.2(c).

 

93

--------------------------------------------------------------------------------


 

(d)                                  Leases.  The Borrowers, GTG Intangible or
any of their respective Material Subsidiaries may enter into leases of property
or assets not constituting Acquisitions, provided such leases are not otherwise
in violation or could cause a violation of section 9.11 of this Agreement or any
other provision of this Agreement.

 

(e)                                  Capital Expenditures:  The Borrowers, GTG
Intangible and their respective Material Subsidiaries shall be permitted to make
Combined Capital Expenditures.

 

(f)                                    Permitted Investments.  The Borrowers,
GTG Intangible and their respective Material Subsidiaries shall be permitted to
make the investments permitted pursuant to section 9.5.

 

9.3.                            Liens.  The Borrowers will not, and will not
permit GTG Intangible or any of the Material Subsidiaries of Borrowers or GTG
Intangible to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrowers, GTG Intangible or any of their respective Material
Subsidiaries whether now owned or hereafter acquired, or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including consignment arrangements and
including sales of accounts receivable or notes with or without recourse to the
Borrowers, GTG Intangible or any of their respective Material Subsidiaries,
other than for purposes of collection of delinquent accounts in the ordinary
course of business) or assign any right to receive income, or file or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute, except that the following
Liens shall be permitted under this section 9.3:

 

(a)                                  Standard Permitted Liens.  The Liens
granted to the Administrative Agents on behalf of the Lenders and the Standard
Permitted Liens;

 

(b)                                  Existing Liens, etc.  Liens (i) in
existence on the Effective Date which are listed, and the Indebtedness secured
thereby and the property subject thereto on the Effective Date described, in
Annex IV, or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

 

(c)                                  Purchase Money Liens.  Liens which are
placed upon fixed or capital assets, acquired, constructed or improved by a
Borrower, GTG Intangible or any of their respective Material Subsidiaries,
including, without limitation, Capital Lease obligations, provided that (A) such
Liens secure Indebtedness permitted by section 9.4(c), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 20 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Borrowers, GTG Intangible or
any of their respective Material Subsidiaries;

 

94

--------------------------------------------------------------------------------


 

(d)                                  Import Letters of Credit.  Liens securing
obligations in respect of import letters of credit incurred by Genlyte Thomas in
the ordinary course of its business;

 

(e)                                  Banker’s Liens, etc.  Liens arising solely
by virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; provided that (i) such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Borrowers or the Borrowers, as the case may
be, in excess of those set forth by regulations promulgated by the Board of
Governors of the Federal Reserve System, and (ii) no security interest in such
deposit account (other than any such banker’s liens, rights of set-off or
similar rights or remedies arising at law) is held by the depository institution
or any other Person;

 

(f)                                    Liens of After-Acquired Subsidiaries. 
Liens on the property or assets of a person that becomes a Material Subsidiary
of a Borrower or GTG Intangible after the date hereof securing Indebtedness
permitted by section 9.5(i), provided that (i) such Liens existed at the time
such person became a Material Subsidiary of a Borrower or GTG Intangible, were
incurred in the ordinary course of business and were not created in anticipation
of the Acquisition, (ii) any such Lien does not by its terms cover any property
or assets after the time such person becomes a Material Subsidiary of a Borrower
or GTG Intangible which were not covered immediately prior thereto, (iii) such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the existing time as such person becomes a
Material Subsidiary of a Borrower or GTG Intangible, and (iv) the aggregate
amount of all Indebtedness secured by all such Liens does not exceed the amount
that is permitted under section 9.4(c); and

 

(g)                                 Receivables Securitizations.  Liens on
accounts receivable of the Borrowers, GTG Intangible their respective Material
Subsidiaries granted pursuant to an accounts receivables securitization facility
that is permitted under section 9.4(h).

 

9.4.                            Indebtedness.  The Borrowers will not, and will
not permit GTG Intangible or any of the Material Subsidiaries of the Borrowers
or GTG Intangible to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrowers, GTG Intangible or any of their respective
Material Subsidiaries, except that the following shall be permitted under this
section 9.4:

 

(a)                                  Credit Documents:  Indebtedness incurred
under this Agreement and the other Credit Documents;

 

(b)                                  Existing Indebtedness:  existing
Indebtedness; and any refinancing, extension, renewal or refunding of any such
Existing Indebtedness, provided that any increase in the principal amount
thereof shall be included in the aggregate amount of additional Indebtedness
that may be incurred under section 9.4(h) (irrespective of whether such
Indebtedness is secured) and may only be increased to the extent and by the
amount permitted by section 9.4(h);

 

95

--------------------------------------------------------------------------------


 

(c)                                  Certain Priority Debt:  to the extent not
permitted by the foregoing clauses,

 

(i)                                     Indebtedness consisting of obligations
under Synthetic Leases of a Borrower, GTG Intangible and any of their respective
Material Subsidiaries,

 

(ii)                                  Indebtedness of the Borrowers, GTG
Intangible and any of their respective Material Subsidiaries secured by a Lien
referred to in either of section 9.3(c) or 9.3(f), in an aggregate amount
outstanding, as to both such sections together, not to exceed $10,000,000,

 

(iii)                               Indebtedness of the Borrowers, GTG
Intangible and any of their respective Material Subsidiaries under industrial
revenue or other municipal bonds with an aggregate principal amount outstanding
at any time not to exceed  $25,000,000, and

 

(iv)                              any refinancing, extension, renewal or
refunding of any such Indebtedness, provided that any increase in the principal
amount thereof shall be included in the aggregate amount of additional
Indebtedness that may be incurred under section 9.4(h) (irrespective of whether
such Indebtedness is secured) and may only be increased to the extent and by the
amount permitted by section 9.4(h),

 

provided that (A) at the time of any incurrence thereof after the date hereof,
and after giving effect thereto, the Borrowers would be in compliance with
sections 9.7 and 9.8, and no Default under section 10.1(a) or Event of Default
shall have occurred and be continuing or would result therefrom;

 

(d)                                  Intercompany Debt:

 

(i)                                     unsecured Indebtedness of any of the
Material Subsidiaries of Borrowers to any Borrower or to a Wholly-Owned Material
Subsidiary of a Borrower;

 

(ii)                                  unsecured Indebtedness of any of the
Material Subsidiaries of GTG Intangible to GTG Intangible or to a Wholly-Owned
Material Subsidiary of GTG Intangible; and

 

(ii)                                  Indebtedness of Genlyte Thomas to its
Members, provided that any amount in excess of 20% of Genlyte Thomas’ Members’
Equity must be subordinated Indebtedness;

 

(e)                                  Hedge Agreements.  Indebtedness of the
Borrowers, GTG Intangible and any of their respective Material Subsidiaries
under Hedge Agreements that do not contravene the requirements of section 8.10;

 

(f)                                    Guaranty Obligations:  any Guaranty
Obligations permitted by section 9.5;

 

96

--------------------------------------------------------------------------------


 

(g)                                 Leases:  Indebtedness of the Borrowers, GTG
Intangible and any of their respective Material Subsidiaries in connection with
leases that do not contravene the restrictions of section 9.11; and

 

(h)                                 Additional Unsecured Debt:  additional
unsecured Indebtedness of the Borrowers, GTG Intangible and any of their
respective Material Subsidiaries (which shall include the maximum stated amount
of any accounts receivable securitization facility), with terms and conditions
no more restrictive or burdensome to the Borrowers, GTG Intangible and any of
their respective Material Subsidiaries than the terms and conditions contained
in this Agreement (provided that a maturity date earlier than the Maturity Date
shall not be construed as more restrictive) the aggregate principal amount
outstanding at any time not in excess of (a) if there is not an accounts
receivable securitization facility then in effect, $75,000,000, and (b) if an
accounts receivable securitization facility is then in effect, the aggregate of
(x) the maximum stated amount (which shall not exceed $75,000,000) of such
accounts receivable securitization facility (the terms and conditions of which
shall be determined by the Administrative Agents not to impair in any material
respect the rights and interests of the Lenders hereunder) and (y) an amount
equal to $10,000,000, plus if the maximum stated amount of such accounts
receivable securitization facility is less than $65,000,000, the difference
between the maximum stated amount of such accounts receivable securitization
facility and $65,000,000; provided that at the time of incurrence thereof, and
after giving effect thereto, (i) the Borrowers would be in compliance with
sections 9.7, and 9.8; and (ii) no Default under section 10.1(a) or Event of
Default shall have occurred and be continuing or would result therefrom.

 

9.5.                            Advances, Investments, Loans and Guaranty
Obligations.  The Borrowers will not, and will not permit GTG Intangible or any
of the Material Subsidiaries of Borrowers or GTG Intangible to, (1) lend money
or credit or make advances in the nature of credit to any person, other than
trade credit extended in the ordinary course of business of such Credit Parties,
(2) purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or other investment in, any
person, (3) create, acquire or hold any Material Subsidiary, (4) be or become a
party to any joint venture, member of a limited liability company or partner of
a partnership, or (5) be or become obligated under any Guaranty Obligations
(other than those created in favor of the Lenders pursuant to the Credit
Documents), except that the following shall be permitted under this section 9.5:

 

(a)                                  the Borrowers, GTG Intangible or any of
their respective Material Subsidiaries may invest in cash and Cash Equivalents;

 

(b)                                 any endorsement of a check or other medium
of payment for deposit or collection, or any similar transaction in the normal
course of business;

 

(c)                                  the Borrowers, GTG Intangible and their
respective Material Subsidiaries may acquire and hold receivables owing to them
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms (including receivables evidenced by a promissory note
executed after the account debtor in question fails to make payments when due);

 

97

--------------------------------------------------------------------------------


 

(d)                                 loans and advances to employees for
business-related travel expenses, moving expenses, costs of replacement homes,
business machines or supplies, automobiles and other similar expenses, in each
case incurred in the ordinary course of business and consistent with past
practice;

 

(e)                                  the existing loans, advances, investments
and guarantees described in Annex V hereto;

 

(f)                                    investments of the Borrowers, GTG
Intangible and their respective Material Subsidiaries in Hedge Agreements that
comply with section 8.10;

 

(g)                                 existing investments in any Material
Subsidiaries of a Borrower or GTG Intangible shall be permitted, and the
creation and holding of any Wholly-Owned Material Subsidiary of a Borrower or
GTG Intangible and any additional investments in any current or future
Wholly-Owned Material Subsidiary of a Borrower or GTG Intangible, so long as the
Borrowers and GTG Intangible comply with section 8.12(b) in connection with the
creation of any such Subsidiary and with section 8.12(a) by causing the
Subsidiaries referenced therein to execute and deliver a Guaranty, or pledge its
capital stock to the extent permitted by section 8.12(b);

 

(h)                                 intercompany loans and advances permitted by
section 9.4(d);

 

(i)                                     the Acquisitions permitted by section
9.2; and loans, advances and investments of any person which are outstanding at
the time such person becomes a Material Subsidiary of the Borrowers or GTG
Intangible as a result of an Acquisition permitted by section 9.2 and were
incurred in the ordinary course of business and not created in contemplation
thereof, but not any increase in the amount thereof;

 

(j)                                     any unsecured Guaranty Obligation
incurred by a Borrower, GTG Intangible or any of their respective Material
Subsidiaries with respect to (i) Indebtedness of a Wholly-Owned Subsidiary of a
Borrower or GTG Intangible which is permitted under section 9.4 without
restriction upon the ability of the Borrowers, GTG Intangible or any of their
respective Subsidiaries to guarantee the same, or (ii) other obligations of a
Wholly-Owned Subsidiary of the Borrowers or GTG Intangible which are not
prohibited by this Agreement; and

 

(k)                                  any other Guaranty Obligations, loans,
advances, investments (whether in the form of cash or contribution of property,
and if in the form of a contribution of property, such property shall be valued
for purposes of this clause at the fair value thereof as reasonably determined
by a Borrower), in or to any corporation, partnership, limited liability
company, joint venture or other business entity, not otherwise permitted by the
foregoing clauses, made after  the date hereof, provided that at the time of
making any such loan, advance or investment, no Event of Default or Default
shall have occurred and be continuing, or would result therefrom.

 

98

--------------------------------------------------------------------------------


 

9.6.                            Restricted Payments.  The Borrowers shall not,
and shall not permit GTG Intangible or any of the Material Subsidiaries of the
Borrowers or GTG Intangible to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock or membership interests,
or purchase, redeem or otherwise acquire for value any shares of any class of
its capital stock or its membership interests or any warrants, rights or options
to acquire such capital stock membership interests, now or hereafter
outstanding; except that the following shall be permitted under this section
9.6:

 

(a)                                  declare and make distributions payable
solely as membership interests;

 

(b)                                 purchase, redeem or otherwise acquire its
members’ interests or warrants or options to acquire any such interests with the
proceeds received from the substantially concurrent issue of new membership
interests;

 

(c)                                  declare or pay Tax Dividends to each Member
(including transferees not prohibited under this Agreement);

 

(d)                                 permit any Material Subsidiary of a Borrower
to declare and make dividend payments payable to the Borrowers or permit any
Material Subsidiary of GTG Intangible to declare and make dividend payments to
GTG Intangible;

 

(e)                                  make any payments required under Section
10.4(a) of the Genlyte Thomas Operating Agreement or permitted under Section
10.5(a) of the Genlyte Thomas Operating Agreement; and

 

(f)                                    in addition to the payments and
distributions described in the preceding clauses (a) through (e), inclusive,
declare or pay cash distributions to the Members (including transferees not
prohibited under this Agreement) equal to or less than the greater of (i)
$9,375,000 annually or (ii) the sum of (X) $25,000,000 plus (Y) an amount that
is equal to 50% of Genlyte Thomas’ cumulative Combined Net Income since the
Closing Date;

 

provided that, as to any of the foregoing described in any of clauses (c), (d),
(e) or (f), there does not then exist, and will not exist after giving effect
thereto, a Default or Event of Default.

 

9.7                               Ratio of Combined Total Debt to Combined
EBITDA.  The Borrowers shall not permit the ratio of (x) the amount of Combined
Total Debt as of the end of any Testing Period (commencing with the Testing
Period ending September 30, 2003) to (y) Combined EBITDA for such Testing Period
to exceed 2.25 to 1.00.

 

9.8.                            Combined Interest Coverage Ratio.  The Borrowers
will not permit the Combined Interest Coverage Ratio as of the end of any
Testing Period (commencing with the Testing Period ending September 30, 2003) to
be less than 3.25 to 1.00.

 

9.9.                            Transactions with Affiliates.  The Borrowers
will not, and will not permit GTG Intangible or any Material Subsidiary of the
Borrowers or GTG Intangible that is a Credit Party to, enter into any
transaction or series of transactions with any Affiliate of any such Person
(other than,

 

99

--------------------------------------------------------------------------------


 

in the case of (i) a Borrower, another Borrower or any Wholly-Owned Material
Subsidiary of a Borrower that is a Guarantor or a Pledged Entity, (ii) a
Material Subsidiary of a Borrower that is a Guarantor or a Pledged Entity, a
Borrower or another Wholly-Owned Material Subsidiary of a Borrower that is a
Guarantor or a Pledged Entity, (iii) GTG Intangible, any Wholly-Owned Material
Subsidiary of GTG Intangible that is a Guarantor or a Pledged Entity, and (iv) a
Material Subsidiary of GTG Intangible that is a Guarantor or a Pledged Entity,
GTG Intangible or another Wholly-Owned Material Subsidiary of GTG Intangible
that is a Guarantor or a Pledged Entity) other than pursuant to the reasonable
requirements of a Borrower’s, GTG Intangible’s or such Subsidiary’s, as
applicable, business and upon fair and reasonable terms no less favorable to the
Borrower, GTG Intangible or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a person other than an Affiliate,
except for the transactions described in Annex VI; provided, however, that any
Indebtedness of Genlyte Thomas to its Members in excess of 20% of Genlyte
Thomas’ Members’ Equity must be subordinated Indebtedness.  The Borrowers will
not permit, and will cause GTG Intangible not to permit, any Material Subsidiary
that is not a Guarantor or a Pledged Entity to enter into any transaction or
series of transactions with any Affiliate of any such Person (other than, (X) in
the case of a Subsidiary of a Borrower, a Borrower or a Wholly-Owned Material
Subsidiary of a Borrower, and (Y) in the case of a Subsidiary of GTG Intangible,
GTG Intangible or a Wholly-Owned Material Subsidiary of GTG Intangible) other
than pursuant to the reasonable requirements of such Material Subsidiary’s
business and upon fair and reasonable terms no less favorable to such Material
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a person other than an Affiliate, except for the transactions described in Annex
VI.

 

9.10.                     Plan Terminations, Minimum Funding, etc.  The
Borrowers will not, and will not permit any ERISA Affiliate to, (i) terminate
any Plan or Plans so as to result in an additional net current liability of the
Borrowers or any ERISA Affiliate to the PBGC in excess of, in the aggregate, an
amount that reasonably could be expected to have a Material Adverse Effect, (ii)
permit to exist one or more events or conditions which reasonably present a
material risk of the termination by the PBGC of any Plan or Plans with respect
to which the Borrowers or any ERISA Affiliate would, in the event of such
termination, incur liability to the PBGC in excess of such amount in the
aggregate, or (iii) fail to comply in any material respect with the minimum
funding standards of ERISA and the Code with respect to any Plan.

 

9.11.                     Certain Leases.  The Borrowers shall not, and shall
permit GTG Intangible or any of the Material Subsidiaries of Borrowers or GTG
Intangible to, create or suffer to exist any obligations for the payment of rent
for any property under lease or agreement to lease, except that the following
leases shall be permitted under this section 9.11:

 

(a)                                  leases of the Borrowers, GTG Intangible and
their respective Material Subsidiaries in existence on the Closing Date and any
renewal, extension or refinancing thereof;

 

(b)                                 Operating Leases entered into by the
Borrowers, GTG Intangible or any of their respective Material Subsidiaries after
the Closing Date in the ordinary course of business; and

 

100

--------------------------------------------------------------------------------


 

(c)                                  leases entered into by the Borrowers, GTG
Intangible or any of their respective Material Subsidiaries after the Closing
Date pursuant to Sale-Leaseback Transactions consistent with past practice.

 

9.12.                     Limitation on Certain Restrictive Agreements.  The
Borrowers will not, and will not permit GTG Intangible or any of the Material
Subsidiaries of GTG Intangible or the Borrowers to, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other similar agreement, restriction or arrangement otherwise named
that prohibits, restricts or imposes any condition upon (a) the ability of a
Borrower, GTG Intangible or any of their respective Material Subsidiaries to
create, incur or suffer to exist any Lien upon any of its property or assets as
security for Indebtedness, or (b) the ability of a Borrower, GTG Intangible or
any of their respective Material Subsidiaries to pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by a Borrower, GTG Intangible or any of their respective Material
Subsidiaries, or pay any Indebtedness owed to a Borrower, GTG Intangible or any
of their respective Material Subsidiaries, or to make loans or advances to a
Borrower, GTG Intangible or any of their respective Material Subsidiaries, or
transfer any of its property or assets to a Borrower, GTG Intangible or any of
their respective Material Subsidiaries, except for such restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (iv) provisions in any
agreement or agreements (including, without limitation, licenses, leases,
agreements relating to the purchase or sale of any property, agreements relating
to providing or obtaining any services) prohibiting or limiting the right to
assign or transfer such agreement(s) or any rights therein, (v) customary
provisions restricting the transfer or further encumbering of assets subject to
Liens that are permitted under section 9.3(b) or (c) from the restrictions and
prohibitions otherwise contained in section 9.3, (vi) customary restrictions
affecting only a Material Subsidiary of a Borrower or GTG Intangible under any
agreement or instrument governing any of the Indebtedness of a Material
Subsidiary of a Borrower or GTG Intangible permitted pursuant to section 9.4,
excluding any restriction on dividends or distributions to its stockholders,
members or other equity holders (vii) restrictions affecting any Foreign
Subsidiary of a Borrower or GTG Intangible under any agreement or instrument
governing any Indebtedness of such Foreign Subsidiary permitted pursuant to
section 9.4, and customary restrictions contained in “comfort” letters and
guarantees of any such Indebtedness, excluding any restriction on dividends or
distributions to its stockholders, (viii) any Lien permitted by section 9.3, 
and (ix) any Operating Lease or Capital Lease, insofar as the provisions thereof
limit grants of a security interest in, or other assignments of, the related
leasehold interest to any other person.

 

9.13.                     Accounting Changes.  The Borrowers shall not, and
shall not permit GTG Intangible or any of their respective Material Subsidiaries
to, make any significant change in accounting treatment or reporting practices,
except as required by GAAP.

 

SECTION 10.                     EVENTS OF DEFAULT.

 

10.1.                     Events of Default.  Any of the following specified
events (each an “Event of Default”) shall constitute an Event of Default
hereunder:

 

101

--------------------------------------------------------------------------------


 

(a)                                  Payments:  a Borrower shall (i) default in
the payment when due of any principal of the Loans; or (ii) default, and such
default shall continue for three or more days, in the payment when due of any
interest on the Loans or any Fees or any other amounts owing hereunder or under
any other Credit Document; or

 

(b)                                  Representations, etc.:  any representation,
warranty or statement made by the Borrowers or any other Credit Party herein or
in any other Credit Document or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which made or deemed made; or

 

(c)                                  Certain Covenants:  a Borrower shall
default in the due performance or observance by it of any term, covenant or
agreement contained in section 8.1(e)(i), or section 9 of this Agreement; or

 

(d)                                  Other Covenants:  a Borrower shall default
in the due performance or observance of any term, covenant or agreement
contained in this Agreement or any other Credit Document, other than those
referred to in section 10.1(a) or (b) or (c) above, and such default is not
remedied within 30 days after the earlier of (i) an officer of a Borrower
obtaining actual knowledge of such default and (ii) a Borrower receiving written
notice of such default from either Administrative Agent or the Required Lenders
(any such notice to be identified as a “notice of default “ and to refer
specifically to this paragraph); or

 

(e)                                  Cross Default Under Other Agreements:  a
Borrower, GTG Intangible or any of their respective Subsidiaries shall (i)
default in any payment with respect to any Indebtedness (other than the
Obligations) in excess, in the aggregate, of $10,000,000 owed to any Lender or
any of their Affiliates, or to any other person, and such default shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness in excess, in the aggregate, of
$10,000,000, or (ii) default in the observance or performance of any agreement
or condition relating to any such Indebtedness in excess, in the aggregate, of
$10,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
circumstance shall exist, the effect of which default or other event or
circumstance is to cause, or to permit the holder or holders of such
Indebtedness in excess, in the aggregate, of $10,000,000 (or a trustee or agent
on behalf of such holder or holders) to cause any such Indebtedness in excess,
in the aggregate, of $10,000,000 to become due prior to its stated maturity; or
any such Indebtedness in excess, in the aggregate, of $10,000,000 of a Borrower,
GTG Intangible or any of their respective Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof); or

 

(f)                                    Judgments:  one or more judgments or
decrees shall be entered against a Borrower, GTG Intangible or any of their
respective Subsidiaries involving a liability equal to or more than $25,000,000
in the aggregate for all such judgments and decrees for the Borrowers, GTG
Intangible and their respective Subsidiaries (excluding any judgment

 

102

--------------------------------------------------------------------------------


 

covered by insurance as to which the carrier has adequate claims paying ability
and has not reserved its rights), and any such judgments or decrees shall not
have been vacated, discharged or stayed or bonded pending appeal within 30 days
from the entry thereof; or

 

(g)                                 Bankruptcy, etc.:  a Borrower, GTG
Intangible or any of the Material Subsidiaries of a Borrower or GTG Intangible
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”) or an equivalent statute under the
laws of Canada or any province thereof; or an involuntary case is commenced
against a Borrower, GTG Intangible or any of the Material Subsidiaries of a
Borrower or GTG Intangible and the petition is not controverted within 30 days,
or is not dismissed within 45 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) or equivalent appointee under the
laws of Canada or any province thereof is appointed for, or takes charge of, all
or substantially all of the property of a Borrower, GTG Intangible or any of the
Material Subsidiaries of a Borrower or GTG Intangible; or any of the Borrowers,
GTG Intangible or a Material Subsidiary of a Borrower or GTG Intangible
commences (including by way of applying for or consenting to the appointment of,
or the taking of possession by, a rehabilitator, receiver, custodian, trustee,
conservator or liquidator (collectively, a “conservator”) of itself or all or
any substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to a Borrower, GTG
Intangible or any of the Material Subsidiaries of a Borrower or GTG Intangible;
or any such proceeding is commenced against a Borrower, GTG Intangible or any of
the Material Subsidiaries of a Borrower or GTG Intangible to the extent such
proceeding is consented to by such person or remains undismissed for a period of
45 days; or a Borrower, GTG Intangible or any of the Material Subsidiaries of a
Borrower or GTG Intangible is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or a
Borrower, GTG Intangible or any of the Material Subsidiaries of a Borrower or
GTG Intangible suffers any appointment of any conservator or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 45 days; or a Borrower, GTG Intangible or any of the Material
Subsidiaries of a Borrower or GTG Intangible makes a general assignment for the
benefit of creditors; or any corporate (or similar organizational) action is
taken by a Borrower, GTG Intangible or any of the Material Subsidiaries of a
Borrower or GTG Intangible for the purpose of effecting any of the foregoing; or

 

(h)                                 ERISA:  (1) any of the events described in
clauses (i) through (viii) of section 8.1(f) or clauses (i) through (iv) of
section 8.1(g) shall have occurred; or (2) there shall result from any such
event or events the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; and (3) any such
event or events or any such lien, security interest or liability, individually,
and/or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(i)                                    Other Credit Documents:  the Pledge
Agreements, any Guaranty or any other Credit Document (once executed and
delivered) shall cease for any reason (other than

 

103

--------------------------------------------------------------------------------


 

termination in accordance with its terms or by agreement made pursuant to the
provisions of section 13.12) to be in full force and effect; or any Credit Party
shall default in any material respect in the due performance and observance of
any other obligation under a Credit Document (other than this Agreement) to
which it is a party and such default shall continue unremedied for a period of
at least 30 days (or such other longer cure period permitted under the
applicable Credit Document) after the earlier of (i) an officer of a Borrower
obtaining actual knowledge of such default and (ii) after notice to Genlyte
Thomas by either Administrative Agent or the Required Lenders; or any Credit
Party shall (or seek to) disaffirm or otherwise limit its obligations under a
Credit Document to which it is a party otherwise than in strict compliance with
the terms thereof.

 

(j)                                    Change of Control:  there shall have
occurred a Change of Control.

 

10.2.                     Acceleration, etc.  Upon the occurrence of any Event
of Default, the Administrative Agents shall, upon the written request of the
Required Lenders, by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of any of the Administrative
Agents, for itself or as collateral agent or otherwise, or any Lender to enforce
its claims against the Borrowers or any other Credit Party (provided that, if an
Event of Default specified in section 10.1(g) shall occur, the result which
would occur upon the giving of written notice by the Administrative Agents as
specified in clauses (i), (ii) and (iii) below shall occur automatically without
the giving of any such notice):  (i) declare the Total Commitment and the
obligation to issue Letters of Credit terminated, whereupon the Commitment and
any such obligation of each Lender shall forthwith terminate immediately without
any other notice of any kind; (ii) declare the principal of and any accrued
interest in respect of all Loans, and all other Obligations owing hereunder and
under the other Credit Documents to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; (iii)  require the
Borrowers to, and the Borrowers shall thereupon, deposit in a non-interest
bearing account with the Administrative Agents, as cash collateral for their
Obligations under the Credit Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrowers hereby pledge to the Administrative Agents
and the Lenders and grant to the Administrative Agents and the Lenders a
security interest in, all such cash as security for such Obligations; and/or
(iv) require the Borrowers to, and the Borrowers shall thereupon cause to be
issued one or more irrevocable letters of credit to the Administrative Agents,
as collateral for their Obligations under the Credit Documents, on terms, and
from financial institutions, reasonably acceptable to the Administrative Agents
in an aggregate stated amount equal to the maximum amount currently or at any
time thereafter available to be drawn on all outstanding Letters of Credit, and
the Borrowers hereby pledge to the Administrative Agents and the Lenders and
grant to the Administrative Agents and the Lenders a security interest in, the
proceeds payable under such letters of credit as security for such Obligations. 
Upon the curing of all existing Events of Default to the satisfaction of the
Required Lenders, the Administrative Agents shall return such cash collateral to
Genlyte Thomas.

 

10.3.                     Application of Liquidation Proceeds.  All monies
received by the Administrative Agents or any Lender from the exercise of
remedies hereunder or under the other Credit Documents or under any other
documents relating to this Agreement shall, unless otherwise required by the
terms of the other Credit Documents or by applicable law, be applied as follows:

 

104

--------------------------------------------------------------------------------


 

(1)                                 first, to the payment of all expenses (to
the extent not paid by the Borrowers) incurred by the Administrative Agents and
the Lenders in connection with the exercise of such remedies, including, without
limitation, all reasonable costs and expenses of collection, attorneys’ fees,
court costs and any foreclosure expenses;

 

(2)                                 second, to the payment pro rata of interest
then accrued on the outstanding Loans;

 

(3)                                 third, to the payment pro rata of any fees
then accrued and payable to the Administrative Agents or any Lender under this
Agreement;

 

(4)                                 fourth, to the payment pro rata of the
principal balance then owing on the outstanding Loans and the Unpaid Drawings;

 

(5)                                 fifth, to the payment pro rata of all other
amounts owed by the Borrowers to the Administrative Agents or any Lender under
this Agreement or any other Credit Document (including, without limitation, a
deposit with any Letter of Credit Issuer in the aggregate amount of the Stated
Amounts of all Letters of Credit Outstanding);

 

(6)                                 sixth, to the payment pro rata of all other
amounts owed by the Borrowers to the Administrative Agents or any Lender or any
Affiliate of any of the foregoing under any other agreement, instrument or
document, so long as such Administrative Agent is provided with a true and
correct copy thereof and such person timely certifies to such Administrative
Agent the amount or amounts due and owing thereunder; and

 

(7)                                 finally, any remaining surplus after all of
the Obligations and obligations described in clause (6) above have been paid in
full, to Genlyte Thomas (as agent for itself and the Subsidiaries of the
Borrowers and GTG Intangible as their interests may appear) or to whomsoever
shall be lawfully entitled thereto.

 

 

SECTION 11.                     THE ADMINISTRATIVE AGENTS.

 

11.1.                     Appointment.  Each Lender hereby irrevocably
designates and appoints NCB as the Domestic Administrative Agent and Bank One
Canada as the Canadian Administrative Agent to act as specified herein and in
the other Credit Documents, and each such Lender hereby irrevocably authorizes
each of NCB and Bank One Canada as the Administrative Agents for such Lender and
as collateral agents under the Pledge Agreements, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Administrative Agents by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The Administrative Agents agree to act as such upon the express
conditions contained in this section 11.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agents shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Credit Documents, nor any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or

 

105

--------------------------------------------------------------------------------


 

otherwise exist against the Administrative Agents.  The provisions of this
section 11 are solely for the benefit of the Administrative Agents, and the
Lenders, and the Borrowers, GTG Intangible and their respective Subsidiaries
shall not have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, the
Administrative Agents shall act solely as agents of the Lenders and do not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrowers, GTG Intangible or any of their
respective Subsidiaries.

 

11.2.                     Delegation of Duties.  Each Administrative Agent may
execute any of its duties under this Agreement or any other Credit Document by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agents shall not be responsible for the negligence or misconduct of any agents
or attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by section 11.3.

 

11.3.                     Exculpatory Provisions.  Neither of the Administrative
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement (except for its or such person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrowers, or of
GTG Intangible or any of the Subsidiaries of the Borrowers or GTG Intangible, or
any of their respective officers contained in this Agreement, any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by either Administrative Agent under or in
connection with, this Agreement or any other Credit Document or for any failure
of the Borrowers, GTG Intangible or any of their respective Subsidiaries, or any
of their respective officers to perform its obligations hereunder or
thereunder.  Neither of the Administrative Agents shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrowers, GTG Intangible or any
of their respective Subsidiaries.  Neither of the Administrative Agents shall be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agents to the Lenders or by or on behalf of the Borrowers, GTG Intangible or any
of their respective Subsidiaries to the Administrative Agents or any Lender or
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained herein
or therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Default or Event of Default.

 

11.4.                     Reliance by Administrative Agents.  Each of the
Administrative Agents shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, facsimile transmission, telex or
teletype message, statement, order or other document or conversation believed by
it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper person or persons and upon

 

106

--------------------------------------------------------------------------------


 

advice and statements of legal counsel (including, without limitation, counsel
to the Borrowers, GTG Intangible or any of their respective Subsidiaries),
independent accountants and other experts selected by either Administrative
Agent.  Each of the Administrative Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders (or all of the Lenders, as to
any matter which, pursuant to section 13.12, can only be effectuated with the
consent of all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

11.5.                     Notice of Default.  The Administrative Agents shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agents have received notice
from a Lender or the Borrowers referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that an Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agents shall have received
such directions, the Administrative Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as they shall deem advisable and in the best
interests of the Lenders.

 

11.6.                     Non-Reliance.  Each Lender expressly acknowledges that
neither of the Administrative Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by the Administrative Agents
hereinafter taken, including any review of the affairs of the Borrowers, GTG
Intangible or any of their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agents to any
Lender.  Each Lender represents to the Administrative Agents that it has,
independently and without reliance upon either Administrative Agent, or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers, GTG Intangible and their respective
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon either Administrative Agent, or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrowers, GTG Intangible and their respective Subsidiaries.  No Administrative
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, assets,
property, financial and other conditions, prospects or creditworthiness of the
Borrowers, GTG Intangible or any of their

 

107

--------------------------------------------------------------------------------


 

respective Subsidiaries which may come into its possession or its respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

11.7.                     Indemnification.  The Lenders agree to indemnify each
Administrative Agent in its capacity as such ratably according to their
respective Domestic Revolving Loans, Unutilized Domestic Revolving Commitments,
Canadian Revolving Loans and Unutilized Canadian Revolving Commitments, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Administrative Agent in its capacity as such in any way
relating to or arising out of this Agreement or any other Credit Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by such
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrowers, provided
that no Lender shall be liable to either Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting solely from such Administrative Agent’s gross negligence or willful
misconduct.  If any indemnity furnished to an Administrative Agent for any
purpose shall, in the opinion of such Administrative Agent, be insufficient or
become impaired, such Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.  The agreements in this section 11.7 shall survive the
payment of all Obligations.

 

11.8.                     The Administrative Agents in Individual Capacity. 
Each Administrative Agent and its respective Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrowers, GTG Intangible, the Subsidiaries of the Borrowers and GTG Intangible,
and their Affiliates as though not acting as an Administrative Agent hereunder
or as a collateral agent under the Pledge Agreements.  With respect to the Loans
made by it and all Obligations owing to it, each Administrative Agent shall have
the same rights and powers under this Agreement as any Lender and may exercise
the same as though it were not an Administrative Agent, and the terms “Lender”
and “Lenders” shall include such Administrative Agent in its individual
capacity.

 

11.9.                     Successor Administrative Agent.  Each Administrative
Agent may resign as an Administrative Agent and as a collateral agent under the
Pledge Agreements, upon not less than 20 Business Days’ notice to the Lenders
and the Borrowers.  Each Administrative Agent may be removed as an
Administrative Agent for cause upon not less than 20 Business Days’ notice to
such Administrative Agent and the Borrowers from the Required Lenders. The
Required Lenders shall appoint from among the Lenders a successor Administrative
Agent for the Lenders for any resigning or removed Administrative Agent, subject
to prior approval by the Borrowers if no Default under section 10.1(a) or Event
of Default has occurred and is continuing (such approval not to be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the resigning or removed Administrative Agent, and
the term “Administrative Agents” and “Domestic Administrative Agent” or
“Canadian Administrative Agent”, as the case may be, shall include such
successor agent effective upon its appointment, and the resigning or removed
Administrative Agent’s rights, powers and duties as an Administrative Agent
shall be

 

108

--------------------------------------------------------------------------------


 

terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement.  After the
resigning or removed Administrative Agent’s resignation or removal hereunder as
an Administrative Agent, the provisions of this section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

 

11.10.              Other Agents.  Any Lender identified herein as a Co-Agent,
Co-Lead Arranger, Syndication Agent, Co-Documentation Agent, Managing Agent,
Manager or any other corresponding title, other than “Administrative Agent”,
“Domestic Administrative Agent” or “Canadian Administrative Agent” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document except those applicable to all Lenders as such.
Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.

 

SECTION 12.  GUARANTY BY GENLYTE THOMAS.

 

12.1.                     Guaranty of Subsidiary Borrowings.  Without limiting
in any respect the obligations and liabilities of Genlyte Thomas under and
pursuant to the Guaranty executed and delivered pursuant to section 6.1(l),
Genlyte Thomas hereby unconditionally guarantees, for the benefit of each
Administrative Agent, each Letter of Credit Issuer and each Lender or any of its
Affiliates which extends credit to any other Borrower, GTG Intangible or any
Subsidiary of a Borrower or GTG Intangible hereunder or incurs expenses or
liability hereunder, the full and punctual payment of all amounts at any time
owed of every type or description, whether direct or indirect, contingent or
absolute, by any such other Borrower in respect of any such extension or
extensions of credit (collectively, the “Guaranteed Obligations”). Upon failure
by any other Borrower or Guarantor to pay punctually any such amount, Genlyte
Thomas shall forthwith on demand by the Administrative Agents (for their own
account or acting on instructions from any affected Lender, on its own behalf or
on behalf of any of its Affiliates) pay the amount not so paid at the place and
in the currency and otherwise in the manner specified in this Agreement
(including, without limitation, section 5.4) or any other applicable agreement
or instrument.

 

12.2.                     Additional Undertaking.  As a separate, additional and
continuing obligation, Genlyte Thomas unconditionally and irrevocably undertakes
and agrees, for the benefit of the Administrative Agents, the Letter of Credit
Issuers and the Lenders and their Affiliates referred to in section 12.1, that,
should any amounts described in section 12.1 not be recoverable from Genlyte
Thomas under section 12.1 for any reason whatsoever (including, without
limitation, by reason of any provision of any Credit Document or any other
agreement or instrument executed in connection therewith being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by any Lender, either
Administrative Agent, any of their respective Affiliates, or any other Person,
at any time, Genlyte Thomas as sole, original and independent obligor, upon
demand by the Administrative Agents (acting on instructions from any affected
Lender, on its own behalf or on behalf of any of its Affiliates), will make
payment to the Administrative Agents, for the account of the affected
Administrative Agents, Letter of Credit Issuers or Lenders (or any such
Affiliate), of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in any applicable
agreement or instrument.

 

109

--------------------------------------------------------------------------------


 

12.3.                     Guaranty Unconditional, etc.  The obligations of
Genlyte Thomas under this section shall be unconditional and absolute and,
without limiting the generality of the foregoing, except in the case of payment
in full of all Obligations, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect to any Guaranteed Obligation of any
other Borrower under any agreement or instrument, by operation of law or
otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement, any Note, any other Credit Document, or any
agreement or instrument evidencing or relating to any Guaranteed Obligation;

 

(c)                                  any release, non-perfection or invalidity
of any direct or indirect security for any Guaranteed Obligation of any
Subsidiary of a Borrower or GTG Intangible under any agreement or instrument
evidencing or relating to any Guaranteed Obligation;

 

(d)                                 any change in the corporate existence,
structure or ownership of any other Borrower or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Borrower or its
assets or any resulting release or discharge of any obligation of any other
Borrower contained in any agreement or instrument evidencing or relating to any
Guaranteed Obligation;

 

(e)                                  the existence of any claim, set-off or
other rights which Genlyte Thomas may have at any time against any other
Borrower or Guarantor, either Administrative Agent, any Letter of Credit Issuer,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;

 

(f)                                    any invalidity or unenforceability
relating to or against any other Borrower or Guarantor for any reason of any
agreement or instrument evidencing or relating to any Guaranteed Obligation, or
any provision of applicable law or regulation purporting to prohibit the payment
by any other Borrower or Guarantor of any Guaranteed Obligation; or

 

(g)                                 any other act or omission to act or delay of
any kind by any other Borrower or Guarantor, either Administrative Agent, any
Lender, any of their Affiliates, or any other Person, or any other circumstance
whatsoever, which might, but for the provisions of this section, constitute a
legal or equitable discharge of Genlyte Thomas’ obligations under this section.

 

12.4.                     Genlyte Thomas Obligations to Remain in Effect;
Restoration.  Genlyte Thomas’ obligations under this section 12 shall remain in
full force and effect until the Commitments shall have terminated, and the
principal of and interest on the Notes and other Guaranteed Obligations, and all
other amounts payable by Genlyte Thomas or any other Borrower or Guarantor under
the Credit Documents or any other agreement or instrument evidencing or relating
to any of the Guaranteed Obligations, shall have been paid in full and all
Letters of Credit have been terminated or

 

110

--------------------------------------------------------------------------------


 

have expired. If at any time any payment of any of the Guaranteed Obligations of
any other Borrower or Guarantor in respect of any Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such other Borrower or Guarantor, Genlyte
Thomas’ obligations under this section with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

 

12.5.                     Waiver of Acceptance, etc.  Genlyte Thomas irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any other Borrower, Guarantor or any other Person,
or against any collateral or guaranty of any other Person.

 

12.6.                     Subrogation.  Until the indefeasible payment in full
of all of the Obligations and any other Guaranteed Obligations and the
termination of the Commitments of the Lenders hereunder, and the termination or
expiration of any Letters of Credit, Genlyte Thomas shall have no rights, by
operation of law or otherwise, upon making any payment under this section to be
subrogated to the rights of the payee against any other Borrower or Guarantor
with respect to such payment or otherwise to be reimbursed, indemnified or
exonerated by any other Borrower or Guarantor in respect thereof.

 

12.7.                     Effect of Stay.  In the event that acceleration of the
time for payment of any amount payable by any other Borrower or Guarantor under
any Guaranteed Obligation is stayed upon insolvency, bankruptcy or
reorganization of such other Borrower or Guarantor, all such amounts otherwise
subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any Guaranteed Obligation shall nonetheless
be payable by Genlyte Thomas under this section forthwith on demand by the
Administrative Agents.

 

SECTION13.                        MISCELLANEOUS.

 

13.1.                     Payment of Expenses etc.  (a) Whether or not the
transactions contemplated hereby are consummated, the Borrowers agree to pay (or
reimburse the Administrative Agents and the Co-Lead Arrangers for) all
reasonable out-of-pocket costs and expenses of the Administrative Agents and the
Co-Lead Arrangers in connection with the negotiation, preparation, execution and
delivery of the Credit Documents and the documents and instruments referred to
therein, including, without limitation, the reasonable fees and disbursements of
Squire, Sanders & Dempsey L.L.P. and any other special counsel to the
Administrative Agents.

 

(b)                                 The Borrowers agree to pay (or reimburse the
Administrative Agents and the Co-Lead Arrangers for) all reasonable
out-of-pocket costs and expenses of the Administrative Agents and the Co-Lead
Arrangers in connection with any amendment, waiver or consent relating to any of
the Credit Documents which is requested by the Borrowers, including, without
limitation, the reasonable fees and disbursements of Squire, Sanders & Dempsey
L.L.P. and any other special counsel to the Administrative Agents.

 

(c)                                  The Borrowers agree to pay (or reimburse
the Administrative Agents, the Lenders and their Affiliates for) all reasonable
out-of-pocket costs and expenses of the Administrative Agents and, upon and
during the continuance of a Default or an Event of Default, the Lenders, in each
case

 

111

--------------------------------------------------------------------------------


 

in connection with the enforcement against the Borrowers of any of the Credit
Documents or the other documents and instruments referred to therein, including,
without limitation, (i) the reasonable fees and disbursements of Squire, Sanders
& Dempsey L.L.P. and any other special counsel to the Administrative Agents, and
(ii) the reasonable fees and disbursements of any individual counsel to any
Lender (including allocated costs of internal counsel).

 

(d)                                 The Borrowers agree to pay and hold the
Administrative Agents and each of the Lenders harmless from and against any and
all present and future stamp and other similar taxes with respect to the
foregoing matters and save the Administrative Agents and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to any such
indemnified person) to pay such taxes.

 

(e)                                  The Borrowers agree to indemnify each
Administrative Agent, each Co-Lead Arranger, each Co-Documentation Agent, each
Lender, and their respective officers, directors, trustees, employees,
representatives, agents and Affiliates, and the successors and assigns of any of
the foregoing (collectively, the “Indemnities”) from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses
reasonably incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of

 

(i)                                     any investigation, litigation or other
proceeding (whether or not either Administrative Agent, either Co-Lead Arranger,
either Co-Documentation Agent or any Lender is a party thereto) related to the
entering into and/or performance of any Credit Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Credit Document, other than any such investigation,
litigation or proceeding arising out of transactions solely between any of the
Lenders, either of the Co-Lead Arrangers, either of the Co-Documentation Agents
or either of the Administrative Agents, transactions solely involving the
assignment by a Lender of all or a portion of its Loans and Commitments, or the
granting of participations therein, as provided in this Agreement, or arising
solely out of any examination of a Lender by any regulatory or other
governmental authority having jurisdiction over it, or

 

(ii)                                  the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property owned, leased or at any time operated by the
Borrowers, GTG Intangible or any of their past or then current Subsidiaries or
Affiliates or any of their predecessors in interest, the release, generation,
storage, transportation, handling or disposal of Hazardous Materials at any
location, whether or not owned or operated by the Borrowers, GTG Intangible or
any of their past or current Subsidiaries or any of their respective Affiliates
or any of their predecessors in interest, if the Borrowers, GTG Intangible or
any such Subsidiary or Affiliate could have or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against the Borrowers, GTG Intangible or any of
their Subsidiaries or any of their respective Affiliates, in respect of any such
Real Property,

 

112

--------------------------------------------------------------------------------


 

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified or of any other
indemnitee who is such person or an Affiliate of such person). To the extent
that the undertaking to indemnify, pay or hold harmless any person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

13.2.                     Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, each Lender and each of its Affiliates is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Borrowers or to any other person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or Affiliate (including, without limitation, by branches
and agencies of such Lender or Affiliate wherever located) to or for the credit
or the account of the Borrowers against and on account of the Obligations and
liabilities of the Borrowers to such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations of the Borrowers purchased by such Lender pursuant to section
13.4(c), and all other claims of any nature or description arising out of or
connected with this Agreement or any other Credit Document, irrespective of
whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

13.3.                     Notices.  Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including telegraphic, telex, facsimile transmission, e-mail
transmission or cable communication) and mailed, telegraphed, telexed,
transmitted, cabled or delivered, if to the Borrowers, at 10350 Ormsby Park
Place, Suite 601, Louisville, Kentucky 40223, Attention: Treasurer (the
Borrowers acknowledge and agree that any notice to the Borrowers provided for or
required herein shall be sufficient as notice to all of the Borrowers if sent to
the foregoing address); if to any Lender at its address specified for such
Lender in Annex I hereto; if to the Domestic Administrative Agent or the
Canadian Administrative, at its Notice Office; or at such other address as shall
be designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telegraphed, telexed,
telecopied, transmitted or cabled or sent by overnight courier, and shall be
effective when received.

 

13.4.                     Benefit of Agreement.  (a) Successors and Assigns
Generally.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
assigns, provided that the Borrowers may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of all the
Lenders (other than any Defaulting Lender), and, provided, further, that any
assignment by a Lender of its rights and obligations hereunder shall be effected
in accordance with section 13.4(c).

 

113

--------------------------------------------------------------------------------


 

(b)                                  Participations.  Notwithstanding the
foregoing, with the prior written consent of Genlyte Thomas (unless a Default or
an Event of Default exists, in which case no consent of Genlyte Thomas shall be
required, unless following such participation permitted under this section
13.4(b), a Borrower would incur additional costs, withholding obligations or
other reimbursement obligations under section 2.10 that are not then being paid
or performed in respect of the participating Lender and such Borrower has not
otherwise exercised its right to replace such participant under section 5.4(b),
in which case Genlyte Thomas will have a right to consent to such participation
in accordance with this paragraph) and the Administrative Agents (which consents
shall not be unreasonably withheld) each Lender may at any time grant
participations in any of its rights hereunder or under any of the Notes to any
person, provided, however, a reasonable basis to withhold such consent includes
any increased costs to a Borrower under section 2.10 or otherwise from those
being charged by the respective granting Lender prior to granting such
participation, and provided further that in the case of any such participation,

 

(i)                                     the participant shall not have any
rights under this Agreement or any of the other Credit Documents, including
rights of consent, approval or waiver (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto),

 

(ii)                                  such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) shall remain
unchanged,

 

(iii)                               such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations,

 

(iv)                              such Lender shall remain the holder of any
Note for all purposes of this Agreement, and

 

(v)                                 the Borrowers, the Administrative Agents,
and the other Lenders shall continue to deal solely and directly with the
selling Lender in connection with such Lender’s rights and obligations under
this Agreement, and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that the
participant shall be entitled to the benefits of sections 2.10 and 2.11  of this
Agreement to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold,

 

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend any interim or final date
on or by which any Loan in which such participant is participating may be
incurred, or on which any such Loan or Unpaid Drawing is scheduled to be repaid,
prepaid or mature, extend the expiration date of any Letter of Credit in which
such participant is participating beyond the Maturity Date, or extend any
interim or final date on which any Commitment in which such participant is
participating is scheduled to expire or terminate, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of the applicability of any post-default increase in interest rates), or
reduce the principal amount thereof, or increase such participant’s

 

114

--------------------------------------------------------------------------------


 

participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), or release of all or a
substantial portion of the collateral pledged under any of the Pledge Agreements
or release of a Borrower from any obligations hereunder or any Guarantor from
its Guaranty, or (y) consent to the assignment or transfer by a Borrower of any
of its rights and obligations under this Agreement.

 

(c)                                  Assignments by Lenders.  Notwithstanding
the foregoing, (x) any Lender may assign all or a fixed portion of its Loans
and/or Commitment, and its rights and obligations hereunder, to another Lender
that is not a Defaulting Lender, or to an Affiliate of any Lender (including
itself) which is not a Defaulting Lender and which is a commercial bank,
financial institution or other “accredited investor” (as defined in SEC
Regulation D), and (y) any Lender may assign all, or if less than all, a fixed
portion, equal to at least $2,000,000 (with respect to Domestic Revolving Loans
or Domestic Revolving Commitments) or CDN$2,000,000 (with respect to Canadian
Revolving Loans or Canadian Revolving Commitments), as the case may be, in the
aggregate for the assigning Lender or assigning Lenders, of its Loans and/or
Commitment and its rights and obligations hereunder, to one or more Eligible
Transferees, each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that

 

(i)                                     in the case of any assignment of a
portion of (1) any Domestic Revolving Loans and/or Domestic Revolving Commitment
of a Domestic Facility Lender, such Lender shall retain a minimum fixed portion
of all Domestic Revolving Loans and Domestic Revolving Commitments equal to at
least $2,000,000, and (2) any Canadian Revolving Loans and/or Canadian Revolving
Commitment of a Canadian Facility Lender, such Lender shall retain a minimum
fixed portion of all Canadian Revolving Loans and Canadian Revolving Commitments
equal to at least CDN$2,000,000,

 

(ii)                                  the Swing Line Lender may only assign its
Swing Line Revolving Commitment and its Swing Line Revolving Loans as an
entirety and only if the assignee thereof is or becomes a Domestic Facility
Lender,

 

(iii)                               at the time of any such assignment the
Lender Register shall be deemed modified to reflect the Commitments of such new
Lender and of the existing Lenders,

 

(iv)                              upon surrender of the old Notes, new Notes
will be issued to such new Lender and to the assigning Lender, such new Notes to
be in conformity with the requirements of section 2.5 (with appropriate
modifications) to the extent needed to reflect the revised Commitments,

 

(v)                                 in the case of clause (y) only, the consent
of the Administrative Agents and Genlyte Thomas shall be required in connection
with any such assignment (which consent shall not be unreasonably withheld or
delayed; provided, however, a reasonable basis to withhold such consent includes
any increased costs, withholdings or financial burden to a Borrower under any
one or more of section 2.10, section 2A.5, section 2B.5 and section 5.4(a) or
otherwise from those being charged by the respective assigning Lender prior to

 

115

--------------------------------------------------------------------------------


 

such assignment; and provided further, however, that no such consent of Genlyte
Thomas shall be required if any Default under section 10.1(a) or an Event of
Default shall have occurred and be continuing), unless following such transfer
to an Eligible Transferee permitted under this section 13.4(c), a Borrower would
incur additional costs, withholding obligations or other reimbursement
obligations under any one or more of section 2.10, section 2A.5, section 2B.5
and section 5.4(a) that are not then being paid or performed in respect of the
transferring Lender and such Borrower has not otherwise exercised its right to
replace such Eligible Transferee under section 5.4(b), in which case Genlyte
Thomas will have a right to consent to such transfer in accordance with this
paragraph,

 

(vi)                              in the case of an assignment by a Canadian
Facility Lender, the assignee is not a non-resident of Canada, as defined by the
Income Tax Act (Canada), and

 

(vii)                           the Domestic Administrative Agent shall receive
at the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500,

 

and, provided further, that such transfer or assignment will not be effective
until the Assignment and Assumption Agreement in respect thereof is recorded by
the Administrative Agents on the Lender Register maintained by it as provided
herein.

 

To the extent of any assignment pursuant to this section 13.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

 

At the time of each assignment pursuant to this section 13.4(c) to a person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrowers and
the Administrative Agents the appropriate Internal Revenue Service Forms.  To
the extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to this section 13.4(c) would, at the
time of such assignment, result in increased costs under any one or more of
section 2.10, section 2A.5, section 2B.5 and section 5.4(a) from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
referred to above in this sentence resulting from changes after the date of the
respective assignment).

 

Nothing in this section 13.4(c) shall prevent or prohibit (i) any Lender which
is a bank, trust company or other financial institution from pledging its Notes
or Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender which is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it.  No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

 

(d)                                  No SEC Registration or Blue Sky
Compliance.  Notwithstanding any other provisions of this section 13.4, no
transfer or assignment of the interests or obligations of any Lender

 

116

--------------------------------------------------------------------------------


 

hereunder or any grant of participation therein shall be permitted if such
transfer, assignment or grant would require the Borrowers to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
State.

 

(e)                                  Representations of Lenders.  Each Lender
initially party to this Agreement hereby represents, and each person that
becomes a Lender pursuant to an assignment permitted by this section 13.4 will,
upon its becoming party to this Agreement, represent that it is a commercial
lender, other financial institution or other “accredited investor” (as defined
in SEC Regulation D) which makes or acquires loans in the ordinary course of its
business and that it will make or acquire Loans for its own account in the
ordinary course of such business, provided that subject to the preceding
sections 13.4(b) and (c), the disposition of any promissory notes or other
evidences of or interests in Indebtedness held by such Lender shall at all times
be within its exclusive control.

 

13.5.                     No Waiver: Remedies Cumulative.  No failure or delay
on the part of either Administrative Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between a Borrower or the Borrowers and either Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which either Administrative Agent or any Lender would
otherwise have.  No notice to or demand on a Borrower in any case shall entitle
the Borrowers to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of either Administrative
Agent or any Lender to any other or further action in any circumstances without
notice or demand.

 

13.6.                     Payments Pro Rata.  (a) Each Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrowers in respect of any Obligations, it shall distribute such payment to the
Lenders (other than any Lender that has expressly waived in writing its right to
receive its pro rata share thereof) pro rata based upon their respective shares,
if any, of the Obligations with respect to which such payment was received. As
to any such payment received by the Administrative Agents prior to 1:00 P.M.
(local time at its Payment Office) in funds which are immediately available on
such day, the Administrative Agents will use all reasonable efforts to
distribute such payment in immediately available funds on the same day to the
Lenders as aforesaid.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans or Fees, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount, provided that
if all or any portion of

 

117

--------------------------------------------------------------------------------


 

such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding sections 13.6(a) and (b) shall
be subject to the express provisions of this Agreement which require, or permit,
differing payments to be made to Lenders which are not Defaulting Lenders, as
opposed to Defaulting Lenders.

 

13.7.                     Calculations: Computations.  (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Borrowers to the Lenders); provided, that if at any time the
computations determining compliance with section 9 utilize accounting principles
different from those utilized in the financial statements furnished to the
Lenders, such computations shall set forth in reasonable detail a description of
the differences and the effect upon such computations.

 

(b)                                 All computations of interest on Eurodollar
Loans and CDOR Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days, and all computations of Facility Fees and other
fees and interest on Domestic Prime Rate Loans and Canadian Prime Rate Loans
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as the case may be.  For the purposes of the Interest Act (Canada)
and disclosure thereunder, whenever interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of any period of time
that is less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in such period of time. 
The rates of interest under this Agreement are nominal rates, and not effective
rates or yields.  The principal of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement.

 

13.8.                     Governing Law; Submission to Jurisdiction; Venue;
Waiver of Jury Trial.  (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF OHIO. TO
THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF OHIO GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.  Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the Courts of the State of Ohio, or of
the United States for the Northern District of Ohio, and, by execution and
delivery of this Agreement, the Borrowers hereby irrevocably accept for
themselves and in respect of their property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The Borrowers hereby further irrevocably
consent to the service of process out of any of the aforementioned courts in any
such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the Borrowers at the address for notices
pursuant to section 13.3, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable law. 
Nothing herein shall affect the right of

 

118

--------------------------------------------------------------------------------


 

any party hereto to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against another party hereto in
any other jurisdiction to the extent otherwise permitted by law.

 

(b)                                 The Borrowers hereby irrevocably waive any
objection which they may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Credit Document brought in the courts referred to in
section 13.8(a) above and hereby further irrevocably waive and agree not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR
OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

13.9.                     Counterparts.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same agreement.  A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrowers and each Administrative Agent.

 

13.10.              Effectiveness; Integration.  This Agreement shall become
effective on the date (the “Effective Date”) on which the Borrowers and each of
the Lenders shall have signed a copy hereof (whether the same or different
copies) and shall have delivered the same to the Administrative Agents at the
applicable Notice Office of the Administrative Agents or, in the case of the
Lenders, shall have given to the Administrative Agents telephonic (confirmed in
writing), written telex or facsimile transmission notice (actually received) at
such office that the same has been signed and mailed or sent by overnight
courier to it. This Agreement, the other Credit Documents and any separate
letter agreements with respect to fees payable to the Administrative Agents or
the Co-Lead Arrangers, for their own account and benefit and/or for the account,
benefit of, and distribution to, the Lenders, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.

 

119

--------------------------------------------------------------------------------


 

13.11.              Headings Descriptive.  The headings of the several sections
and other portions of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

13.12.              Amendment or Waiver.  Except as otherwise expressly provided
in this Agreement, neither this Agreement nor any terms hereof or thereof may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and signed by the Borrowers and:

 

(1)                                  with respect to any such amendment, waiver
or other modification that (A) affects a right, privilege, remedy or other
interest of the Canadian Facility Lenders only and (B) does not in any respect
limit, impair or otherwise adversely affect any right, privilege, remedy or
other interest of any one or more of the Domestic Facility Lenders, by the
Required Canadian Facility Lenders,

 

(2)                                  with respect to any such amendment, waiver
or other modification that (A) affects a right, privilege, remedy or other
interest of the Domestic Facility Lenders only and (B) does not in any respect
limit, impair or otherwise adversely affect any right, privilege, remedy or
other interest of any one or more of the Canadian Facility Lenders, by the
Required Domestic Facility Lenders, and

 

(3)                                  otherwise, by the Required Lenders;

 

provided, however, that, notwithstanding the provisions of clauses (1), (2) and
(3), immediately preceding,  no such amendment, waiver or other modification
shall, without the consent of each Lender (other than a Defaulting Lender)
affected thereby,

 

(a)                                  extend the Maturity Date or extend any date
on or by which any Loan to be made by such Lender may be incurred or any Letter
of Credit may be issued, or extend any date on or by which any reimbursement or
Unpaid Drawing is scheduled to be repaid, or extend the expiration date of any
Letter of Credit beyond the Maturity Date, or extend any date on which any
Commitment of such Lender is scheduled to expire or terminate, or reduce the
rate or extend the time of payment of any interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount of any Loan or Unpaid Drawing,
or increase any Commitment of such Lender over the amount thereof then in
effect, or release all or a substantial portion of the collateral pledged under
any of the Pledge Agreements, or release a Borrower from its obligations
hereunder or under any Guaranty or any Guarantor from its Guaranty,

 

 (b)                              amend, modify or waive any provision of this
section 13.12, or section 11.7, 13.1, 13.4, 13.6 or 13.7(b), or any other
provision of any of the Credit Documents pursuant to which the consent or
approval of all Lenders is by the terms of such provision explicitly required,

 

(c)                                  reduce the percentage specified in, or
otherwise modify, the definition of Required Lenders, or

 

120

--------------------------------------------------------------------------------


 

(d)                                 consent to the assignment or transfer by a
Borrower of any of its rights and obligations under this Agreement.

 

No provision of section 11 may be amended without the consent of the
Administrative Agents.

 

13.13.              Survival.  All indemnities set forth herein including,
without limitation, in sections 2.10, 2.11, 5.4, 11.7, 13.1, 13.15 and 13.16,
shall survive the execution and delivery of this Agreement and the making,
prepayment and repayment of Loans.

 

13.14.              Domicile of Loans.  Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender, provided that the Borrowers shall not be responsible for costs
arising under any one or more of section 2.10, section 2A.5, section 2B.5 and
section 5.4(a) resulting from any such transfer to the extent not otherwise
applicable to such Lender prior to such transfer.

 

13.15.              Judgment Currency. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder or under
any of the Notes in any currency (the “Original Currency”) into another currency
(the “Other Currency”), the parties hereto agree, to the fullest extent that
they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Domestic Administrative
Agent (in the case where the Original Currency is U.S. Dollars) or the Canadian
Administrative Agent (in the case where the Original Currency is Canadian
Dollars) could purchase the Original Currency with the Other Currency at the
Payment Office of such Administrative Agent on the second Business Day preceding
that on which final judgment is given.

 

(b)                                 The obligation of a Borrower in respect of
any sum due in the Original Currency from it to any Lender or either
Administrative Agent hereunder shall, notwithstanding any judgment in any Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or such Administrative Agent (as the case may be) of any
sum adjudged to be so due in such Other Currency, such Lender or such
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase U.S. Dollars or Canadian Dollars, as applicable, with such
Other Currency; if the amount of the Original Currency so purchased is less than
the sum originally due to such Lender or such Administrative Agent (as the case
may be) in the Original Currency, the Borrowers agree, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or such
Administrative Agent (as the case may be) against such loss, and if the amount
of the Original Currency so purchased exceeds the sum originally due to any
Lender or such Administrative Agent (as the case may be) in the Original
Currency, such Lender or such Administrative Agent (as the case may be) agrees
to remit to the applicable Borrower such excess.

 

13.16.              Lender Register.  The Borrowers hereby designate the
Administrative Agents to serve as their agents, solely for purposes of this
section 13.16, to retain a copy of each Assignment and Assumption Agreement
delivered to and accepted by it and to maintain a register (the “Lender
Register”) on or in which it will record the names and addresses of the Lenders,
and the Commitments from time to time of each of such Lenders to the Borrowers,
the Loans made to the Borrowers by each of such Lenders and each repayment and
prepayment in respect of the principal

 

121

--------------------------------------------------------------------------------


 

amount of such Loans of each such Lender.  Failure to make any such recordation,
or (absent manifest error) any error in such recordation, shall not affect the
Borrowers’ obligations in respect of such Loans.  With respect to any Lender,
the transfer of any Commitment of such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Commitment shall not be
effective until such transfer is recorded on the Lender Register maintained by
the Administrative Agents with respect to ownership of such Commitment and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitment and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitment and
Loans shall be recorded by the Administrative Agents on the Lender Register only
upon the acceptance by the Administrative Agents of a properly executed and
delivered Assignment and Assumption Agreement pursuant to section 13.4(c).  The
Borrowers agree to indemnify each Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by such Administrative Agent in
performing its duties under this section 13.16.  The Lender Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

13.17.              General Limitation of Liability.  No claim may be made by
the Borrowers, any Lender or either Administrative Agent or any other person
against the other Administrative Agent or any other Lender or the Affiliates,
directors, officers, employees, attorneys or agents of any of the Administrative
Agents or any other Lender, for any damages other than actual compensatory
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any of the other Credit Documents, or any act, omission or event
occurring in connection therewith; and the Borrowers, each Lender and each
Administrative Agent hereby, to the fullest extent permitted under applicable
law, waives, releases and agrees not to sue or counterclaim upon any such claim
for any special, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

13.18.              No Duty.  All attorneys, accountants, appraisers,
consultants and other professional persons (including the firms or other
entities on behalf of which any such person may act) retained by either
Administrative Agent or any Lender with respect to the transactions contemplated
by the Credit Documents shall have the right to act exclusively in the interest
of such Administrative Agent or such Lender, as the case may be, and shall have
no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to the Borrowers, GTG Intangible, or
to any of their respective Subsidiaries or Affiliates, or to any other person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation.  The Borrowers
agree, on behalf of themselves and on behalf of GTG Intangible and the
Subsidiaries of Borrowers and GTG Intangible, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

13.19.              Lenders and Agents Not Fiduciary to Borrowers, etc.  The
relationship among the Borrowers, GTG Intangible and their respective
Subsidiaries and Affiliates, on the one hand, and the Administrative Agents and
the Lenders, on the other hand, is solely that of debtor and creditor, and

 

122

--------------------------------------------------------------------------------


 

the Administrative Agents and the Lenders have no fiduciary or other special
relationship with the Borrowers, GTG Intangible and/or any of their respective
Subsidiaries and Affiliates, and no term or provision of any Credit Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.

 

13.20.              Survival of Representations and Warranties.  All
representations and warranties herein shall survive the making of Loans
hereunder, the execution and delivery of this Agreement, the Notes and any other
documents the forms of which are attached as Exhibits hereto and any other
Credit Documents, the issue and delivery of the Notes, any disposition thereof
by any holder thereof, and any investigation made by either Administrative Agent
or any Lender or any other holder of any of the Notes or on its behalf.  All
statements of any Credit Party contained in any certificate or other document
delivered to either Administrative Agent or any Lender or any holder of any
Notes by or on behalf of the Borrowers, GTG Intangible or any of their
respective Subsidiaries or Affiliates pursuant hereto or otherwise specifically
for use in connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrowers hereunder, made as of the
respective dates specified therein or, if no date is specified, as of the
respective dates furnished to either Administrative Agent or any Lender.

 

13.21.              Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

13.22.              Obligations of Borrowers.  Except as otherwise provide in
section 13.23, all obligations, liabilities, covenants and agreements of the
Borrowers in this Agreement and any other Credit Document shall be joint and
several, whether or not expressly so stated, and the joint obligation of each
Borrower shall be unconditional and absolute and, without limiting the
generality of the foregoing, except in the case of payment in full of all
Obligations, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any act or omission to act or delay of any
kind by the other Borrower, either Administrative Agent, any Lender or any other
person or any other circumstance whatsoever which might, but for the provisions
of this section, constitute a legal or equitable discharge of that Borrowers’
obligations under this Agreement and the other Credit Documents.  Any right
exercisable, direction or notice that may be given or request that may be made
by the Borrowers under or in respect of this Agreement or any other Credit
Document may be exercised, given or made by any other Borrower, and the other
Borrower acknowledges and agrees that in that case it shall be bound by the
other Borrower.  In the event that any exercise of a right, direction, notice or
request made by a Borrower violates or in any manner conflicts with or is
inconsistent with that of the other Borrower, the Administrative Agents and the
Lenders will deem the exercise, direction, notice or request of Genlyte Thomas
as binding on the Borrowers and may ignore those of any other Borrower.

 

13.23.              Separate Obligations of Foreign Borrowers and Canadian
Facility Guarantors.  For the avoidance of doubt, each of the Borrowers,
Administrative Agents and Lenders acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement or any of the Credit Documents, (a)
the Obligations of any Foreign Borrower under this Agreement or any of

 

123

--------------------------------------------------------------------------------


 

the Credit Documents shall be separate and distinct from the Obligations of any
other Borrower including, without limitation, Genlyte Thomas, and shall be
expressly limited to the extent of such Obligations directly attributable to
such Foreign Borrower, and (b) the Obligations of any Canadian Facility
Guarantor under this Agreement or any of the Credit Documents shall be expressly
limited to the Obligations arising under or in connection with the Canadian
Revolving Facility.  In furtherance of the foregoing, each of the parties
acknowledges and agrees that the liability of any Foreign Borrower for the
payment and performance of its covenants, representations and warranties set
forth in this Agreement and the other Credit Documents shall be several from but
not joint with the Obligations of any other Borrower.

 

 

[The balance of this page is intentionally blank.]

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

GENLYTE THOMAS GROUP LLC

 

as a Borrower

 

 

 

 

 

By:

/s/ William G. Ferko

 

 

Name/Title:

William G. Ferko, VP, CFO

 

 

 

 

GENLYTE THOMAS GROUP NOVA SCOTIA ULC

 

as a Borrower

 

 

 

 

 

By:

/s/ William G. Ferko

 

 

Name/Title:

William G. Ferko, VP

 

 

 

 

 

 

NATIONAL CITY BANK OF KENTUCKY,

 

as a Lender, a Letter of Credit Issuer, the
Swing Line Lender, a Co-Lead Arranger
and the Domestic Administrative Agent

 

 

 

 

 

By:

/s/ Deroy Scott

 

 

Name/Title:

Deroy Scott

 

 

 

Senior Vice President

 

 

 

 

 

BANK ONE, NA, CANADA BRANCH

 

as a Lender, a Letter of Credit Issuer and
the Canadian Administrative Agent

 

 

 

 

 

By:

/s/ Michael Tam

 

 

Name/Title:

Director

 

 

 

 

 

 

BANK ONE, N.A.

 

as a Lender and a Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Joe Brenner

 

 

Name/Title:

SVP

 

 

125

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender and a Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Bryan Hulker

 

 

Name/Title:

Bryan Hulker, SVP

 

 

 

 

 

 

BANC ONE CAPITAL MARKETS, INC.

 

as a Co-Lead Arranger

 

 

 

 

 

By:

/s/ Timothy E. Dana

 

 

Name/Title:

Director

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender and as a Co-Documentation
Agent

 

 

 

 

 

By:

/s/ Chester A. Misbach, Jr.

 

 

Name/Title:

Chester A. Misbach, Jr.

 

 

 

Senior Vice President

 

 

 

SUNTRUST BANK

 

as a Lender and as a Co-Documentation
Agent

 

 

 

 

 

By:

/s/ Scott Corley

 

 

Name/Title:

 Scott Corley – Managing Director

 

 

 

 

 

 

NATIONAL CITY BANK, CANADA BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Caroline Stade

 

 

Name/Title:

Caroline Stade    VP

 

 

126

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, KENTUCKY, INC.

 

as a Lender

 

 

 

 

 

By:

/s/ Edward B. Martin

 

 

Name/Title:

Edward B. Martin, V.P.

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

 

By:

/s/ Thatcher L. Townsend III

 

 

Name/Title:

Thatcher L. Townsend III

 

 

 

Senior Vice President

 

 

 

THE BANK OF NEW YORK

 

as a Lender

 

 

 

 

 

By:

/s/ Kenneth R. McDonnell

 

 

Name/Title:

Kenneth R. McDonnell   VP

 

 

 

 

THE TORONTO DOMINION BANK

 

as a Lender

 

 

 

 

 

By:

/s/ Lorne Hindle

 

 

Name/Title:

Lorne Hindle

 

 

 

Sr. Mgr Commercial Credit

 

 

127

--------------------------------------------------------------------------------